

Exhibit 10.1






DATED 21 July 2016
as amended and restated on ___ December 2016


LIBERTY GLOBAL EUROPE HOLDING B.V.
and
LIBERTY GLOBAL PLC
and
VODAFONE INTERNATIONAL HOLDINGS B.V.
and
VODAFONE GROUP PLC
and
LYNX GLOBAL EUROPE II B.V.
(to be renamed VodafoneZiggo Group Holding B.V.)
__________________________________________
CONTRIBUTION AND TRANSFER AGREEMENT
relating to the contribution and/or transfer of
shares in Ziggo Group Holding B.V. and Vodafone Libertel B.V.
to Lynx Global Europe II B.V.
and the formation of the Netherlands joint venture
__________________________________________


Slaughter and May
One Bunhill Row
London EC1Y 8YY
541440519







--------------------------------------------------------------------------------


1


CONTENTS
Page
1.Interpretation    6
2.Sale and purchase and contribution and/or transfer    28
3.Estimated Vodafone Equalisation Consideration    30
4.Conditions    31
5.Conduct of business before Completion    33
6.Pre-Completion Steps    40
7.Post-Completion reorganisation    43
8.Recapitalisation    43
9.Completion    44
10.Sellers’ Warranties    47
11.Purchaser’s warranties and undertakings    53
12.Remedies and Seller’s limitations on liability    53
13.KPN Litigation    54
14.Intrum Justitia Litigation    55
15.Intellectual Property and Business Information    56
16.Tax    59
17.Sellers’ liability    60
18.Seller Guarantees    61
19.Effect of Completion    61
20.Remedies and waivers    62
21.No double recovery    62
22.Assignment    62





--------------------------------------------------------------------------------

2


23.Further assurance    62
24.Entire agreement    63
25.Notices    63
26.Announcements    65
27.Confidentiality    66
28.Costs and expenses    67
29.Payments    67
30.Counterparts    68
31.Invalidity    68
32.Contracts (Rights of Third Parties) Act 1999    69
33.Choice of governing law    69
34.Jurisdiction    69
35.Language    70


SCHEDULES AND ATTACHMENTS
Schedule 1 (Conditions to Completion)71
Schedule 2 (Completion arrangements)72
Schedule 3 (Warranties)75
Schedule 4 (Limitations on the Sellers’ liability)95
Schedule 5 (Conduct of business before Completion)101
Schedule 6 (Intentionally left blank)104
Schedule 7 (Liberty Global Pre-Completion Reorganisation)105
Schedule 8 (Vodafone Pre-Completion Reorganisation)106
Schedule 9 (Derivatives)108
Schedule 10 (Post-Completion Financial Adjustments)111





--------------------------------------------------------------------------------

3


Schedule 11 (Financial Adjustments: Amounts)127
Attachment 1 Part A (Basic information about the Target Companies)132
Attachment 1 Part B (Basic information about the Subsidiaries)135
Attachment 2 (Relevant Properties)172
Attachment 3 (Liberty Global Steps Plan)174
Attachment 4 (Agreed Shared Integration Costs)175









--------------------------------------------------------------------------------

4




THIS AGREEMENT is made on 21 July 2016, as amended and restated on ___ December
2016.
PARTIES:
1.
Liberty Global Europe Holding B.V., whose corporate seat is at Boeing Avenue 53,
1119 PE Schiphol-Rijk, The Netherlands (registered with the Dutch Chamber of
Commerce No. 34359572) (“Liberty Global”);

2.
Liberty Global plc, whose registered office is at Griffin House, 161 Hammersmith
Road, London, United Kingdom, W6 8BS (registered in England with No. 08379990)
(the “Liberty Global Guarantor”);

3.
Vodafone International Holdings B.V., whose corporate seat is Rotterdam, The
Netherlands, having its office address at Rivium Quadrant 173, 2909 LC Capelle
aan den IJssel, The Netherlands (registered with the Dutch Chamber of Commerce
No. 24235177) (“Vodafone”, with each of Liberty Global and Vodafone being a
“Seller” and, together, the “Sellers”);

4.
Vodafone Group Plc, whose registered office is at Vodafone House, The
Connection, Newbury, Berkshire RG14 2FN, United Kingdom (registered in England
with No. 01833679) (the “Vodafone Guarantor”, with each of the Liberty Global
Guarantor and the Vodafone Guarantor being a “Guarantor” and, together, the
“Guarantors”); and

5.
Lynx Global Europe II B.V., (to be renamed VodafoneZiggo Group Holding B.V.)
whose corporate seat is at Boeing Avenue 53, 1119 PE Schiphol-Rijk, The
Netherlands (registered with the Dutch Chamber of Commerce No. 65291166) (the
“Purchaser”),

together, the “parties”.
BACKGROUND:
(A)
Particulars of each Target Group (as defined in this Agreement) are set out in
Part A of Attachment 1 (Basic information about the Target Companies) and Part B
of Attachment 1 (Basic information about the Subsidiaries).

(B)
Each Seller has agreed to contribute and/or sell and transfer (or procure the
contribution and/or transfer of) its Target Company (as defined below) and to
assume the obligations imposed on it as a Seller under this Agreement, in each
case, on the terms and subject to the conditions of this Agreement.

(C)
The Purchaser has agreed to accept the contribution and/or purchase of the
Shares and to assume the obligations imposed on the Purchaser under this
Agreement, in each case, on the terms and subject to the conditions of this
Agreement.

(D)
On 15 February 2016, the Sellers and the Purchaser entered into the Signing
Protocol. Each of the Sellers and the Purchaser has obtained all internal
corporate approvals and complied with the employee consultation obligations in
respect of the transactions






--------------------------------------------------------------------------------

5


contemplated by this Agreement under the Works Council Act (Wet op de
ondernemingsraden) and the SER Merger Code (SER-besluit Fusiegedragsregels
2015).
(E)
In connection with the transactions contemplated by this Agreement, the
Purchaser, Liberty Global and Vodafone, and/or certain members of their
respective groups, have entered into or will enter into the Ancillary Documents
(as defined below).

(F)
The Vodafone Guarantor has agreed, with respect to Vodafone, and the Liberty
Global Guarantor has agreed, with respect to Liberty Global, to guarantee the
payment obligations of the relevant Seller under this Agreement.








--------------------------------------------------------------------------------


6


THE PARTIES AGREE as follows:
1.
Interpretation

1.1
In this Agreement, the Schedules and the Attachments to it:

“Accounting Principles”
has the meaning set out in paragraph 1 of Part A of Schedule 10;
“Accounts”
means:
(i) with respect to the Vodafone Target Group, the audited financial statements
prepared in accordance with IFRS as adopted by the European Union and in
accordance with Part 9, Book 2 of the Dutch Civil Code for the accounting
reference period ended on the Accounts Date, comprising the statement of
comprehensive income, the statement of financial position, statement of changes
in equity, the statement of cash flows and the notes to the accounts; and
(ii) with respect to the Liberty Global Target Group (excluding the Liberty
Global Reorganisation Companies), the condensed consolidated financial
statements prepared in accordance with US GAAP for the nine months ended on the
Accounts Date comprising in each case, the balance sheet, the statement of
operations, the statement of owner’s equity, the statement of cash flows and the
notes thereto; and
(iii) with respect to the Liberty Global Reorganisation Companies the individual
balance sheet and statement of operations of each entity for the year ended on
the Accounts Date prepared in accordance with US GAAP as set out in the
following folders of the relevant Data Room: 16.12.25.05 for UPC Western Europe
Holding B.V.; 16.12.25.05 for UPC Western Europe Holding 2 B.V.; 16.12.25.07,
16.12.25.08, 16.12.25.09 and 16.12.25.10 for Liberty Global Content NL B.V.; and
17.10.06 for Ziggo Toestel Financiering B.V.;






--------------------------------------------------------------------------------

7


“Accounts Date”
means:
(i) with respect to the Vodafone Target Group, 31 March 2015; and
(ii) with respect to the Liberty Global Target Group (excluding the Liberty
Global Reorganisation Companies), 30 September 2015;
(iii) with respect to the Liberty Global Reorganisation Companies, 31 December
2015;
“Adjustment Settlement Date”
means the earlier of (i) the date on which both Completion Statements have been
finally agreed or determined in accordance with Schedule 10, and (ii) the date
falling 105 days after Completion;
“Agreed Shared Integration Costs”
means the €29,018,668 of integration costs that the Sellers have agreed to share
as set out in the budget set out in Attachment 4 to this Agreement;
“Agreed Shareholder Debt”
means an equal amount (in respect of principal and accrued interest) of each of:
(i) the Inter-Company Loan Payables of the Vodafone Target Group pursuant to the
Vodafone Inter-Company Loan Agreement (the “Specified Vodafone IC Loan
Payables”); and
(ii) the Inter-Company Loan Payables of the Liberty Global Target Group pursuant
to the Liberty Global Inter-Company Loan Agreement (the “Specified Liberty
Global IC Loan Payables”),
in each case in the amount which is the lesser of (A) the aggregate amount of
the Specified Vodafone IC Loan Payables and (B) the aggregate amount of the
Specified Liberty Global IC Loan Payables, in each case as at the date specified
in sub-clause 6.5(C);
“Ajax Contract”
means the sponsorship agreement entered into between Liberty Global B.V. and AFC
Ajax N.V. dated 30 April 2014, as amended;
“Amend and Extend Derivatives”
means the Derivatives entered into by members of the Liberty Global Target Group
in connection with the Amend and Extend Financing details of which are set out
in Schedule 9;






--------------------------------------------------------------------------------

8


“Amend and Extend Financing”
means the arrangements whereby:
(i) the net proceeds from the Term Loan C were used to prepay (i)
€664,209,924.06 of the outstanding principal amount of the EUR B1 Facility under
the 2015 SPV Senior Facilities Agreement and (ii) €1,925,000,000 of the
outstanding principal amount of the EUR B1 Facility, EUR B2 Facility and EUR B3
Facility under and as defined in the senior facilities agreement dated January
27, 2014 as amended and restated on February 10, 2014, March 11, 2014 and as
amended or supplemented from time to time (the “2014 Ziggo Senior Facilities
Agreement”); and
(ii) the net proceeds from the Term Loan D were used to prepay $1,000,000,000 of
the outstanding USD B1 Facility, USD B2 Facility and USD B3 Facility under and
as defined in the 2014 Ziggo Senior Facilities Agreement;
“Amend and Extend Financing Side Letter”
means the letter dated 12 August 2016 entered into between the Vodafone
Guarantor and Liberty Global in connection with the Amend and Extend Financing;
“Ancillary Documents”
means the Tax Covenant, the Disclosure Letters, the Shareholders Agreement,
Deeds of Transfer, the Framework Agreement Term Sheet, the Framework Agreement,
the Articles of Association, the Intellectual Property Assignment Agreement, the
Brand Licence Agreement and any other agreements entered into pursuant to this
Agreement, and “Ancillary Document” shall mean any one of them;
“Anti-Bribery Law”
means any applicable law that relates to bribery or corruption, including the US
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and the Dutch
penal code;
“Articles of Association”
means the articles of association to be adopted by the Purchaser at Completion
in the agreed form;
“Books and Records”
has its common law meaning and includes, without limitation, all notices,
correspondence, orders, inquiries, drawings, plans, books of account and other
documents and all electronic and other records (excluding software);
“Brand”
has the meaning set out in the Brand Licence Agreement;
“Brand Licence Agreement”
means the brand licence agreement to be entered into by Vodafone Sales &
Services Limited and Liberty Global Target Company at Completion in the agreed
form;
“Business Day”
means a day (other than a Saturday or Sunday) on which banks are open for
general business in London and The Netherlands;






--------------------------------------------------------------------------------

9


“Business Information”
means all information (in whatever form held) including (without limitation)
all:
(i) formulas, designs, specifications, drawings, know-how, manuals and
instructions;
(ii) customer lists, sales, marketing and promotional information;
(iii) business plans and forecasts;
(iv) technical or other expertise; and
(v) all accounting and Tax records, correspondence, orders and enquiries;
“CIT Fiscal Unity”
has the meaning given to in the Tax Covenant;
“Completion”
means completion of the contribution and/or sale and transfer of the Shares and
the transfer of the JV Co Shares under this Agreement;


“Completion Balance Sheet”
has the meaning set out in paragraph 1 of Part B of Schedule 10;
“Completion Date”
means the date on which Completion takes place in accordance with sub-clause
9.1;
“Completion Statements Date”
has the meaning set out in paragraph 1.2 of Part C of Schedule 10;
“Completion Statement Notice”
has the meaning set out in paragraph 2 of Part C of Schedule 10;
“Completion Statements”
has the meaning set out in paragraph 1.2 of Part C of Schedule 10;
“Currency MtM Calculation”
means the USD notional of the relevant FX Derivative divided by the EUR/USD
Exchange Rate at Completion expressed as a Euro amount, minus the EUR notional
of the relevant FX Derivative. For the avoidance of doubt, this number should be
denominated in Euros;
“Data Room”
means, with respect to the Vodafone Target Group, the electronic data room
hosted by Intralinks and, with respect to the Liberty Global Target Group, the
electronic data room hosted by iRooms, in respect of each of which an index is
appended to the relevant Disclosure Letter and a CD/DVD copy of which has been
provided to the Purchaser and the other Seller by each Seller on the date of the
Signing Protocol;


“Deed of Amendment of the Articles of Association”
means the notarial deed of amendment of the Articles of Association;
"Deeds of Transfer"
means the notarial deeds of (i) transfer of the Shares to the Purchaser and (ii)
transfer of the JV Co Shares to Vodafone, executed before the Notary;






--------------------------------------------------------------------------------

10


“Default Interest”
means interest at the rate of EURIBOR plus two per cent.;
“Derivative”
means any option, swap, future or other derivative transaction entered into in
connection with protection against or benefit from fluctuations in any rate or
price, or any instrument having a similar effect;
“Disclosure Letters”
means the letters of the same date as this Agreement written by each of the
Sellers to the Purchaser in agreed form as at the date of the Signing Protocol
for the purposes of sub‑clause 12.1 and delivered to the Purchaser on the date
of this Agreement;
“Disclosures”
shall have the meaning set out in each of the Disclosure Letters;
“Dutch Tax Authority”
has the meaning set out in sub-clause 6.9;
“EONIA”
means a reference rate equal to the overnight mid swap rate calculated and
sponsored jointly by the European Banking Federation and ACI - The Financial
Market Association (or any company established by the joint sponsors for
purposes of compiling and publishing such rates);
“Escrowed Proceeds”
has the meaning given to it in the offering memorandum dated 16 September 2016
in relation to offering and sale of (i) fixed rate euro denominated senior
secured notes by Ziggo Secured Finance B.V. due 2027, (ii) fixed rate dollar
denominated senior secured notes by Ziggo Secured Finance B.V. due 2027, and
(iii) fixed rate dollar denominated senior notes by Ziggo Bond Finance B.V. due
2027;
“Estimated Equalisation Consideration Shortfall”
has the meaning set out in sub-clause 9.5;
“Estimated Liberty Global Net Debt”
means the estimate of what the Liberty Global Net Debt will be as at Completion;
“Estimated Liberty Global Working Capital”
means the estimate of what the Liberty Global Working Capital will be at
Completion;
“Estimated Vodafone Equalisation Consideration”
means an amount equal to the Initial Vodafone Equalisation Consideration:
(A) plus the Pre-Completion Liberty Global Net Debt Adjustment;
(B) minus the Pre-Completion Vodafone Net Debt Adjustment;
(C) plus the Pre-Completion Liberty Global Working Capital Adjustment; and
(D) minus the Pre-Completion Vodafone Working Capital Adjustment;






--------------------------------------------------------------------------------

11


“Estimated Vodafone Net Debt”
means the estimate of what the Vodafone Net Debt will be as at Completion;
“Estimated Vodafone Working Capital”
means the estimate of what the Vodafone Working Capital will be at Completion;
“EUR B1 Facility”
means the €689,209,924.06 term loan facility made available under the senior
facilities agreement dated March 5, 2015 (the “2015 SPV Senior Facilities
Agreement”), between, among others, Ziggo Secured Finance B.V. as SPV Borrower
and Ziggo Secured Finance Partnership as US SPV Borrower, The Bank of Nova
Scotia as Facility Agent, and certain financial institutions as lenders
thereunder, as amended or supplemented from time to time;
“Exchange Rate”
means, with respect to a particular currency for a particular day, the spot rate
of exchange (the closing mid-point) for that currency into euros on such date as
published in the London edition of the Financial Times first published
thereafter or, where no such rate is published in respect of that currency for
such date, at the rate quoted by National Westminster Bank Plc as at the close
of business in London as at such date;


“Exclusively Related”


means, in respect of a Target Group, exclusively related to, or used or held for
use exclusively in connection with that Target Group;
“Existing FX Derivatives”
means any Derivatives entered into by the Liberty Global Target Group as at 31
December 2015 in connection with protection against or benefit from fluctuations
in foreign exchange rates of two or more currencies, details of which are set
out in Schedule 9 of this Agreement;
“Existing Interest Rate Derivatives”
means the Interest Rate Derivatives entered into by the Liberty Global Target
Group as at 31 December 2015 in connection with protection against or benefit
from fluctuations in interest rates, details of which are set out in Schedule
9 of this Agreement;
“Existing Technology First Services Agreement”
means the agreement for technology services between Liberty Global B.V. and the
Liberty Global Target Company, dated 15 April 2015 (effective as of 1 April
2015);
“Existing Technology Second Services Agreement”
means the agreements for technology services between: (i) the Liberty Global
Target Company and Ziggo B.V., dated 15 April 2015 (effective as of 1 April
2015); and (ii) Liberty Global Services B.V. and UPC Nederland B.V.
(subsequently renamed Ziggo Services B.V.), dated 22 September 2014 (effective
as of 1 January 2014), the rights and obligations of Liberty Global Services
B.V. under which were subsequently assigned to the Liberty Global Target Company
effective as of 1 January 2015;






--------------------------------------------------------------------------------

12


“Existing Technology Services Agreement”
means each of the Existing Technology First Services Agreement and the Existing
Technology Second Services Agreement;
“Exit Notice”
has the meaning set out in the Shareholders Agreement;
“fairly disclosed”
means disclosed in such a manner and with sufficient detail to enable (i) in
relation to the Warranties given by Liberty Global, Vodafone and (ii) in
relation to the Warranties given by Vodafone, Liberty Global, to reasonably
accurately assess the nature and scope of the fact, matter or other information
disclosed;
“Final Vodafone Equalisation Consideration”
has the meaning set out in sub-clause 3.3;
“Financing Facilities”
means any debt facilities, arrangements, instruments, trust deeds, note purchase
agreements, indentures, commercial paper facilities or overdraft facilities with
banks, other financial institutions or investors providing for revolving credit
loans, term loans, receivables financing (including through the sale of
receivables to such institutions or to special purpose entities formed to borrow
from such institutions against such receivables), letters of credit, notes,
bonds, debentures or other financial indebtedness;
“Firm”
has the meaning set out in paragraph 5 of Part C of Schedule 10;
“Fiscal Unity”
means a tax group where the relevant companies are taxed as if there is only one
tax payer (fiscale eenheid), as described in Article 15 of the Dutch Corporate
Income Tax Act 1969 (Wet op de vennootschapsbelasting 1969) and in Article 11 of
the Directive of the Council of the European Union on the common system of value
added tax (2006/112/EC);
“Framework Agreement”
means the framework services agreement expected to be entered into by the
parties at Completion in the agreed form, as contemplated by the Framework
Agreement Term Sheet;
“Framework Agreement Term Sheet”
means the term sheet with respect to the Framework Agreement in the agreed form;
“Fundamental Warranties”
means the Warranties at paragraphs 1 (Ownership of the Shares), 2 (Capacity of
the Seller), 11 (Insolvency) of Part A of Schedule 3 (Warranties), and the JV Co
Shares Warranties;
“FX Derivatives”
means any Derivatives entered into by the Liberty Global Target Group in
connection with protection against or benefit from fluctuations in foreign
exchange rates of two or more currencies;
“FX Interest Rate Portion”
means the interest rate component of the Existing FX Derivatives (being the
marked to market valuation in Euros of the Existing FX Derivatives minus the
Currency MtM Calculation in relation to the Existing FX Derivatives);






--------------------------------------------------------------------------------

13


“Handset Financing Ruling”
means the decision by the Dutch Supreme Court (Hoge Raad der Nederlanden) on 13
June 2014 in relation to the application of the Dutch Consumer Credit Act (Wet
op het consumentenkrediet) and the Dutch Financial Supervisory Act (Wet op het
financieel toezicht) to customer mobile telephone subscription contracts that
include the provision of free handsets;
“HBO JV”
means Cooperatie HBO Nederland Cooperatief U.A;
“HBO Settlement Agreement”
means the agreement dated 15 February 2016 entered into between Liberty Global,
the Purchaser, the Liberty Global Guarantor and Vodafone, in connection with the
HBO Settlement (as defined therein);


“IFRS”
means international accounting standards within the meaning of IAS Regulation
1606/2002;
“Income, Profits or Gains”
has the meaning set out in the Tax Covenant;
“Information Technology”
means information technology services, software, computer hardware, network and
telecommunications equipment;
“Initial Vodafone Equalisation Consideration”
means €1,000,000,000 (1 billion euros);
“Intellectual Property”
means patents, trade marks, rights in designs, copyrights and database rights
(whether or not any of these is registered and including applications for
registration of any such thing) and all rights or forms of protection of a
similar nature or having equivalent or similar effect to any of these which may
subsist anywhere in the world;
“Intellectual Property Assignment Agreement”
means the intellectual property assignment agreement to be entered into at
Completion in the agreed form;
“Inter-Company Loan Payables”
means, in relation to each member of a Target Group, any amounts owed by that
member to any member of the relevant Seller’s Retained Group (which are not
Inter-Company Trading Balances), for the avoidance of doubt including pursuant
to the Liberty Global Inter-Company Loan Agreement and the Vodafone
Inter-Company Loan Agreement, in each case together with accrued interest, if
any, up to the date of Completion on the terms of the applicable debt;
“Inter-Company Loan Receivables”
means any amounts owed to any member of a Target Group by any member of the
relevant Seller’s Retained Group (which are not Inter-Company Trading Balances);






--------------------------------------------------------------------------------

14


“Inter-Company Trading Balances”
means all amounts owed, outstanding or accrued in the ordinary course of
trading, including any amounts in respect of VAT comprised in such amounts, as
between any member of a Seller’s Retained Group and any member of that Seller’s
Target Group as at Completion in respect of inter-company trading activity and
the provision of services, facilities and benefits between them, excluding
amounts due in respect of matters which have the characteristics of an
intra-group loan;
“Interest Rate Derivatives”
means any Derivative entered into in connection with protection against or
benefit from fluctuations in interest rates;
“Intrum Justitia Benefit”
means any benefit (including any cash received or any amount set off against a
liability) received pursuant to any judgment, award or settlement of the Intrum
Justitia Litigation or otherwise from the counterparty to the Intrum Justitia
Litigation less any amounts payable, and which remain unpaid, pursuant to
clauses 14.1 and 14.2;
“Intrum Justitia Litigation”
means the litigation, including both the claims and counter-claims made by the
parties, ongoing between the Vodafone Target Group and Intrum Justitia, as
described in the litigation overview in folder 17.1 of the Data Room;
“Intrum Justitia Provision”
means any provision made in the Vodafone Completion Statement in respect of the
Intrum Justitia Litigation;
“IPO Notice”
has the meaning set out in the Shareholders Agreement;
“JV Co Shares”
means shares representing 50 per cent. of the entire issued share capital of the
Purchaser as at Completion;
“JV Co Shares Warranties”
means the warranties set out in Part D of Schedule 3 (Warranties) given by
Liberty Global to Vodafone;
“KPN Litigation”
means the civil legal proceedings initiated against KPN B.V. and Royal KPN N.V.
(together “KPN”) by Vodafone Libertel B.V. on 10 December 2015 (case number at
court of The Hague C/09/502208/15/1413), in which Vodafone Libertel B.V.
requests the court of The Hague to rule that (A) KPN has acted tortiously
against Vodafone Libertel B.V. and (B) KPN is liable for the damages as a result
thereof which are to be further determined;
“LG Purchaser Exit Activities”
has the meaning set out in sub-clause 15.10(B);
“Liberty Global Bank Account”
means:
Account name: Liberty Global Europe Holding B.V.
IBAN: NL92BKMG0261355503
Bank: Bank Mendes Gans, Amsterdam
SWIFT: BKMGNL2A;


“Liberty Global Capex Shortfall”
means, in relation to the Liberty Global Target Group, the amount (if any) by
which the Liberty Global Capex Spend is less than the Target Liberty Global
Capex Spend as at the Completion Date;






--------------------------------------------------------------------------------

15


“Liberty Global Capex Spend”
means, in relation to the Liberty Global Target Group, the aggregate amount of
capital expenditure incurred and capitalised on the balance sheet in line with
the relevant Accounting Principles by members of the Liberty Global Target Group
during the period from 31 December 2015 up to Completion but excluding (i) any
assets transferred from the Seller’s Retained Group, (ii) expenditure relating
to customer-premises equipment, and (iii) the Agreed Shared Integration Costs;


“Liberty Global Cash”
means, in relation to the Liberty Global Target Group, the aggregate of its cash
(by reference to the nominal ledgers of the Liberty Global Target Group) and its
cash equivalents, including all interest accrued thereon, as at Completion (but
excluding all amounts and items included in the calculation of the Liberty
Global Working Capital) comprising each of the line items identified in the
column headed “Cash” in Part C of Schedule 11;
“Liberty Global Completion Statement”
has the meaning set out in 1 of Part C of Schedule 10;
“Liberty Global Contribution Shares”
means all Liberty Global Target Company Shares other than the Liberty Global
Sale Shares (being 7,529 shares);


“Liberty Global Debt”
means, in relation to the Liberty Global Target Group, the aggregate borrowings
and indebtedness in the nature of borrowing owed to any banking, financial,
acceptance credit, lending or other similar institution or organisation, or any
other third party, or any member of the Liberty Global Retained Group (which is
not an amount or item included in the calculation of the Liberty Global Working
Capital), comprising each of the line items identified in the column headed
‘Debt’ in Part C of Schedule 11, together with those items specifically required
to be included in Liberty Global Debt by paragraph 3.1 of Part B of Schedule 10,
including:
(a) all outstanding principal and accrued and unpaid interest;
(b) all obligations by way of acceptance credits, discounting or similar
facilities, loan stocks, bonds, debentures, notes, overdrafts or any other
similar arrangements the purpose of which is to raise money;
(c) Liberty Global Capex Shortfall;
(d) Inter-Company Loan Payables (excluding any Agreed Shareholder Debt) and
Inter-Company Loan Receivables; and
(e) vendor financing liabilities;
“Liberty Global Deed of Transfer”
has the meaning set out in sub-clause 2.1






--------------------------------------------------------------------------------

16


“Liberty Global Exit Activities”
has the meaning set out in sub-clause 15.10(A);
“Liberty Global Exit Date”
means the date on which Liberty Global (together with each member of Liberty
Global’s Retained Group) ceases to hold a direct or indirect combined interest
of 50% or more of the issued share capital in the Purchaser;
“Liberty Global Inter-Company Loan Agreement”
means the amended and restated master loan agreement entered into on 24 November
2015 between Liberty Global Broadband I Limited (as lender) and the Liberty
Global Target Company (as borrower), as amended, restated, varied, assigned,
novated or transferred from time to time;
“Liberty Global Inter-Company Loan Amendment Agreement”
means the amendment and restatement agreement in relation to the Liberty Global
Inter-Company Loan Agreement to be entered into prior to Completion in the
agreed form and at a rate of interest on arms’ length terms (and which may be
amended from time to time to reflect any rating agency requirements as described
in clause 12.5 of the Shareholders Agreement);
“Liberty Global JV Patent”
means any patent or patent application which, as at Completion, is owned (in
whole or in part) by the Purchaser or any member of the Purchaser’s Group and
has been used by any member of Liberty Global’s Retained Group in the 12 months
prior to Completion;


“Liberty Global Net Debt”
means the Liberty Global Cash less the Liberty Global Debt;
“Liberty Global Non-Operating Companies”
means each company in the Liberty Global Target Group which is dormant for
accounting purposes, being Torenspits B.V., Plinius Investments B.V., Breedband
Breda B.V., TeleCai Den Haag and Ziggo Deelnemingen B.V.;
“Liberty Global Participants”
means those employees of the Liberty Global Target Group who are participants in
the Liberty Global Share Schemes immediately prior to Completion;
“Liberty Global Patent”
means any patent or patent application which, as at Completion, is owned (in
whole or in part) by Liberty Global or any member of Liberty Global’s Retained
Group and has been used by any member of the Liberty Global Target Group in the
12 months prior to Completion;


“Liberty Global Pre-Completion Reorganisation”
has the meaning set out in sub-clause 6.1;
“Liberty Global Quarterly Update”
has the meaning set out in sub-clause 3.1(B);
“Liberty Global Relief Period”
means the period running from Completion until the Liberty Global Exit Date;


“Liberty Global Reorganisation Companies”
means UPC Western Europe Holding B.V., UPC Western Europe Holding 2 B.V.,
Liberty Global Content NL B.V. and Ziggo Toestel Financiering B.V.;
“Liberty Global Share Schemes”
means any share schemes which the Liberty Global Guarantor has in place from
time to time;






--------------------------------------------------------------------------------

17


“Liberty Global Shares”
means shares in the share capital of the Liberty Global Guarantor;
“Liberty Global Sale Shares”
means 2,477 Liberty Global Target Company Shares;
“Liberty Global Steps Plan”
means the steps plan entitled “Dutch JV between Liberty Global and Vodafone”,
dated 30 December 2016, a copy of which is set out in Attachment 3;
“Liberty Global Target Company”
means Ziggo Group Holding B.V., basic information concerning which is set out in
Part A of Attachment 1 (Basic information about the Target Companies);
“Liberty Global Target Company Shares”
means all of the issued and outstanding share capital of the Liberty Global
Target Company (being 10,006 shares);


“Liberty Global Target Group”
means Liberty Global Target Company and all its Subsidiaries, together with ZUM
B.V. and the Liberty Global Reorganisation Companies;
“Liberty Global Transferred Group”
has the meaning given in the Tax Covenant;
“Liberty Global Working Capital”
means, in relation to the Liberty Global Target Group, the working capital as at
Completion comprising each of the line items identified in the column headed
“Working Capital” in Part C of Schedule 11, for the avoidance of doubt including
any Inter-Company Trading Balances;
“Long Stop Date”
means the date falling 18 months after the date of the Signing Protocol;


“Management Accounts”
means:
(i) with respect to the Vodafone Target Group, the unaudited monthly management
accounts of the Vodafone Target Group for the nine months ended 31 December 2015
in the form contained in the relevant Data Room;
(ii) with respect to the Liberty Global Target Group, the unaudited monthly
management accounts of the Liberty Global Target Group for the 12 months ended
31 December 2015 in the form contained in the relevant Data Room;
“Mast Sites”
means any tower or other structure, including structures affixed to buildings,
to which radio antennae and associated equipment are attached and connected for
the purposes of providing mobile network coverage;
“Material Contract”
means any written contract of any member of a Target Group calling for payments
by any party thereto in excess of €10,000,000 in any one year other than any
Financing Facility;
“Material Financing Facilities”
means Financing Facilities exceeding €50,000,000;






--------------------------------------------------------------------------------

18


“Material Liberty Global Litigation”
means any dispute, action, claim, proceedings, litigation, arbitration or other
dispute resolution process concerning the Liberty Global Group in connection
with (i) the LIRA foundation; (ii) the VEVAM foundation; (iii) the PAM
association; and (iv) the litigation instigated by ROVI Guide Inc. against Ziggo
B.V. (and others) in relation to alleged patent infringements, as set out in the
litigation overview in folder 10.01 of the relevant Data Room;
“Material Licence”
means all licences for the use of radio frequencies for mobile
telecommunications held by the Vodafone Target Group on 1 January 2016;


“Material Vodafone Litigation”
means any dispute, action, claim, proceedings, litigation, arbitration or other
dispute resolution process concerning the Vodafone Target Group in connection
with (i) the dispute concerning the Vodafone Target Group with Authority for
Consumers and Markets (Autoriteit Consument en Markt) regarding mobile
termination fees (“MTRs”); (ii) Intrum Justitia; (iii) Stichting ConTel and
Consumentenclaim B.V.; (iv) Orange Caraïbes SA and (v) the PAM association, as
set out in the litigation overview in folder 17.1 of the Data Room, but for the
avoidance of doubt, excluding the KPN Litigation;
“Network”
has the meaning set out in paragraph 16.3 of Part A of Schedule 3 (Warranties);
“New Sub-Holdco I”
means Vodafone Nederland Holding I B.V., a private limited liability company
under Dutch law (besloten vennootschap met beperkte aansprakelijkheid), having
its official seat in Amsterdam, the Netherlands, its office address at Atoomweg
100, 3542 AB Utrecht, the Netherlands, registered in the Commercial Register
under number 67476643;
“New Sub-Holdco II”
means Vodafone Nederland Holding II B.V., a private limited liability company
under Dutch law (besloten vennootschap met beperkte aansprakelijkheid), having
its official seat in Amsterdam, the Netherlands, its office address at Atoomweg
100, 3542 AB Utrecht, the Netherlands, registered in the Commercial Register
under number 67478824;
“New Sub-Holdco III”
means Vodafone Nederland Holding III B.V., a private limited liability company
under Dutch law (besloten vennootschap met beperkte aansprakelijkheid), having
its official seat in Amsterdam, the Netherlands, its office address at Atoomweg
100, 3542 AB Utrecht, the Netherlands, registered in the Commercial Register
under number 67485316;


“Notary”


means any civil law notary (notaris) of NautaDutilh N.V. or any of their
deputies;






--------------------------------------------------------------------------------

19


“Pension Scheme”
means:
(A) with respect to the Vodafone Target Group: (i) the pension scheme conducted
by Vodafone Libertel B.V. by Nationale-Nederlanden Premium Pension Institution
B.V. and Nationale-Nederlanden Levensverzekering Maatschappij N.V. with
effective date 1 January 2015 and (ii) the pension scheme conducted by mITE
Systems B.V.(Pensioenreglement Zwitserleven Exclusief) as of 1 January 2015 and
the Uitvoeringsovereenkomst in respect of contract number 1.009.594-012; or
(B) with respect to the Liberty Global Target Group, each of (i) the pension
scheme conducted by ABP (Keuzepensioen), (ii) the pension scheme conducted by
PNO (Media (1)), and (iii) the three pension schemes conducted by Nationale
Nederlanden (Prestatie Pensioen Ziggo Services B.V., Prestatie Pensioen Ziggo
Zakelijk Services B.V. and Prestatie Pensioen Esprit Telecom/ Zoranet), in each
case for members of the Liberty Global Target Group as at the date of the
Signing Protocol;
“Postponed Long Stop Date”
means the Long Stop Date as postponed in accordance with sub-clause 4.8;
“Pre-Completion Liberty Global Net Debt Adjustment”
means an amount equal to 50% of the difference between the aggregate Estimated
Liberty Global Net Debt and the aggregate Target Liberty Global Net Debt and, if
the aggregate Estimated Liberty Global Net Debt is greater than the aggregate
Target Liberty Global Net Debt, such amount shall be expressed as a positive
number (or, if the aggregate Estimated Liberty Global Net Debt is less than the
aggregate Target Liberty Global Net Debt, such amount shall be expressed as a
negative number);
“Pre-Completion Liberty Global Working Capital Adjustment”
means an amount equal to 50% of the difference between the aggregate Estimated
Liberty Global Working Capital and the aggregate Target Liberty Global Working
Capital and, if the aggregate Estimated Liberty Global Working Capital is
greater than the aggregate Target Liberty Global Working Capital, such amount
shall be expressed as a positive number (or, if the aggregate Estimated Liberty
Global Working Capital is less than the aggregate Target Liberty Global Working
Capital, such amount shall be expressed as a negative number);
“Pre-Completion Vodafone Net Debt Adjustment”
means an amount equal to 50% of the difference between the aggregate Estimated
Vodafone Net Debt and the aggregate Target Vodafone Net Debt and, if the
aggregate Estimated Vodafone Net Debt is greater than the aggregate Target
Vodafone Net Debt, such amount shall be expressed as a positive number (or, if
the aggregate Estimated Vodafone Net Debt is less than the aggregate Target
Vodafone Net Debt, such amount shall be expressed as a negative number);






--------------------------------------------------------------------------------

20


“Pre-Completion Vodafone Working Capital Adjustment”
means an amount equal to 50% of the difference between the aggregate Estimated
Vodafone Working Capital and the aggregate Target Vodafone Working Capital and,
if the aggregate Estimated Vodafone Working Capital is greater than the
aggregate Target Vodafone Working Capital, such amount shall be expressed as a
positive number (or, if the aggregate Estimated Vodafone Working Capital is less
than the aggregate Target Vodafone Working Capital, such amount shall be
expressed as a negative number);
“Preparing Party”
has the meaning set out in paragraph 2 of Part C of Schedule 10;
“Previous Pension Schemes”
has the meaning set out in paragraph 21.2 of Part A of Schedule 3;
“Property” or “Properties”
means freehold, leasehold or other immovable property in any part of the world;
“Property Owner”
means, in relation to any Relevant Property, the person referred to as the owner
in Attachment 2 (Relevant Properties);
“Purchaser Bank Account”
means the Purchaser’s bank account to be notified in writing by Liberty Global
to Vodafone on or before the date falling 3 Business Days prior to Completion;
“Purchaser’s Group”
means the Purchaser and its subsidiaries and subsidiary undertakings from time
to time;
“Purchaser’s Relief”
has the meaning given in the Tax Covenant;
“Purchaser’s Repayment”
has the meaning given in the Tax Covenant;
“Recapitalisation”
means a Recapitalisation and/or a Refinancing, in each case occurring on or
after the Completion Date, and as defined in the Shareholders Agreement;
“Recapitalisation Derivatives”
means Derivatives entered into by members of the Liberty Global Target Group in
connection with the Recapitalisation Issuances, details of which are set out in
Schedule 9;


“Recapitalisation Issuances”
means the €775,000,000 4.250% senior secured notes issued by Ziggo Secured
Finance B.V. due 2027, the $2,000,000,000 5.500% senior secured notes issued by
Ziggo Secured Finance B.V. due 2027 and the $625,000,000 6.000% senior notes
issued by Ziggo Bond Finance B.V. due 2027;


“Recapitalisation Side Letter”
means the letter dated 15 September 2016 entered into between the Vodafone
Guarantor, Vodafone Target Company, Liberty Global and Ziggo Group Holding B.V.
in connection with the Recapitalisation Issuances;
“Rejecting Party”
has the meaning set out in paragraph 2 of Part C of Schedule 10;
“Relevant Parent Company”
means the company that is considered the parent company (moedermaatschappij) of
a Fiscal Unity, and, as such, is primarily liable for any Tax of the Fiscal
Unity;






--------------------------------------------------------------------------------

21


“Relevant Property”
means the Property or Properties referred to in Attachment 2 (Relevant
Properties);
“Relevant Regulatory Authority”
means the European Commission, the Dutch Authority for Consumers and Markets,
and the Dutch Minister for Economic Affairs;


“Relief”
means any loss, relief, allowance or credit in respect of any Tax and any
deduction in computing Income, Profits or Gains for the purposes of any Tax or
any right to repayment of Tax;
“Retained Group”
means, in respect of each Seller, that Seller, its subsidiaries and subsidiary
undertakings from time to time, any holding company of the Seller and all other
subsidiaries or subsidiary undertakings of any such holding company (excluding
the Purchaser, that Seller’s Target Company and any subsidiaries or subsidiary
undertakings of that Target Company);
“Senior Employee”
means any employee of a Target Group with a base salary of €300,000 or above;


“Share Purchase Documents”
means this Agreement and the Ancillary Documents;
“Shareholders Agreement”
means the shareholders agreement to be entered into by the parties at Completion
in the agreed form;
“Shares”
means the Vodafone Target Company Shares and the Liberty Global Target Company
Shares;
“Signing Protocol”
means the signing protocol in relation to this Agreement dated 15 February 2016
between the Sellers and the Purchaser;
“Specific Accounting Treatments”
has the meaning set out in paragraph 1 of Part A of Schedule 10;
“Standard Essential Patent”
means any patent necessary in order to comply with and implement an industry
standard (and, for the purposes of this definition, a given patent is
“necessary” to achieve an industry standard if use of that industry standard
requires infringement of the relevant patent);
“Subsidiary”
means at any relevant time any then subsidiary or subsidiary undertaking of a
Target Company, basic information concerning each current subsidiary and
subsidiary undertaking of each Target Company being set out in Part B of
Attachment 1 (Basic information about the Subsidiaries);
“Target Company”
means each of Vodafone Target Company and Liberty Global Target Company;
“Target Group”
means the Vodafone Target Group or the Liberty Global Target Group (as
applicable);






--------------------------------------------------------------------------------

22


“Target Liberty Global Capex Spend”
means, in relation to the Liberty Global Target Group, the amount of Liberty
Global Capex Spend set out in Part D of Schedule 11;
“Target Liberty Global Net Debt”
means, in relation to the Liberty Global Target Group, the amount of Liberty
Global Net Debt set out in Part A of Schedule 11;
“Target Liberty Global Working Capital”
means, in relation to the Liberty Global Target Group, the amount of Liberty
Global Working Capital set out in Part A of Schedule 11;
“Target Vodafone Capex Spend”
means, in relation to the Vodafone Target Group, the amount of Vodafone Capex
Spend set out in Part D of Schedule 11;
“Target Vodafone Net Debt”
means, in relation to the Vodafone Target Group, the amount of Vodafone Net Debt
set out in Part A of Schedule 11;
“Target Vodafone Working Capital”
means, in relation to the Vodafone Target Group, the amount of Vodafone Working
Capital set out in Part A of Schedule 11;
“Tax”
has the meaning given to that expression in the Tax Covenant;
“Tax Authority”
has the meaning given to that expression in the Tax Covenant;


“Tax Covenant”
means the Tax Covenant in the agreed form;
“Tax Return”
has the meaning given in the Tax Covenant;
“Tax Warranties”
means the Warranties set out in paragraphs 23 to 31 of Part A of Schedule 3 and
paragraphs 1 and 2 of Part C of Schedule 3, and “Tax Warranty” shall be
construed accordingly;
“Term Loan C”
means the €2,589,209,924.06 term loan facility made available under the 2015 SPV
Senior Facilities Agreement to Ziggo Secured Finance B.V. on the 16 August 2016;
“Term Loan D”
means the $1,000,000,000 term loan facility made available under the 2015 SPV
Senior Facilities Agreement to Ziggo Secured Finance Partnership on the 16
August 2016;
“Thuis”
means the consumer fixed line business of the Vodafone Target Group in the
Netherlands which has been sold pursuant to the Thuis SPA;
“Thuis Adjustments”
has the meaning set out in paragraph 2.3 of Part A of Schedule 10;








--------------------------------------------------------------------------------

23


“Thuis SPA”
means the sale and purchase agreement between Vodafone Libertel B.V. and
T-Mobile Netherlands Holding B.V. dated 12 December 2016 relating to the sale of
all of the shares in the share capital of Project Jaguar B.V. (the company which
holds Thuis);
“Thuis Disposal”
means the sale of all of the shares in the share capital of Project Jaguar B.V.
(which holds Thuis) pursuant to the Thuis SPA;
“Transaction Announcement”
means the announcement to be made by the Vodafone Guarantor and the Liberty
Global Guarantor substantially in the agreed form;
“TS First Intercompany Payable”
has the meaning given to it in sub-clause 2.1(B);
“TS First Technology Fee”
has the meaning given to it in sub-clause 2.1(B);
“TS Second Intercompany Payables”
has the meaning given to it in sub-clause 2.1(D);
“TS Second Technology Fee”
has the meaning given to it in sub-clause 2.1(D);
“TS Technology Fee”
means each of the TS First Technology Fee and the TS Second Technology Fee;
“UPC SFA”
means the senior secured credit facility agreement originally dated 16 January
2004 (as amended and restated from time and most recently on 9 February 2016)
between (among others) UPC Broadband Holding BV and The Bank of Nova Scotia as
facility agent;
“US GAAP”
means the generally accepted accounting standards, principles and practices in
the United States in effect for the time being;
"VAT"
means:
(i) within the European Union, any tax imposed by any Member State in conformity
with the Directive of the Council of the European Union on the common system of
value added tax (2006/112/EC); and
(ii) outside the European Union, any tax corresponding to, or substantially
similar to, the common system of value added tax referred to in paragraph (i) of
this definition;
“VF Purchaser Exit Activities”
has the meaning given to it in sub-clause 15.9(B);






--------------------------------------------------------------------------------

24


“Vodafone Bank Account”
means:
Pay to: JPMorgan Chase Bank N.A. London (CHASGB2L)
For further credit to: Vodafone Group Plc
Account number: 40869505
IBAN: GB94CHAS60924240869505
marked: for the deposit of Vodafone International Holdings B.V. with Vodafone
Group Plc;
“Vodafone Capex Shortfall”
means, in relation to the Vodafone Target Group, the amount (if any) by which
the Vodafone Capex Spend is less than the Target Vodafone Capex Spend as at the
Completion Date;
“Vodafone Capex Spend”
means, in relation to the Vodafone Target Group, the aggregate amount of capital
expenditure incurred and capitalised on the balance sheet in line with the
relevant Accounting Principles by members of the Vodafone Target Group during
the period from 31 December 2015 up to Completion but excluding: (i) any assets
transferred from the Seller’s Retained Group; (ii) expenditure relating to
consumer customer-premises equipment; (iii) all expenditure relating to Thuis;
and (iv) the Agreed Shared Integration Costs;


“Vodafone Cash”
means, in relation to the Vodafone Target Group, the aggregate of its cash (by
reference to the nominal ledgers of the Vodafone Target Group) and its cash
equivalents, including all interest accrued thereon, as at Completion (but
excluding all amounts and items included in the calculation of the Vodafone
Working Capital) comprising each of the line items identified in the column
headed “Cash” in Part C of Schedule 11;
“Vodafone Completion Statement”
has the meaning set out in paragraph 1 of Part C of Schedule 10;
“Vodafone Contribution Shares”
means all the Vodafone Target Company Shares other than the Vodafone Sale Shares
(being 204,510,937 shares);








--------------------------------------------------------------------------------

25


“Vodafone Debt”
means, in relation to the Vodafone Target Group, the aggregate borrowings and
indebtedness in the nature of borrowing owed to any banking, financial,
acceptance credit, lending or other similar institution or organisation, or any
other third party, or any member of the Vodafone Retained Group (which is not an
amount or item included in the calculation of the Vodafone Working Capital),
comprising each of the line items identified in the column headed “Debt” in Part
C of Schedule 11, together with those items specifically required to be included
in Vodafone Debt by paragraphs 2.1 and 2.3 of Part B of Schedule 10, including:
(a) all outstanding principal and accrued and unpaid interest;
(b) all obligations by way of acceptance credits, discounting or similar
facilities, loan stocks, bonds, debentures, notes, overdrafts or any other
similar arrangements the purpose of which is to raise money;
(c) Vodafone Capex Shortfall;
(d) Inter-Company Loan Payables (excluding any Agreed Shareholder Debt) and
Inter-Company Loan Receivables; and
(e) vendor financing liabilities;
“Vodafone Exit Activities”
has the meaning set out in sub-clause 15.9(A);
“Vodafone Exit Date”
means the date on which Vodafone (together with each member of Vodafone’s
Retained Group) ceases to hold a direct or indirect combined interest of 50% or
more of the issued share capital in the Purchaser;
“Vodafone Inter-Company Loan Agreement”
means the loan agreement entered into on 20 December 2012 between Vodafone 2 (as
lender) and the Vodafone Target Company (as borrower) and assigned on 23 January
2013 by Vodafone 2 (as lender) to Vodafone Investments Luxembourg S.à r.l. (as
new lender) and assigned again on 17 November 2016 to Vodafone International 1
S.à r.l. (as new lender), as amended, restated, varied, assigned, novated or
transferred from time to time (including, for the avoidance of doubt, by the
Vodafone Inter-Company Loan Amendment Agreement);
“Vodafone Inter-Company Loan Amendment Agreement”
means the loan agreement amending the Vodafone Inter-Company Loan Agreement to
be entered into by the Vodafone Target Company (as borrower) and Vodafone
International 1 S.à r.l. prior to Completion in the agreed form and at a rate of
interest on arm’s length terms (and which may be amended from time to time to
reflect any rating agency requirements as described in clause 12.5 of the
Shareholders Agreement);






--------------------------------------------------------------------------------

26


“Vodafone JV Patent”
means any patent or patent application which, as at Completion, is owned (in
whole or in part) by the Purchaser or any member of the Purchaser’s Group and
has been used by any member of Vodafone’s Retained Group in the 12 months prior
to Completion;


“Vodafone Net Debt”
means the Vodafone Cash less the Vodafone Debt;
“Vodafone Participants”
means those employees of the Vodafone Target Group who are participants in the
Vodafone Share Schemes immediately prior to Completion;
“Vodafone Patent”
means any patent or patent application which, as at Completion, is owned (in
whole or in part) by Vodafone or any member of Vodafone’s Retained Group and has
been used by any member of the Vodafone Target Group in the 12 months prior to
Completion;
“Vodafone Pre-Completion Reorganisation”
has the meaning set out in sub-clause 6.2;
“Vodafone Quarterly Update”
has the meaning set out in sub-clause 3.1;
“Vodafone Relief Period”
means the period running from Completion until the Vodafone Exit Date;
“Vodafone Sale Shares”
means 107,989,065 Vodafone Target Company Shares;
“Vodafone Share Schemes”
means any share schemes which the Vodafone Guarantor has in place from time to
time;
“Vodafone Shares”
means the shares in the share capital of the Vodafone Guarantor;
“Vodafone Target Company”
means Vodafone Libertel B.V., basic information concerning which is set out in
Part A of Attachment 1 (Basic information about the Target Companies);
“Vodafone Target Company Shares”
means all of the issued and outstanding share capital of the Vodafone Target
Company (being 312,500,002 shares);
“Vodafone Target Group”
means Vodafone Target Company and all its Subsidiaries;


“Vodafone Transferred Group”
has the meaning given in the Tax Covenant;
“Vodafone Working Capital”
means, in relation to the Vodafone Target Group, the working capital as at
Completion comprising each of the line items identified in the column headed
“Working Capital” in Part C of Schedule 11, for the avoidance of doubt including
any Inter-Company Trading Balances;
“Warranties”
means the warranties set out in Schedule 3 (Warranties) given by the Sellers,
other than the JV Co Shares Warranties, and “Warranty” shall be construed
accordingly; and






--------------------------------------------------------------------------------

27


“Working Hours”
means 8.30 a.m. to 6.30 p.m. on a Business Day.

1.2
In this Agreement, unless otherwise specified or the context otherwise requires:

(A)
references to clauses, sub-clauses, paragraphs, sub-paragraphs, Schedules and
Attachments are to clauses, sub-clauses, paragraphs and sub-paragraphs of, and
Schedules and Attachments to, this Agreement;

(B)
references to any document in the “agreed form” means that document in a form
agreed by the Sellers and initialled for the purposes of identification on
behalf of each of the Sellers, as validly amended from time to time;

(C)
the singular shall include the plural and vice versa, and use of any gender
includes the other genders;

(D)
except as otherwise expressly provided in this Agreement, any express reference
to an enactment (which includes any legislation in any jurisdiction) includes
references to: (i) that enactment as amended, consolidated or re-enacted by or
under any other enactment before or after the date of this Agreement; (ii) any
enactment which that enactment re-enacts (with or without modification); and
(iii) any subordinate legislation (including regulations) made before or after
the date of this Agreement under that enactment as amended, consolidated or
re-enacted as described in paragraph (i) or paragraph (ii) above, except to the
extent that any of the matters referred to in paragraph (i) to paragraph (iii)
(inclusive) above occurs after the date of this Agreement and increases or
alters the liability of a Seller or the Purchaser under this Agreement;

(E)
references to a “company” shall be construed so as to include any corporation or
other body corporate, wherever and however incorporated or established;

(F)
references to a “person” shall be construed so as to include any individual,
firm, company, corporation, body corporate, government, state or agency of a
state, local or municipal authority or government body or any joint venture,
association, partnership, works council or employee representative body (whether
or not having separate legal personality);

(G)
the expression “body corporate”, “debentures”, “holding company”, “subsidiary
undertaking” and “wholly-owned subsidiary” shall have the meaning given in
schedule 10 of the Large and Medium-sized Companies and Group (Accounts and
Reports) Regulations 2008 (SI 2008 No. 410);

(H)
references to a “subsidiary” has the meaning given to that term in article 2:24a
of the Dutch Civil Code;

(I)
any reference to a “day” (including the phrase “Business Day”) shall mean a
period of 24 hours running from midnight to midnight;

(J)
references to times are to Central European Time;






--------------------------------------------------------------------------------

28


(K)
references to "costs" and/or "expenses" suffered or incurred by a person shall
not include any amount in respect of VAT comprised in such costs or expenses for
which either that person or, if relevant, any other member of the VAT group to
which that person belongs is entitled to credit as input tax;

(L)
references to “writing” shall include any modes of reproducing words in a
legible and non-transitory form;

(M)
references to “including” or “includes” shall mean including or includes without
limitation;

(N)
references to “greater” shall be construed so that, for example, 10 represents a
greater amount than 5, and -5 represents a greater amount than -10;

(O)
references to “less” shall be construed so that, for example, 5 represents a
lesser amount than 10, and -10 represents a lesser amount than -5;

(P)
references to any English legal term for any action, remedy, method of judicial
proceeding, legal document, legal status, court, official, or any legal concept
or thing shall in respect of any jurisdiction other than England be deemed to
include what most nearly approximates in that jurisdiction to the English legal
term;

(Q)
all headings and titles are inserted for convenience only and are to be ignored
in the interpretation of this Agreement; and

(R)
the Schedules and Attachments form part of this Agreement and shall have the
same force and effect as if expressly set out in the body of this Agreement, and
any reference to this Agreement shall include the Schedules and Attachments.




2.
Sale and purchase and contribution and/or transfer

2.1
On and subject to the terms and conditions of this Agreement, at Completion the
following steps shall occur sequentially in the order set out below:

(A)
Liberty Global shall:

(i)
contribute with full title guarantee the Liberty Global Contribution Shares
against the issuance of two new shares and for the remainder by way of share
premium contribution, and the Purchaser shall accept the Liberty Global
Contribution Shares and shall issue the two new shares; and

(ii)
sell with full title guarantee, and the Purchaser shall accept, the Liberty
Global Sale Shares,

in each case free from all charges and encumbrances and from all other rights
exercisable by third parties, together with all rights attached or accruing to
them at Completion, pursuant to a notarial deed to that effect to be executed
before the Notary (the "Liberty Global Deed of Transfer");
(B)
immediately following the step set out in sub-clause 2.1(A), the Existing
Technology First Services Agreement will be terminated in consideration for
Liberty Global Target Company paying a termination fee to Liberty Global B.V.
(the “TS First Technology Fee”), such amount to be left outstanding as an
intercompany payable (the “TS First Intercompany Payable”); and

(C)
immediately following the step set out in sub-clause 2.1(B):

(i)
Liberty Global B.V. will assign all of its rights under the TS First
Intercompany Payable to Liberty Global Europe Holding B.V.;

(ii)
immediately following the step set out in sub-clause 2.1(C)(i), Liberty Global
Europe Holding B.V. will assign all its rights under the TS First Intercompany
Payable to the Purchaser as a share premium contribution and for the issue of
shares; and

(iii)
immediately following the step set out in sub-clause 2.1(C)(ii), a subsequent
assignment will immediately take place in the same form from the Purchaser to
Liberty Global Target Company such that the TS First Intercompany Payable is
extinguished; and

(D)
immediately following the steps set out in sub-clause 2.1(C), the Existing
Technology Second Services Agreement will be terminated in consideration for
Ziggo Services B.V. and Ziggo B.V. each paying a termination fee to Liberty
Global Target Company (the “TS Second Technology Fee”), such amounts to be left
outstanding as intercompany payables (the “TS Second Intercompany Payables”);

(E)
immediately following the step set out in sub-clause 2.1(D), Liberty Global
shall procure that Liberty Global Target Company will assign its rights under
the TS






--------------------------------------------------------------------------------

29


Second Intercompany Payables to UPC Nederland Holding I B.V. and/or to LGE
Holdco VI B.V., in each case as a share premium contribution and for the issue
of shares, and subsequent assignments will immediately take place in the same
form down the corporate chain to UPC Nederland Holding III B.V. or Ziggo Bond
Company B.V. (as applicable), which will then immediately either assign the
relevant TS Second Intercompany Payable to Ziggo Services B.V. or Ziggo B.V. (as
applicable), in each case, for the issue of shares and the amount of the
relevant TS Second Intercompany Payable as a share premium contribution, such
that all the TS Second Intercompany Payables are extinguished (and, for the
avoidance of doubt, any shares issued as part of the steps set out in this
sub-clause 2.1(E) shall only be issued to the existing shareholder or
shareholders of the company issuing the shares);
(F)
immediately following the step(s) set out in sub-clause 2.1(E) Liberty Global
shall procure that the Purchaser adopts the Articles of Association (in
accordance with sub-paragraph 1(F) of Part B of Schedule 2 (Completion
arrangements));

(G)
immediately following the step set out in sub-clause 2.1(F), Liberty Global
shall transfer with full title guarantee, and Vodafone shall accept, the JV Co
Shares free from all charges and encumbrances and from all other rights
exercisable by third parties, together with all rights attached or accruing to
them at Completion, pursuant to a notarial deed to that effect to be executed
before the Notary (the "Parties' Deed of Transfer"); and

(H)
immediately following the step set out in sub-clause 2.1(G), Vodafone shall:

(i)
contribute with full title guarantee, by way of share premium contribution, and
the Purchaser shall accept, the Vodafone Contribution Shares; and

(ii)
sell with full title guarantee, and the Purchaser shall accept, the Vodafone
Sale Shares,

in each case free from all charges and encumbrances and from all other rights
exercisable by third parties, together with all rights attached or accruing to
them at Completion, pursuant to a notarial deed to that effect to be executed
before the Notary (the "Vodafone Deed of Transfer").
2.2
Vodafone shall procure that, on or prior to Completion, any and all rights of
pre-emption over the Vodafone Target Company Shares and Liberty Global shall
procure that, on or prior to Completion, any and all rights of pre-emption over
the Liberty Global Target Company Shares and the JV Co Shares, in each case, are
waived irrevocably by the persons entitled thereto.

2.3
The transfers of the Liberty Global Sale Shares and the Vodafone Sale Shares in
sub-clauses 2.1(A)(ii) and 2.1(H)(ii) shall, in each case, be given in
consideration for debt in the amount of €1,422,000,000 left outstanding from the
Purchaser (as borrower) to the relevant Seller (as lender). No interest shall
accrue on such debt.






--------------------------------------------------------------------------------


30


3.
Estimated Vodafone Equalisation Consideration

3.1
Prior to Completion:

(A)
Vodafone undertakes to keep Liberty Global reasonably informed of its estimates
as to the Pre-Completion Vodafone Net Debt Adjustment and Pre-Completion
Vodafone Working Capital Adjustment including (unless Liberty Global agrees
otherwise) providing Liberty Global, at quarterly meetings or as otherwise
agreed by the Sellers, with updates within 15 Business Days of the end of each
calendar quarter (31 March, 30 June, 30 September and 31 December) of its
estimates as to the Vodafone Net Debt and Vodafone Working Capital as at the end
of the relevant calendar quarter in the format set out in Part E of Schedule 11
(Financial Adjustments: Amounts) (a “Vodafone Quarterly Update”), and, at the
reasonable request of Liberty Global, meet with Liberty Global’s representatives
to discuss any Vodafone Quarterly Update; and

(B)
Liberty Global undertakes to keep Vodafone reasonably informed of its estimates
as to the Pre-Completion Liberty Global Net Debt Adjustment and Pre-Completion
Liberty Global Working Capital Adjustment including (unless Vodafone agrees
otherwise) providing Vodafone, at quarterly meetings or as otherwise agreed by
the Sellers, with updates within 15 Business Days of the end of each calendar
quarter (31 March, 30 June, 30 September and 31 December) of its estimates as to
the Liberty Global Net Debt and Liberty Global Working Capital as at the end of
the relevant calendar quarter in the format set out in Part E of Schedule 11
(Financial Adjustments: Amounts) (a “Liberty Global Quarterly Update”) and, at
the reasonable request of Vodafone, meet with Vodafone’s representatives to
discuss any Liberty Global Quarterly Update.

3.2
On the Business Day following the date on which the last in time of the
conditions listed in Schedule 1 (Conditions to Completion) shall have been
satisfied or waived in accordance with this Agreement or such other date as the
parties may agree:

(A)
Vodafone shall notify Liberty Global of the Pre-Completion Vodafone Net Debt
Adjustment and Pre-Completion Vodafone Working Capital Adjustment, in each case
(a) all estimates being made in good faith, (b) calculated on a basis consistent
with the provisions set out in Schedule 10 (Post-Completion Financial
Adjustments), and (c) accompanied by reasonable supporting evidence for such
estimates including an explanation of material movements between the last
Vodafone Quarterly Update; and

(B)
Liberty Global shall notify Vodafone of the Pre-Completion Liberty Global Net
Debt Adjustment and Pre-Completion Liberty Global Working Capital Adjustment, in
each case (a) all estimates being made in good faith, (b) calculated on a basis
consistent with the provisions set out in Schedule 10 (Post-Completion Financial
Adjustments), and (c) accompanied by reasonable supporting evidence for such
estimates including an explanation of material movements between the last
Liberty Global Quarterly Update.






--------------------------------------------------------------------------------

31


3.3
Following Completion, the Estimated Vodafone Equalisation Consideration shall be
adjusted as set out in Schedule 10 (Post-Completion Financial Adjustments) and
the “Final Vodafone Equalisation Consideration” shall be the Estimated Vodafone
Equalisation Consideration as adjusted by any payments required to be made under
Part D of Schedule 10 (Post-Completion Financial Adjustments). The Final
Vodafone Equalisation Consideration shall (subject to further adjustment, if
applicable, pursuant to sub-clause 29.9) be adopted for all Tax reporting
purposes.


4.
Conditions

4.1
The contribution and/or transfer of the Shares and sale of the JV Co Shares
pursuant to this Agreement are in all respects conditional upon those matters
listed in Schedule 1 (Conditions to Completion).

4.2
Vodafone will use all reasonable endeavours to fulfil or procure the fulfilment
of the conditions listed in paragraphs 1 and 2 of Schedule 1 (Conditions to
Completion) before the Long Stop Date and will notify the Purchaser and Liberty
Global as soon as reasonably practicable of the satisfaction of each such
condition.

4.3
Liberty Global will use all reasonable endeavours to fulfil or procure the
fulfilment of the conditions listed in paragraphs 1 and 2 of Schedule 1
(Conditions to Completion) before the Long Stop Date and will notify the
Purchaser and Vodafone as soon as reasonably practicable of the satisfaction of
each such condition.

4.4
The Sellers shall consent, cooperate and keep each other reasonably informed
regarding communications with, and requests for additional information from, the
Relevant Regulatory Authorities regarding the preparation and filing of the
notifications necessary for the fulfilment of the conditions in paragraph 1 and
paragraph 2 of Schedule 1 (Conditions to Completion). The Sellers shall use
their respective best endeavours to provide promptly all information that is
requested pursuant to a request by the Relevant Regulatory Authorities. To the
extent permitted by law or regulation, the Sellers shall provide each other with
a reasonable opportunity to review and comment on any information provided to
the Relevant Regulatory Authorities in relation to the transactions contemplated
by this Agreement.

4.5
The Sellers shall each have an opportunity to approve and mutually agree on the
joint contents of any submissions to the Relevant Regulatory Authorities
(excluding any information which is confidential to any Seller) and shall be
jointly responsible for the accuracy of such contents. Each Seller shall be
responsible for the accuracy of the contents of any submissions to the Relevant
Regulatory Authorities that exclusively relate to itself, its Target Group and
any member of its Retained Group.

4.6
Each Seller undertakes to disclose in writing to the other anything which will
or may prevent any of the conditions set out in Schedule 1 (Conditions to
Completion) from being satisfied on or prior to the Long Stop Date immediately
after it comes to their attention. Without prejudice to the generality of the
foregoing, this includes disclosure of any indication that any Relevant
Regulatory Authority may intend to withhold its approval of, or raise an
objection to, or withdraw any licence or authorisation following, or impose a
condition on or following, the sale and purchase of the Shares pursuant to this
Agreement.






--------------------------------------------------------------------------------

32


4.7
The condition set out at paragraph 2 (Minister for Economic Affairs) of Schedule
1 (Conditions to Completion) may be waived by the Sellers jointly in writing.

4.8
If any of the conditions set out in Schedule 1 (Conditions to Completion) is not
fulfilled by the relevant Seller or Sellers, as the case may be, on or before
5.00 p.m. on the Long Stop Date then the parties may postpone the Long Stop Date
by agreement between them (the Long Stop Date, as so postponed, being the
“Postponed Long Stop Date”).

4.9
If, in the circumstances set out in sub-clause 4.8, either:

(A)
the Long Stop Date is not postponed; or

(B)
any of the conditions remain to be fulfilled or waived by 5.00 p.m. on the
Postponed Long Stop Date,

subject to sub-clause 4.10, this Agreement shall be capable of termination by
either party immediately on written notice to the other.
4.10
If this Agreement terminates in accordance with sub-clause 4.9, and without
limiting the relevant Seller’s right to claim damages, all obligations of the
parties under this Agreement shall end (except for the provisions of this clause
4.10 and clauses 1 (Interpretation) and 25 (Notices) to 35 (Language) inclusive)
but (for the avoidance of doubt) all rights and liabilities of the parties which
have accrued before termination shall continue to exist.


5.
Conduct of business before Completion

5.1
Subject to applicable law and to sub-clause 5.2, each Seller shall procure that,
between the date of the Signing Protocol and Completion, no member of its Target
Group will undertake, and each Seller warrants that no member of its Target
Group has undertaken since the date of the Signing Protocol, any act which is
outside the ordinary course of the business of such Target Group member as
carried on at the date of the Signing Protocol without the prior written consent
of the other Seller (such consent not to be unreasonably withheld or delayed),
which consent states that it is being given for the purposes of this sub-clause
5.1. In particular, each Seller shall procure that no member of its Target Group
will undertake, and each Seller warrants that no member of its Target Group has
undertaken since the date of the Signing Protocol, any of the acts or matters
listed in Schedule 5 (Conduct of business before Completion) without the prior
written consent of the other Seller identified as being for the purposes of this
sub-clause 5.1 (such consent not to be unreasonably withheld or delayed).

5.2
Sub-clause 5.1 shall not operate so as to restrict or prevent:

(A)
the Liberty Global Pre-Completion Reorganisation;

(B)
the Vodafone Pre-Completion Reorganisation;

(C)
any action taken by Vodafone or any member of its Retained Group in connection
with the KPN Litigation or any distribution to its Retained Group of






--------------------------------------------------------------------------------

33


any payment, or damages made or awarded pursuant to any judgement, award or
settlement of the KPN Litigation;
(D)
any action taken by Vodafone or any member of its Retained Group in connection
with any matter listed in sub-clauses 10.17 and 10.18 or by Liberty Global or
any member of its Retained Group in connection with any matter listed in
sub-clause 10.16;

(E)
any matter reasonably undertaken by any member of a Target Group or a Retained
Group in the case of an emergency or disaster or other serious incident or
circumstance with the intention of minimising any adverse effect on the relevant
Target Group (and of which the other Seller and the Purchaser will be promptly
notified);

(F)
any matter to the extent that it is expressly provided for (i) in the case of
Liberty Global, in the document entitled “16.12.20. 20160127 Lynx LRP December
Roll_v14.xlsx” set out in folder 16.12.20 of the Liberty Global Data Room, or
(ii) in the case of Vodafone, in the Vodafone 2017 Budget set out in folder
10.1.2.8 of the Vodafone Data Room and/or the Vodafone Long Range Plan set out
in folder 10.1.2.3 of the Vodafone Data Room;

(G)
completion or performance of any obligation undertaken pursuant to any contract
or arrangement entered into by or relating to any member of the relevant Target
Group before the date of the Signing Protocol and fairly disclosed in the
relevant Data Room.

(H)
preparation for any Recapitalisation in accordance with the principles set out
in Schedule 3 (excluding paragraph (A)) to the Shareholders Agreement or (ii)
preparation for and implementation of any refinancing (other than refinancing of
any bonds) or repayment of the Financing Facilities of the Liberty Global Target
Group or (iii) any activity, in the reasonable opinion of Liberty Global,
required to manage the covenants of the Liberty Global Target Group and, for the
avoidance of doubt, nothing in Schedule 5 shall place any restriction on the
price or margin at which financial indebtedness (other than bonds) may be issued
or refinanced;

(I)
any increase in emoluments of any category of employees of any member of the
Target Group where such increase is made in accordance with the normal practice
of the relevant employing member of the relevant Target Group in relation to an
annual review process;

(J)
the payment of any Tax liability, the due date for payment of which falls on or
before the Completion Date, or the utilisation or set-off of any Tax relief
where, but for such utilisation or set-off, any Tax liability would have arisen
of which the due date of payment would have fallen on or before the Completion
Date;

(K)
a payment to a member of the relevant Retained Group to reimburse a payment of
any Tax liability made on behalf of a member of the Target Group, where the due
date for payment to the relevant Retained Group member falls on or before the
Completion Date;






--------------------------------------------------------------------------------

34


(L)
any other matter required or expressly permitted by the Share Purchase Documents
or necessary to implement the transfer of the Shares to the Purchaser and the
transfer of the JV Co Shares to Vodafone in accordance with this Agreement;

(M)
any matter required in order to comply with any law or regulation (including the
requirements of any relevant governmental or regulatory authority);

(N)
any vendor financing, handset financing or cash management activities by members
of the Target Group or the Retained Group, including upstreaming and
downstreaming of funds by way of inter-company loans, dividends and/or equity
contributions;

(O)
the obtaining of a consumer credit licence by Ziggo Toestel Financiering B.V.;
or

(P)
the granting of any guarantee by UPC Western Europe Holding BV and UPC Western
Europe Holding 2 BV in connection with the amendment and restatement of the
Intercreditor Agreement (as defined in the UPC SFA).

5.3
Consent under sub-clause 5.1 shall be deemed to have been given to the relevant
Seller if such consent has neither been granted nor denied by the other Seller
within ten Business Days of the Seller notifying the other in accordance with
clause 25 (Notices) of its intention to undertake such act or matter.

5.4
Between the date of this Agreement and Completion, the parties shall cooperate
in good faith:

(A)
to agree definitive and legally binding documentation with respect to the
Framework Agreement and, if at Completion legally binding documentation with
respect to the Framework Agreement has not been agreed, the Framework Agreement
Term Sheet shall be binding on the parties in accordance with its terms; and

(B)
to complete the following information in relation to the following appointments
to be made under the Shareholders Agreement: the Supervisory Directors; the
Chairman (and the sequence in which the Shareholders have the right to appoint
the Chairman); the secretary of the Company; the Managing Director and CEO; the
Managing Director and CFO; the CTO; the Head of Consumer Business; the Head of
Enterprise Business; the Head of Human Resources; the General Counsel, in each
case as those terms are defined in the Shareholders Agreement;

(C)
to agree the board regulations for the supervisory board of the Purchaser; and

(D)
to agree the appropriate corporate policies and procedures to be adopted by the
Purchaser (including a bribery and corruption policy, insider dealing policy and
data protection and privacy policy), being at least as stringent as the
equivalent policies adopted by Vodafone and Liberty Global in relation to their
respective Retained Groups (unless otherwise agreed by the Sellers in writing).






--------------------------------------------------------------------------------

35


5.5
Each of the Sellers undertakes, subject to the limitations of competition law,
to keep the other reasonably informed of its Target Group's trading updates
including (unless otherwise agreed between the Sellers) providing such other
Seller with copies of its Target Group's monthly management accounts and key
KPIs within 15 Business Days of the end of each calendar month to be provided,
with respect to Vodafone, substantially in the form of the Exco Summary
Performance Packs contained in folder 10.1.1 of the Data Room, and, with respect
to Liberty Global, substantially in the form of the Financial Reports (Monthly
Management Accounts and KPIs) contained in folders 2.03.01 and 2.03.02 of the
Data Room, and at the reasonable request of the other Seller, meeting with such
other Seller's representatives to discuss such management accounts and KPIs.

5.6
Liberty Global undertakes to Vodafone that, between the date of this Agreement
and Completion, it shall procure that the Purchaser:

(A)
shall not incur any liabilities or obligations (whether, in each case,
contingent or otherwise) except any immaterial liabilities or obligations which
were or are required to be incurred in respect of its incorporation and other
than as expressly set out in this Agreement;

(B)
shall not be engaged in any trading or take any action other than directly for
the purpose of entering into this Agreement and implementing the transactions
contemplated by this Agreement;

(C)
shall not act in breach of any applicable law or judgment; and

(D)
shall not waive or otherwise compromise any rights which it has, or which arise,
pursuant to or in connection with any of the Share Purchase Documents and will
preserve such rights,

and Liberty Global warrants to Vodafone that the Purchaser has not done any of
the acts set out in sub-clauses (A) to (D) above since the date of on which the
Purchaser was incorporated.
5.7
Liberty Global shall, if it in its absolute discretion elects, procure that
Ziggo Toestel Financiering B.V, obtains a consumer credit licence between the
date of this Agreement and Completion. Liberty Global undertakes to notify
Vodafone as soon as reasonably practicable if Ziggo Toestel Financiering B.V,
obtains such a consumer credit licence prior to Completion.

5.8    
(A)
Liberty Global warrants to the Purchaser at the date of the Signing Protocol
that (i) the Existing Interest Rate Derivatives and the Existing FX Derivatives
are the only Derivatives that have been entered into by any member of the
Liberty Global Target Group and are outstanding and that no amendments have been
made to or actions taken in relation to the Existing Interest Rate Derivatives
or the Existing FX Derivatives since 31 December 2015, and (ii) none of the
Existing Interest Rate Derivatives or Existing FX Derivatives has been cashed
out, settled or closed out and the notional amounts of the Existing Interest
Rate






--------------------------------------------------------------------------------

36


Derivatives and Existing FX Derivatives have not been increased or reduced since
31 December 2015.
(B)
Except (i) with the prior written consent of Vodafone (such consent not to be
unreasonably withheld or delayed) or (ii) where Liberty Global and Vodafone
agree (each acting reasonably) amendments to the provisions of Schedule 10
(Post-Completion Financial Adjustments) to reflect the relevant action referred
to in paragraphs (i) to (iv) below, prior to Completion, Liberty Global
undertakes to procure that:

(i)
no amendments are made to or actions taken in relation to the Existing Interest
Rate Derivatives or the Existing FX Derivatives;

(ii)
no new Derivatives (other than Derivatives entered into in relation to an issue
or refinancing of financial indebtedness provided that such Derivatives are
entered into in accordance with past practice to hedge to maturity interest rate
or currency risk) are entered into by any member of the Liberty Global Target
Group and none of the Existing Interest Rate Derivatives or the Existing FX
Derivatives is replaced;

(iii)
none of the Existing Interest Rate Derivatives or the Existing FX Derivatives is
cashed out, settled or closed out and no action is taken to increase or reduce
the notional amounts of the Existing Interest Rate Derivatives or the Existing
FX Derivatives, in each case in the period between the date of the Signing
Protocol and Completion; and

(iv)
all of the obligations of members of the Liberty Global Target Group under and
pursuant to the Existing Interest Rate Derivatives and Existing FX Derivatives
are complied with.

5.9
Liberty Global shall use reasonable endeavours (i) on or before Completion, to
procure the transfer of the rights and obligations of any member of its Retained
Group under the Ajax Contract to a member of the Liberty Global Target Group and
(ii) to procure that any member of its Retained Group which is a party to the
Ajax Contract shall act in accordance with the reasonable instructions of the
Liberty Global Target Group with respect to the fulfilment of the Ajax Contract.

5.10
Vodafone undertakes to the Purchaser that it shall use all reasonable endeavours
to comply, and procure that each member of the Vodafone Target Group uses all
reasonable endeavours to comply (in each case between the date of the Signing
Protocol and Completion), with the Dutch Consumer Credit Act (Wet op het
consumentenkrediet), the Dutch Financial Supervisory Act (Wet op het financieel
toezicht) and all laws and regulations relating to them as a result of the
Handset Financing Ruling.

5.11
Liberty Global shall pay to the Purchaser such amount as is required to
indemnify the Purchaser and each member of the Purchaser's Group against all
action, claims, proceedings, loss, damage, penalty, payments, costs or expenses
(together “Indemnified TSA Costs”) incurred by the Purchaser or any member of
the Purchaser's Group in relation to or arising out of the payment of the TS
First Technology Fee by Liberty Global Target Company to Liberty Global B.V. or
payment of the TS Second Technology Fee by Ziggo Services B.V. and/or Ziggo B.V.
to Liberty Global Target Company pursuant to the steps envisaged by sub-clauses
2.1(B) to (E), provided that






--------------------------------------------------------------------------------

37


for the avoidance of doubt Liberty Global shall not be liable under this
sub-clause 5.11 for any Indemnified TSA Costs to the extent that they that arise
as a result of or by reference to the non-deductibility and/or non-amortisation
for Tax purposes of the TS Technology Fee or any asset attributable to the TS
Technology Fee.
5.12
The parties acknowledge that Liberty Global expects the Purchaser’s Group to
receive a refund or credit from the Dutch Tax Authority in respect of VAT
arising in connection with the payment of the TS First Technology Fee by Liberty
Global Target Company to Liberty Global B.V. (the amount of such VAT being the
“TS Technology Fee VAT Amount”). The parties further acknowledge that an amount
equal to the TS Technology Fee VAT Amount will be treated as a positive
receivable in the calculation of Liberty Global Working Capital in the
Completion Statement. If, for whatever reason, the Purchaser’s Group has not
been granted a refund or credit in respect of and equal to the TS Technology Fee
VAT Amount from the Dutch Tax Authority before the Adjustment Settlement Date,
Liberty Global hereby covenants to pay to Vodafone within 5 Business Days after
the Adjustment Settlement Date an amount equal to:

(A)
50 per cent of the difference between the TS Technology Fee VAT Amount and the
amount of any refund or credit granted to the Purchaser’s Group from the Dutch
Tax Authority in respect of the TS Technology Fee VAT Amount before the
Adjustment Settlement Date (the full amount of such difference being the
“Irrecoverable VAT Amount”) less 50 per cent of any reasonable out-of-pocket
costs of recovery, less

(B)
50 per cent of the value of any Relief (other than any Relief within
sub-paragraph (a) of the definition of Purchaser’s Relief and any credit or
refund of VAT) which any member of the Purchaser’s Group has received or
obtained, or will receive or obtain, to the extent that such Relief is directly
attributable to the Irrecoverable VAT Amount, the value of any such Relief to be
agreed between Vodafone and Liberty Global acting reasonably and in good faith.
For the avoidance of doubt, this shall not include any Relief directly
attributable to the TS First Technology Fee or the TS Second Technology Fee
other than to the extent such amounts comprise the Irrecoverable VAT Amount.

The Purchaser agrees that it shall not make any claim for or relating to the TS
Technology Fee VAT Amount under the Tax Covenant and the Sellers shall procure
that no such claim is made.
5.13
If Liberty Global makes a payment to Vodafone under paragraph 5.12 above and any
member of the Purchaser’s Group subsequently is granted a refund or credit from
the Dutch Tax Authority in respect of all or part of the Irrecoverable VAT
Amount, Vodafone hereby covenants to pay to Liberty Global within 5 Business
Days of such refund or credit being granted an amount equal to:

(A)
50 per cent of the amount of the Irrecoverable VAT Amount that has been
subsequently so refunded or credited by the Dutch Tax Authority (the full amount
of such refund or credit being the “Recovered VAT Amount”) less 50 per cent of
any reasonable out-of-pocket costs of recovery, less






--------------------------------------------------------------------------------

38


(B)
50 per cent of the value of any Relief deducted from the Irrecoverable VAT
Amount in accordance with paragraph 5.12(B) above to the extent that such Relief
is directly attributable to the Recovered VAT Amount, the value of any such
Relief to be agreed between Vodafone and Liberty Global acting reasonably and in
good faith.

5.14
The parties agree to procure that the Purchaser’s Group shall use all reasonable
endeavours to make its first VAT filing after Completion as soon as reasonably
practicable after Completion and shall (i) incorporate the TS Technology Fee VAT
Amount in such filing in a manner consistent with the intention of being granted
a refund or credit in respect of the TS Technology Fee VAT Amount and (ii)
disregard the TS Second Technology Fee in such filing on the basis that such fee
is paid within the applicable VAT fiscal unity and therefore does not constitute
the whole or part of the consideration for any taxable supply or supplies for
VAT purposes.

5.15
The parties acknowledge that Liberty Global does not expect the TS Second
Technology Fee payable by Ziggo Services B.V. and/or Ziggo B.V. to Liberty
Global Target Company pursuant to the steps envisaged by sub-clauses 2.1(B) to
(E) of this Agreement to constitute the whole or part of the consideration for
any taxable supply or supplies for VAT purposes made by Liberty Global Target
Company to Ziggo Services B.V. and/or Ziggo B.V. (or, if relevant, to the
representative member of their VAT group). If, notwithstanding that expectation,
the TS Second Technology Fee is or becomes the whole or part of the
consideration for any taxable supply for VAT purposes for which Liberty Global
Target Company (or, if relevant, the representative member of its VAT group
unless such representative member is not a member of the Purchaser’s Group) is
liable to account (such amount being the “TS Second Technology Fee VAT Amount”),
Liberty Global hereby covenants to pay to Vodafone:

(A)
50 per cent of the difference between the TS Second Technology Fee VAT Amount
and the amount of any refund or credit granted to the Purchaser’s Group from the
Dutch Tax Authority in respect of the TS Second Technology Fee VAT Amount (the
full amount of such difference being the “Second Irrecoverable VAT Amount”) less
50 per cent of any reasonable out-of-pocket costs of recovery, less

(B)
50 per cent of the value of any Relief (other than any Relief within
sub-paragraph (a) of the definition of Purchaser’s Relief and any credit or
refund of VAT) which any member of the Purchaser’s Group has received or
obtained, or will receive or obtain, to the extent that such Relief is directly
attributable to the Second Irrecoverable VAT Amount, the value of any such
Relief to be agreed between Vodafone and Liberty Global acting reasonably and in
good faith. For the avoidance of doubt, this shall not include any Relief
directly attributable to the TS First Technology Fee or the TS Second Technology
Fee other than to the extent such amounts comprise the Second Irrecoverable VAT
Amount.

The Purchaser agrees that it shall not make any claim for or relating to the TS
Second Technology Fee VAT Amount under the Tax Covenant and the Sellers shall
procure that no such claim is made.





--------------------------------------------------------------------------------

39


5.16
If Liberty Global makes a payment to Vodafone under paragraph 5.15 above and any
member of the Purchaser’s Group subsequently is granted a refund or credit from
the Dutch Tax Authority in respect of all or part of the Second Irrecoverable
VAT Amount, Vodafone hereby covenants to pay to Liberty Global within 5 Business
Days of such refund or credit being granted an amount equal to:

(A)
50 per cent of the amount of the Second Irrecoverable VAT Amount that has been
subsequently so refunded or credited by the Dutch Tax Authority (the full amount
of such refund or credit being the “Second Recovered VAT Amount”) less 50 per
cent of any reasonable out-of-pocket costs of recovery, less

(B)
50 per cent of the value of any Relief deducted from the Second Irrecoverable
VAT Amount in accordance with paragraph 5.15(B) above to the extent that such
Relief is directly attributable to the Second Recovered VAT Amount, the value of
any such Relief to be agreed between Vodafone and Liberty Global acting
reasonably and in good faith.

5.17
For the avoidance of doubt, the Purchaser agrees that it shall not make any
claim under Clause 5.11 of this Agreement for the amount of the TS Technology
Fee VAT Amount, Irrecoverable VAT Amount, TS Second Technology Fee VAT Amount or
Second Irrecoverable VAT Amount (or other amount within the scope of Clause 5.12
or 5.15 above) and the Sellers shall procure that no such claim is made.


6.
Pre-Completion Steps

6.1
Before Completion, Liberty Global shall carry out the pre-Completion steps set
out in, and in accordance with, Schedule 7 (together the “Liberty Global
Pre-Completion Reorganisation”). At least 5 Business Days before taking any of
the steps set out in Schedule 7 or sub-clauses 2.1(B) and 2.1(E), Liberty Global
shall provide Vodafone with all draft documentation for implementing each step
and shall, in its sole discretion, consult with Vodafone in relation to such
step or document.

6.2
Before Completion, Vodafone shall carry out the pre-Completion steps set out in,
and in accordance with, Schedule 8 (the “Vodafone Pre-Completion
Reorganisation”). At least 5 Business Days before taking any of the steps set
out in Schedule 8, Vodafone shall provide Liberty Global with all draft
documentation for implementing each step and shall, in its sole discretion,
consult with Liberty Global in relation to such step or document.

6.3
Neither the Liberty Global Pre-Completion Reorganisation nor the Vodafone
Pre-Completion Reorganisation may be amended, except with the prior written
consent of both Sellers, such consent not to be unreasonably withheld or
delayed.

6.4
Before Completion, subject to the provisions of Schedule 7 and Schedule 8, each
Seller shall procure that each Inter-Company Loan Receivable is settled in full
either by payment in cash, by distribution in cash or in specie or by set off
against an equal amount of Inter-Company Loan Payables, such that no
Inter-Company Loan Receivables will exist at Completion.






--------------------------------------------------------------------------------

40


6.5
Unless the Sellers otherwise agree in writing identified as being for the
purposes of this sub-clause 6.5, each Seller shall:

(A)
by no later than ten (10) Business Days before Completion, agree with the other
Seller the applicable arms’ length interest rate to be adopted for the purposes
of the Liberty Global Inter-Company Loan Amendment Agreement and the Vodafone
Inter-Company Loan Amendment Agreement;

(B)
on a date agreed between the Sellers in writing (or, if not agreed, ten (10)
Business Days before Completion), notify the other Seller of the amount of each
of its respective Inter-Company Loan Payables as at that date; and

(C)
no later than five Business Days after the receipt of the notifications in
sub-clause 6.5(B) (or, if a date is not agreed under sub-clause 6.5(B)), five
Business Days prior to Completion) repay or capitalise (or procure the repayment
or capitalisation of) all of its Inter-Company Loan Payables, including all
Inter-Company Loan Payables which may have arisen since the date of the notices
provided in sub-clause (A), except its Agreed Shareholder Debt, so that no
Inter-Company Loan Payables except the Agreed Shareholder Debt remain
outstanding at Completion. 

For the purposes of this clause 6.5, a “capitalisation” shall constitute a share
premium contribution or a settlement in consideration for the issue of ordinary
shares, in which case the lender shall procure that those shares will be
transferred directly or indirectly to the direct parent of the borrower or an
assignment of the relevant loan receivable by the lender directly or indirectly
to the relevant direct parent of the borrower followed by settlement by way of a
share premium contribution or in consideration for the issue of ordinary shares
(or steps with equivalent effect).
6.6
Immediately following the step set out in clause 6.5, and subject to agreement
by the Sellers with respect to the applicable arms’ length interest rate, (A)
Liberty Global shall procure the entry by the relevant members of its Target
Group and/or Retained Group into the Liberty Global Inter-Company Loan Amendment
Agreement and (B) Vodafone shall procure the entry by the relevant members of
its Target Group and/or Retained Group into the Vodafone Inter-Company Loan
Amendment Agreement.

6.7
Following the steps in clauses 6.4 and 6.5 (and both prior to and following
Completion), either Seller (the “Discussion Notice Sender”) may issue a notice
(a “Discussion Notice”) to the other Seller (the “Recipient”), requiring both
Sellers to discuss in good faith and cooperate with each other to agree in
writing a mutual arrangement in respect of such of their respective Target
Groups’ Inter-Company Loan Payables as are outstanding at the date of the
Discussion Notice (including, for the avoidance of doubt, the Agreed Shareholder
Debt). Following the receipt of a Discussion Notice by the Recipient, the
Sellers shall so discuss and cooperate for a period of 15 Business Days. If, at
the end of such period, the Sellers have not reached such agreement, the
Discussion Notice Sender shall be entitled to issue a notice (a “Capitalisation
Notice”) to the Recipient, requiring both Sellers to capitalise (or procure the
capitalisation of) their respective Target Groups’ Inter-Company Loan Payables
as at the date of the Capitalisation Notice (including, for the avoidance of
doubt, the Agreed Shareholder Debt) in full, in which case both Sellers shall
capitalise (or procure the capitalisation of)






--------------------------------------------------------------------------------

41


their respective Target Groups’ Inter-Company Loan Payables as at the date of
the Capitalisation Notice in full within five Business Days after receipt by the
Recipient of the Capitalisation Notice. For the purposes of this clause 6.7, a
“capitalisation” shall constitute a share premium contribution or a settlement
in consideration for the issue of ordinary shares, in which case the lender
shall procure that those shares will be transferred directly or indirectly to
the direct parent of the borrower or an assignment of the relevant loan
receivable by the lender directly or indirectly to the relevant direct parent of
the borrower followed by settlement by way of a share premium contribution or in
consideration for the issue of ordinary shares (or steps with equivalent
effect).
6.8
If the Sellers are unable to agree the applicable interest rate that should
apply to both the Liberty Global Inter-Company Loan Amendment Agreement and the
Vodafone Inter-Company Loan Amendment Agreement by ten (10) Business Days before
Completion, either party may issue a Capitalisation Notice in accordance with
the procedure set out in clause 6.7 provided that such notice is issued no fewer
than five (5) Business Days prior to Completion.

Consultation with the Dutch Tax Authority
6.9
Promptly after the date of this Agreement, the Sellers shall jointly consult
with the relevant competent department/office of the Tax Authority in The
Netherlands (the “Dutch Tax Authority”) in order to discuss and agree the Dutch
Tax consequences of the internal and external debt financing at the level of the
Purchaser and the Target Companies, including pursuant to any Recapitalisation
or refinancing (the “Joint Matter”), provided that, in relation to the Joint
Matter, Liberty Global shall, subject to sub-clause 6.10, lead and control
conduct of any proceedings taken in connection with the Joint Matter (including
by sending all correspondence and attending all meetings and calls) unless
Liberty Global and Vodafone agree (acting in good faith) that it would be more
appropriate for Vodafone to lead and control such proceedings (subject to
sub-clause 6.10) having regard, amongst other things, to the particular Dutch
Tax Authority office that is determined to be responsible for the Joint Matter.

6.10
Where there is or is to be any correspondence, meeting or telephone call with
the Dutch Tax Authority in relation to a Joint Matter, each Seller and the
Purchaser shall, and shall procure that the relevant Group Company shall:

(A)
promptly send copies of all such correspondence received, and copies of all
draft replies, to the other parties;

(B)
give each Seller an opportunity to make comments on all draft replies mentioned
in sub-clause (A) above a reasonable time in advance of the submission of those
replies to the Dutch Tax Authority, and shall ensure that all reasonable
comments received prior to their submission to the Dutch Tax Authority are
properly reflected therein; and

(C)
give reasonable advance notice of any such meeting or call to the other parties
and shall permit the other parties’ nominated individual(s) to attend and
participate in such meeting or call,






--------------------------------------------------------------------------------

42


in each case only to the extent that the relevant correspondence, reply, meeting
or call relates to the Joint Matter.
6.11
Subject to sub-clause 6.9, Liberty Global shall be entitled to consult with the
Dutch Tax Authority in order to discuss and agree the Dutch Tax consequences of
the Liberty Global Pre-Completion Reorganisation and the contribution and/or
transfer of the Liberty Global Transferred Group to the Purchaser, provided that
Liberty Global shall keep Vodafone reasonably informed of the progress of those
discussions.

6.12
Subject to sub-clause 6.9, Vodafone shall be entitled to consult with the Dutch
Tax Authority in order to discuss and agree the Dutch Tax consequences of the
Vodafone Pre-Completion Reorganisation and the contribution and/or transfer of
the Vodafone Transferred Group to the Purchaser, provided that Vodafone shall
keep Liberty Global reasonably informed of the progress of those discussions.

6.13
The Sellers and the Purchaser shall, and the Purchaser shall procure that the
members of the Purchaser’s Group shall, subject to compliance with applicable
competition and other laws, afford such access to their personnel, books,
accounts and records and provide such assistance as is necessary and reasonable
to enable each other to conduct matters in accordance with their rights and
obligations under sub-clauses 6.9 to 6.12.


7.
Post-Completion reorganisation

7.1
Immediately following Completion, the Sellers shall procure that the Purchaser
shall contribute the Vodafone Target Company Shares to Ziggo Group Holding B.V..

7.2
Subject to completion of the step set out in sub-clause 7.1 above, on or
following Completion, the Purchaser shall procure the contribution of the
Vodafone Target Company first to New Sub-Holdco I, then by New Sub-Holdco I to
New Sub-Holdco II, and then by New Sub-Holdco II to New Sub-Holdco III.


8.
Recapitalisation

8.1
Prior to and following Completion, the Sellers shall discuss in good faith and
cooperate with each other in relation to the matters set out below (it being
acknowledged that these matters may involve other members of the Sellers’
respective groups), and each Seller shall use reasonable endeavours to cause its
advisers and representatives, including legal and accounting advisers and
representatives, to cooperate in relation to the matters set out below, in each
case in connection with any Recapitalisation (including any offering or private
placement of debt securities) carried out in accordance with the principles set
out in Schedule 3 (Warranties) (excluding paragraph (A)) of the Shareholders
Agreement and clause 6.9 of this Agreement, including:

(A)
providing the other Seller as promptly as practicable (and in any event no later
than on or about Completion) with such financial information (including pro
forma information and related reconciliation from IFRS to US GAAP) and other
pertinent information (including updates to such information) regarding members
of its Target Group as may be reasonably requested in connection with any
Recapitalisation, including information that is customary to be included






--------------------------------------------------------------------------------

43


in marketing materials, offering documentation and/or any other documentation or
deliverables, and comfort information in connection with auditor comfort letters
required by the other Seller’s advisers (together the “Required Information”);
(B)
participating in a reasonable number of meetings (including customary meetings
with the parties acting as lead arrangers or agents for, and prospective lenders
and purchasers of, the relevant indebtedness (on the one hand) and senior
management, representatives and/or advisors of members of its Target Group with
appropriate seniority and expertise (on the other hand)), presentations, road
shows, due diligence sessions, drafting sessions and sessions with rating
agencies, and assisting with the preparation of materials for such meetings,
presentations, road shows and sessions, and otherwise reasonably cooperating
with marketing efforts;

(C)
issuing customary representation letters to auditors and using its reasonable
endeavours to obtain customary consents and comfort letters of independent
accountants and customary legal opinions and 10b-5 letters (including providing
any information reasonably requested for due diligence purposes);

(D)
assisting with the preparation of customary confidential information memoranda
and other customary marketing materials to be used in connection with any
syndication reasonably deemed necessary by any lead arranger or equivalent
person;

(E)
assisting with the procurement of public corporate credit ratings, public
corporate family ratings and public ratings (as applicable) from each of
Standard & Poor’s Ratings Services and Moody’s Investors Service, Inc.,
respectively, in respect of relevant issuers, borrowers and guarantors and
facilities, notes and other instruments issued;

(F)
assisting with the preparation of any credit agreements, indentures and similar
documents and any pledges, security documents and intercreditor agreements and
other financing documents, collateral filings and other certificates and
documents, and otherwise reasonably facilitating the pledging of collateral;

(G)
providing all such documents and other information about any members of the
Target Group as are reasonably requested with respect to applicable “know your
customer” and anti-money laundering rules and regulations including the USA
PATRIOT Act;

(H)
if requested, arranging for the repayment of indebtedness of its Target Group
and using its reasonable endeavours to obtain customary pay-off letters, lien
terminations, title transfers, and instruments of discharge or transfer relating
to any collateral to be delivered;

(I)
cooperating reasonably with financing sources’ due diligence, to the extent
customary and reasonable;






--------------------------------------------------------------------------------

44


(J)
using its reasonable endeavours to provide certificates from the relevant
members of the Target Group with respect to the information provided by such
members in any offering memorandum or other document; and

(K)
consenting to the use of logos of members of the Target Group (subject to such
reasonable conditions as the relevant member of the Target Group may impose),
provided that such logos are used solely in a manner that is not intended to or
reasonably likely to harm or disparage any member of the Target Group or the
reputation or goodwill thereof.

8.2
The provisions of this clause 8 (Recapitalisation Preparation) shall be subject
to applicable law and regulation.


9.
Completion

9.1
Completion shall take place at the offices of NautaDutilh N.V. at
Beethovenstraat 400, Amsterdam on the last day of the month in which fulfilment
or waiver of the conditions set out in clause 4 (Conditions to Completion) takes
place, except that where less than five Business Days remain between such
fulfilment and service and the last day of the month, Completion shall take
place:

(A)
on the last day of the following month; or

(B)
at such other location, time or date as may be agreed between the Sellers,

it being understood that the transfers of the Shares and the JV Co Shares shall
take place on Completion at the offices of the Notary by way of execution of the
Deeds of Transfer before the Notary.
9.2
At Completion, the parties shall comply with their respective obligations in
sub-clauses 2.1 and 2.2 (in each case as applicable) and the Sellers shall do
those things listed in Part A (Seller’s obligations) and Part D (Execution of
Deeds of Transfer) of Schedule 2 (Completion arrangements); the Purchaser shall
do, and Liberty Global shall procure that the Purchaser does, those things
listed in Part B (Purchaser’s obligations) of Schedule 2 (Completion
arrangements); and the Guarantors shall do those things listed in Part E
(Guarantors’ obligations) of Schedule 2 (Completion arrangements). Completion
shall take place in accordance with Part C (General) of Schedule 2 (Completion
arrangements).

9.3
No party shall be obliged to complete any of the transactions set out in
sub-clauses 2.1 and 2.2 or carry out any of the steps set out in Schedule 2
(Completion arrangements) unless sub-clauses 6.1, 6.2, 6.5(C) and 6.6 or 6.7 (as
applicable) have been complied with and irrevocable arrangements are in place
for all such transactions and steps to be completed by all relevant parties on
the Completion Date in accordance with the sequence of events set out in this
Agreement. For the avoidance of doubt, (A) both the beneficial and legal
ownership of the Liberty Global Target Company Shares and the Vodafone Target
Company Shares will transfer to Purchaser at Completion and not before and (B)
both the beneficial and legal ownership of the JV Co Shares will transfer to
Vodafone at Completion and not before.






--------------------------------------------------------------------------------

45


9.4
If the Estimated Vodafone Equalisation Consideration is a positive number, then
Vodafone hereby assigns to Liberty Global (for no additional consideration),
with effect from Completion, either (i) that portion of the receivable owing to
Vodafone from the Purchaser under sub-clause 2.3 which is of an amount equal to
the Estimated Vodafone Equalisation Consideration or (ii) if the receivable
owing to Vodafone from the Purchaser under sub-clause 2.3 is equal to or less
than the Estimated Vodafone Equalisation Consideration, the full amount of such
receivable (both (i) and (ii) being the “Relevant Assigned Amount”).

9.5
The Purchaser shall pay to each Seller the amount owing to that Seller under
sub-clause 2.3 (such amounts reflecting, for the avoidance of doubt, the
assignment of the Relevant Assigned Amount under sub-clause 9.4) out of the
Escrowed Proceeds as soon as practicable after execution of the Deeds of
Transfer as part of the distribution or payment of the Escrowed Proceeds to each
Retained Group. The Sellers agree to use all reasonable endeavours to procure
the distribution or payment of the Escrowed Proceeds to the Purchaser as soon as
practicable after Completion and in any event prior to the date falling three
Business Days after the Completion Date.

9.6
To the extent that the receivable owing to Vodafone from the Purchaser under
sub-clause 2.3 is less than the Estimated Vodafone Equalisation Consideration,
Vodafone shall pay to Liberty Global an amount equal to any such shortfall (the
“Estimated Equalisation Consideration Shortfall”). Vodafone shall pay the
Estimated Equalisation Consideration Shortfall in cleared funds to the Liberty
Global Account on the first Business Day following Completion in accordance with
clause 29.

9.7
In the event that the Purchaser has not discharged its obligation to pay the
amount owing to Liberty Global under sub-clause 2.3 in accordance with
sub-clause 9.5 (including taking into account the assignment of the Relevant
Assigned Amount under sub-clause 9.4) within ten Business Days after the
Completion Date (the “Estimated Equalisation Payment Deadline”), Vodafone shall
pay to Liberty Global the Estimated Vodafone Equalisation Consideration (less
the amount of any Estimated Equalisation Consideration Shortfall already paid by
Vodafone to Liberty Global in accordance with sub-clause 9.6) in cleared funds
to the Liberty Global Account on the Estimated Equalisation Payment Deadline in
accordance with clause 29. To the extent that Vodafone pays such amount to
Liberty Global in accordance with this sub-clause 9.7, then Liberty Global
hereby assigns to Vodafone (for nil consideration), and with immediate effect,
the Relevant Assigned Amount receivable owing to Liberty Global from the
Purchaser pursuant to sub-clauses 2.3 and 9.4. The Purchaser shall use best
endeavours to procure the release and distribution or payment of the Escrowed
Proceeds to Liberty Global and Vodafone before the Estimated Equalisation
Payment Deadline.

9.8
If, on the date on which Completion is due to take place under sub-clause 9.1,
either Seller has not complied with its obligations under clauses, 6.1, 6.2,
6.5(C) and 6.6 or 6.7 (as applicable) or either Seller or the Purchaser has not
complied with its obligations under sub-clause 9.2 and Schedule 2 (Completion
arrangements) (and such failure to comply is material in the context of this
Agreement and the transactions contemplated thereby):

(A)
in the event of non-compliance by Liberty Global, Vodafone;






--------------------------------------------------------------------------------

46


(B)
in the event of non-compliance by Vodafone, either Liberty Global or the
Purchaser; or

(C)
in the event of non-compliance by the Purchaser, Vodafone:

may elect to
(i)
defer Completion (so that the provisions of this clause 9 shall apply to
Completion as so deferred); or

(ii)
proceed to Completion as far as practicable (without limiting its rights under
this Agreement); or

(iii)
terminate this Agreement by notice in writing to the other party.

9.9
If this Agreement is terminated in accordance with sub-clause 9.8 (and without
limiting any party’s right to claim damages in respect of the period prior to
termination), all obligations of the Seller and the Purchaser under this
Agreement shall end (except for the provisions of this clause 9.9 and clauses 1
(Interpretation) and 25 (Notices) to 35 (Language) inclusive) but (for the
avoidance of doubt) all rights and liabilities of the parties which have accrued
before termination shall continue to exist.


10.
Sellers’ Warranties

10.1
Subject to sub-clauses ‎12.1 and 12.2‎ (Remedies and Sellers’ limitations on
liability):

(A)
Vodafone warrants to the Purchaser (in respect of the Vodafone Target Group
only) that each of the Warranties set out in Part A and Part B of Schedule 3
(Warranties); and

(B)
Liberty Global warrants to the Purchaser (in respect of the Liberty Global
Target Group only) that each of the Warranties set out in Part A and Part C of
Schedule 3 (Warranties),

was accurate in all respects at the date of the Signing Protocol.
10.2
Subject to sub-clauses ‎12.1 and 12.2‎ (Remedies and Sellers’ limitations on
liability), each party acknowledges and agrees that:

(A)
the Warranties referred to in sub-clause 10.1 are being given by each Seller (as
applicable) only to the Purchaser;

(B)
any claim in respect of breach of any Warranty given by a Seller to the
Purchaser may only be brought (i) after Completion and (ii) by the Purchaser;
and

(C)
any damages to the Purchaser in respect of breach of any Warranty (i) given by
Liberty Global shall be assessed by reference to what the value of the Liberty
Global Target Group would have been had the breach of Warranty not occurred and
(ii) given by Vodafone shall be assessed by reference to what the value of






--------------------------------------------------------------------------------

47


the Vodafone Target Group would have been had the breach of Warranty not
occurred.
10.3
Except in the case of fraud, the Purchaser acknowledges that it does not rely on
and has not been induced to enter into this Agreement and/or the Ancillary
Documents on the basis of any warranties, representations, covenants,
undertakings, indemnities or other statements whatsoever, other than the
Warranties, and acknowledges that none of the Sellers, any member of each
Retained Group, any member of each Target Group or any of their agents, officers
or employees have given any such warranties, representations, covenants,
undertakings, indemnities or other statements.

10.4
Subject to sub-clauses ‎12.1 and 12.2‎ (Remedies and Sellers’ limitations on
liability):

(A)
each Seller warrants, in respect of itself only, to the other Seller in the
terms of the Warranties at paragraph 2 of Part A of Schedule 3 (Warranties);

(B)
each Guarantor warrants, in respect of itself only, to the other parties in the
terms of the Warranties at paragraph 2 of Part A of Schedule 3 (Warranties) as
if references to the Seller were to the relevant Guarantor; and

(C)
Liberty Global warrants to Vodafone in the terms of the JV Co Shares Warranties,

in each case as at the date of the Signing Protocol.
10.5
Each of the Warranties and the JV Co Shares Warranties shall be construed as
being separate and independent and (except where expressly provided to the
contrary) shall not be limited or restricted by reference to or inference from
the terms of any other Warranty.

10.6
Any Warranty qualified by the expression “so far as the Seller is aware” or any
similar expression shall, unless otherwise stated, be deemed to refer to the
actual knowledge of:

(A)
in the case of Vodafone, Robert Shuter, Carmen Velthuis, Barbara Jongerden, Eben
Albertyn, Reinhard Kreft, Michael Bird, Alex Deacon and Pierre Klotz; and

(B)
in the case of Liberty Global, Baptiest Coopmans, Ritchy Drost, Jan-Pieter
Witsen Elias, Leo Geert van den Berg, Ruben Uppelschoten, Saj Vakilian, Justin
Wolfe, Cindy Varga and Volker Libovsky.

10.7
Each Seller undertakes to the other Seller and to the Purchaser that, as soon as
reasonably practicable upon it becoming aware, between the date of the Signing
Protocol and Completion, of any fact, matter or circumstance relating to the
Seller or its Target Group, which it is aware is or is reasonably likely to
constitute a breach of any of the Fundamental Warranties at the date of the
Signing Protocol and/or immediately before Completion by reference to the facts
and circumstances then subsisting, it will disclose in writing such fact, matter
or circumstance to the other Seller and the Purchaser.






--------------------------------------------------------------------------------

48


10.8
Each of the Fundamental Warranties shall be deemed to be repeated immediately
before Completion by reference to the facts, circumstances and knowledge then
existing as if references in the Fundamental Warranties to the date of the
Signing Protocol were references to the Completion Date.

10.9
Liberty Global warrants to the Purchaser that, at the date of the Signing
Protocol, none of the Liberty Global Non-Operating Companies (i) was or carrying
on any trading activities, or (ii) was subject to in any way, and whether, in
each case, contingent or otherwise, any liabilities or obligations (other than
ordinary course filing and reporting obligations (including in relation to
Tax)), and, subject to Completion having occurred and except to the extent
provided for in the Completion Statement of the Liberty Global Target Group,
Liberty Global undertakes to pay to the Purchaser such amount as is required to
indemnify and hold harmless the Purchaser and each member of the Purchaser’s
Group against and in respect of any loss or liability which exists or is
suffered or incurred by the Purchaser or any member of the Purchaser’s Group as
a result of or in connection with any such trading activities, liabilities or
obligations prior to Completion.

10.10
Liberty Global warrants to the Purchaser that, as at the date of the Signing
Protocol, Ziggo Toestel Financiering B.V.:

(A)
was not carrying on any activities other than directly in connection with
preparation to provide hand-set financing;

(B)
does not have and is not subject to in any way, and whether, in each case,
contingent or otherwise, any liabilities in excess of €1,000,000 (including in
relation to Tax), and

subject to Completion having occurred and except to the extent provided for in
the Completion Statement of the Liberty Global Target Group, Liberty Global
undertakes to pay to the Purchaser such amount as is required to indemnify and
hold harmless the Purchaser and each member of the Purchaser’s Group against and
in respect of any loss or liability which exists or is suffered or incurred by
the Purchaser or any member of the Purchaser’s Group, in each case following
Completion as a result of or in connection with any breach of the warranties in
(A) and (B) above.
10.11
Each Seller undertakes, subject to Completion having occurred and except to the
extent provided for in the Completion Statement of the relevant Target Group, to
pay to the Purchaser such amount as is required in order to indemnify and hold
harmless the Purchaser and/or each member of any Target Group against all
actions, claims, proceedings, loss, damage, payments, costs and expenses
suffered or incurred by the Purchaser and each member of any Target Group in
relation to or arising out of any guarantee (including, with respect to Liberty
Global, the guarantee provided by UPC Western Europe Holding 2 B.V. with respect
to obligations of the Liberty Global Retained Group), indemnity or other
contingent obligation given or undertaken by the Purchaser and/or any member of
any Target Group in relation to or arising out of any obligations or liabilities
of any member of that Seller’s Retained Group.

10.12
The Purchaser undertakes, subject to Completion having occurred, to pay to each
Seller such amount as is required in order to indemnify and hold harmless the
Seller






--------------------------------------------------------------------------------

49


and each member of its Retained Group against all actions, claims, proceedings,
loss, damage, payments, costs and expenses suffered or incurred by that Seller
and each member of its Retained Group in relation to or arising out of any
guarantee, indemnity or other contingent obligation (including any obligation to
any third party with respect to a guarantee provided by that third party of the
obligations of a member of its Target Group (a “Third Party Guarantee”)) given
or undertaken by that Seller and each member of its Retained Group in relation
to or arising out of any obligations or liabilities of any member of the
Purchaser or any Target Group.
10.13
Each Seller shall use reasonable endeavours to ensure that, at or as soon as
possible following Completion, the Purchaser and each member of each Target
Group is released in full from any guarantees (including any obligation with
respect to a Third Party Guarantee and, with respect to Liberty Global, the
guarantee provided by UPC Western Europe Holding 2 B.V. with respect to
obligations of the Liberty Global Retained Group), indemnities, counter
indemnities and letters of comfort given to a third party by any member of any
Target Group in respect of any obligation of a member of that Seller’s Retained
Group.

10.14
The Purchaser shall use reasonable endeavours to ensure that, at or as soon as
possible following Completion, each member of each Seller’s Retained Group is
released in full from any guarantees (including any obligation with respect to a
Third Party Guarantee), indemnities, counter indemnities and letters of comfort
given to a third party by any member of that Seller’s Retained Group in respect
of any obligation of a member of any Target Group.

Liberty Global specific indemnities
10.15
Liberty Global undertakes to Vodafone, subject to Completion having occurred,
that it shall pay to Vodafone such amount as is required to indemnify and hold
harmless Vodafone and each member of its Retained Group against and in respect
of any loss or liability suffered or incurred by Vodafone or any member of its
Retained Group as a result of or in connection with any breach of the JV Co
Shares Warranties.

10.16
Liberty Global undertakes to the Purchaser, subject to Completion having
occurred and except to the extent provided for as Liberty Global Debt or Liberty
Global Working Capital in the Completion Statement of the Liberty Global Target
Group, to pay to the Purchaser such amount as is required in order to indemnify
and hold harmless the Purchaser and each member of each Target Group against all
actions, claims, proceedings, loss, damage, payments, costs and expenses
suffered or incurred by the Purchaser and each member of any Target Group in
relation to or arising out of any of the Material Liberty Global Litigation to
the extent that any such actions, claims, proceedings, loss, damage, payments,
costs or expenses relate to the involvement of a member of the Liberty Global
Target Group in the relevant Material Liberty Global Litigation.

Vodafone specific indemnities
10.17
Vodafone undertakes to the Purchaser, subject to Completion having occurred and
except to the extent provided for as Vodafone Debt or Vodafone Working Capital
in the Completion Statement of the Vodafone Target Group, to pay to the
Purchaser such






--------------------------------------------------------------------------------

50


amount as is required in order to indemnify and hold harmless the Purchaser and
each member of each Target Group against all (i) actions, claims, proceedings,
loss (including loss of profit), damage, payments, costs and/or expenses
suffered or incurred by the Purchaser and each member of any Target Group in
relation to or arising out of any dispute, action, claim, proceedings, breach of
law, invalidity of customer contract, customer complaint, remedial action, or
any change of any applicable laws or regulations, in each case whether arising
before, on or after Completion in connection with the Handset Financing Ruling,
to the extent that any such actions, claims, proceedings, loss (including loss
of profit), damage, payments, costs or expenses relate to actions or omissions
committed by any member of the Vodafone Target Group or the Vodafone Retained
Group in the period prior to Completion and (ii) costs, payments and/or expenses
suffered or incurred by the Purchaser and each member of any Target Group on or
following Completion for the Vodafone Target Group to establish operating
procedures which are compliant with the Dutch Consumer Credit Act (Wet op het
consumentenkrediet), the Dutch Financial Supervisory Act (Wet op het financieel
toezicht) and all laws and regulations relating to them in connection with the
Handset Financing Ruling as such Acts, laws, regulation and Ruling are and have
been in force up to the Completion Date (the “Procedures”). For the avoidance of
doubt, there is no obligation in sub-clause 10.17(ii) in respect of any change
of any applicable Acts, laws or regulations following Completion in connection
with the Handset Financing Ruling.
Each of the Sellers and the Purchaser agrees that, if the Vodafone Target Group
has not established the Procedures by the Completion Date, the Purchaser shall,
in consultation with Vodafone, prioritise the establishment of such Procedures
with effect from Completion and take all reasonable steps in connection with the
same as soon as reasonably practicable following Completion
10.18
Vodafone undertakes to the Purchaser, subject to Completion having occurred and
except to the extent provided for as Vodafone Debt or Vodafone Working Capital
in the Completion Statement of the Vodafone Target Group, to pay to the
Purchaser such amount as is required in order to indemnify and hold harmless the
Purchaser and each member of each Target Group against all actions, claims,
proceedings, loss, damage, payments, costs and expenses suffered or incurred by
the Purchaser and each member of any Target Group in relation to the Material
Vodafone Litigation, to the extent that any such actions, claims, proceedings,
loss, damage, payments, costs or expenses relate to the involvement of a member
of the Vodafone Target Group in the relevant Material Vodafone Litigation.

10.19
The Purchaser shall not be permitted to bring any claim against Vodafone or
Liberty Global for any breach of or pursuant to this clause 10, and neither
Liberty Global nor Vodafone shall be permitted to bring any claim against the
Purchaser for any breach of or pursuant to this clause 10, in each case unless
Completion has occurred.

10.20
Following Completion, upon the Purchaser becoming aware of any notice, claim,
action or demand that may reasonably lead to a liability of a Seller pursuant to
any indemnity in sub-clauses 10.9 or 10.16, 10.17 or 10.18, the Sellers shall
procure that the Purchaser shall:






--------------------------------------------------------------------------------

51


(A)
with respect to any matter of which the relevant Seller is not already aware,
notify the relevant Seller by written notice including such information as is
available to the Purchaser relating to the notice, claim, action or demand;

(B)
promptly give such access to its personnel, premises, documents and records
which are relevant to the claim (which documents and records, following notice
of any claim pursuant to this sub-clause 10.20, the Purchaser shall take
reasonable steps to preserve) to the relevant Seller and its professional
advisers as the relevant Seller may reasonably request;

(C)
at the option of the relevant Seller, either:

(i)
allow the relevant Seller to take the sole conduct of such actions as the Seller
may deem appropriate to deny, defend or counterclaim against any such claim in
the name of the Purchaser or the relevant member of the Purchaser’s Group and in
that connection the Purchaser shall give or procure that each member of the
Purchaser’s Group gives to the relevant Seller all such assistance as it may
reasonably require in conducting such action; or

(ii)
act solely in accordance with the relevant Seller’s reasonable instructions in
avoiding, disputing, resisting, counterclaiming, defending or appealing any such
claim and instruct such solicitors or other professional advisors as the
relevant Seller may reasonably nominate to act solely in accordance with the
relevant Seller’s instructions and on terms that the relevant Seller is
responsible for (and shall directly settle) all costs and expenses suffered or
incurred by any such solicitors or professional advisers in respect of such
instructions;

(D)
make no admission of liability, agreement, settlement or compromise with any
person in relation to any such claim or adjudication without the prior written
consent of the relevant Seller, such consent not to be unreasonably withheld or
delayed;

(E)
take steps as may be reasonable in order to mitigate any potential liability of
the relevant Seller under sub-clauses 10.9 or 10.16, 10.17 or 10.18; and

(F)
not take any action which it knows, or ought reasonably to expect, would be
likely to result in, or increase, the liability of the relevant Seller under
sub-clauses 10.9 or 10.16, 10.17 or 10.18.

10.21
If as a result of the transactions contemplated by this Agreement a third party
consent or waiver is required for a Target Company or any member of the relevant
Target Group to continue to exercise rights pursuant to a material contract or
licence following Completion (a “Third Party Consent”) the Purchaser and the
relevant Seller shall procure that the relevant member of the Seller Group shall
use all reasonable efforts to obtain any Third Party Consent by Completion, and
the other Seller shall cooperate with the relevant Seller in relation to, and
provide such assistance as the relevant Seller may reasonably request in
relation to, obtaining such Third Party Consent. If any Third Party Consent has
not been obtained by Completion, then the Sellers shall procure that the






--------------------------------------------------------------------------------

52


Purchaser shall procure that the relevant Target Company shall use all
reasonable efforts to obtain that Third Party Consent and to achieve an
alternative solution by which the relevant Target Company shall receive the
benefit of the relevant material contract and assume the associated obligations
(and each of the Sellers shall cooperate with and provide reasonable assistance
to the Purchaser in relation to the same).
Vodafone Share Schemes
10.22
The Vodafone Guarantor agrees that, following Completion, the Vodafone
Participants shall, to the extent permitted by the terms of the Vodafone Share
Schemes, continue to be entitled to exercise any rights that they have under the
Vodafone Share Schemes immediately prior to Completion (including any rights to
exercise any options that they may hold or realise any vested awards) in respect
of Vodafone Shares (the “Vodafone Existing Rights”).

10.23
The Vodafone Guarantor undertakes to the Purchaser that it shall bear (on an
after-Tax basis) any and all costs and liabilities (including, without
limitation, the cost of any Vodafone Shares used to satisfy the relevant options
or awards and any payment of Tax, including any deductions or withholdings for
or on account of Tax) suffered or incurred by the Purchaser or any member of the
Purchaser’s Group (or, in the case of a payment of Tax, that would have been
suffered or incurred but for the availability of a Relief) associated with any
exercise or realisation by the Vodafone Participants of any Vodafone Existing
Rights.

Liberty Global Share Schemes
10.24
The Liberty Global Guarantor agrees that, following Completion, the Liberty
Global Participants shall, to the extent permitted by the terms of the Liberty
Global Share Schemes, continue to be entitled to exercise any rights that they
have under the Liberty Global Share Schemes immediately prior to Completion
(including any rights to exercise any options that they may hold or realise any
vested awards) in respect of Liberty Global Shares (the “Liberty Global Existing
Rights”).

10.25
The Liberty Global Guarantor undertakes to the Purchaser that it shall bear (on
an after-Tax basis) any and all costs and liabilities (including, without
limitation, the cost of any Liberty Global Shares used to satisfy the relevant
options or awards and any payment of Tax, including any deductions or
withholdings for or on account of Tax) suffered or incurred by the Purchaser or
any member of the Purchaser’s Group (or, in the case of a payment of Tax, that
would have been suffered or incurred but for the availability of a Relief)
associated with any exercise or realisation by the Liberty Global Participants
of any Liberty Global Existing Rights.

Recovery under clauses 10.23 and 10.24
10.26
Where the Purchaser or any member of the Purchaser’s Group is entitled to
recover from a third party (including any employee) any sum in respect of any
matter giving rise to a claim under the indemnities in clauses 10.23 and 10.25,
then no such matter shall be the subject of a claim under those indemnities
unless and until the Purchaser or the relevant member of the Purchaser’s Group
shall have taken all reasonable steps to enforce such recovery. If the Purchaser
or any member of the Purchaser’s Group shall






--------------------------------------------------------------------------------

53


recover any amount from any such third party, the amount of the claim against
the Liberty Global Guarantor or the Vodafone Guarantor (as applicable) shall be
reduced by the amount so recovered (less: (i) all reasonable costs of recovery;
and (ii) any Tax thereon).

11.
Purchaser’s warranties and undertakings

11.1
The Purchaser warrants to the Sellers at the date of the Signing Protocol that
it has the requisite capacity, power and authority to enter into and perform the
Share Purchase Documents to which it is a party and that its obligations under
this Agreement constitute, and its obligations under the other Share Purchase
Documents will, when executed and delivered, constitute valid and binding
obligations of the Purchaser in accordance with their respective terms.

11.2
The Purchaser undertakes that, prior to the Completion Date, it shall take all
reasonable steps to effect Completion, and that it will not take any action,
enter into any agreement or engage in any trade or other activity, except to the
extent required by the Share Purchase Documents. Liberty Global shall procure
the Purchaser’s compliance with this clause 11.2.


12.
Remedies and Seller’s limitations on liability

12.1
The Purchaser shall not be entitled to claim that any fact, matter or
circumstance causes any of the Warranties to be breached if it has been fairly
disclosed in or pursuant to this Agreement, either Disclosure Letter, either
Data Room prior to 11.59 pm on 7 February 2016 or in any document referred to in
the Disclosure Letter or delivered or deemed to be delivered with it.

12.2
No liability shall attach to either Seller in respect of claims under the
Warranties if and to the extent that the limitations set out in Schedule 4
(Limitations on the Sellers’ liability) apply.

12.3
None of the limitations contained in Schedule 4 (Limitations on the Sellers’
liability) shall apply to any claim to the extent that such claim arises or is
increased as the consequence of fraud by any director or officer of any member
of the relevant Seller’s Retained Group or any person set out in clause 10.6(A)
(in the case of Vodafone) or clause 10.6(B) (in the case of Liberty Global).

12.4
Between the date of the Signing Protocol and Completion:

(A)
if any fact or circumstance arises which would constitute a breach by Vodafone
of the warranties given in sub-clause 10.8, Liberty Global shall be entitled at
any time prior to Completion to terminate this Agreement by notice in writing to
the other parties; and

(B)
if any fact or circumstance arises which would constitute a breach by Liberty
Global of the warranties given in sub-clause 10.8, Vodafone shall be entitled at
any time prior to Completion to terminate this Agreement by notice in writing to
the other parties.

12.5
Neither Seller shall be entitled to exercise any right to terminate pursuant to
sub-clause 12.4 if such breach is capable of remedy and within 15 Business Days
of receiving






--------------------------------------------------------------------------------

54


notice of the breach it is remedied by the relevant Seller such that each of the
other Seller and the Purchaser is in no worse position than it would have been
had there been no breach.
12.6
If either Seller becomes entitled to terminate this Agreement under sub-clause
12.4 and elects not to do so and Completion occurs, neither it nor the Purchaser
shall be entitled to make any claim for damages or exercise any other right,
power or remedy under this Agreement or otherwise provided by law in respect of
the breach or deemed breach of Warranty giving rise to such right to give notice
to terminate.

12.7
If this Agreement is terminated in accordance with sub-clause 12.4, all
obligations of the Sellers and the Purchaser under this Agreement shall end
(except for the provisions of this clause 12.7 and clauses 1 (Interpretation)
and 25 (Notices) to 35 (Language) inclusive) but (for the avoidance of doubt)
all rights and liabilities of the parties which have accrued before termination
shall continue to exist.

12.8
The Disclosures made in each Disclosure Letter shall be made as at the date of
the Signing Protocol.


13.
KPN Litigation

13.1
The Purchaser shall act solely in accordance with the instructions of Vodafone
(or a member of its Retained Group) with respect to the conduct of the KPN
Litigation and instruct such solicitors or other professional advisors as
Vodafone may reasonably nominate to act solely in accordance with Vodafone’s
instructions and on terms that the Vodafone is responsible for (and shall
directly settle) all costs and expenses incurred by any such solicitors or
professional advisers in respect of such instructions. The Purchaser and Liberty
Global agree that they shall not, and in the case of the Purchaser shall procure
that the Purchaser’s Group shall not and in the case of Liberty Global shall
procure that the Liberty Global Retained Group shall not, make any public
comment or statement in connection with the KPN Litigation without the prior
written consent of Vodafone (save as required by law or any securities exchange
or regulatory or governmental body to which that party is subject, wherever
situated, including (amongst other bodies) any Tax Authority, the Financial
Conduct Authority, the Prudential Regulation Authority, the London Stock
Exchange plc, The Panel on Takeovers and Mergers, the SEC or NASDAQ, whether or
not the requirement has the force of law).

13.2
Vodafone undertakes (i) promptly to reimburse the Purchaser for the time and
reasonable costs of employees or officers of the Purchaser’s Group incurred in
connection with its obligations under sub-clause 13.1, and (ii) to pay on demand
to the Purchaser such amount as is required to indemnify and hold harmless the
Purchaser and each member of each Target Group against and in respect of any
loss or liability which exists or is suffered or incurred by the Purchaser or
any such member of such Target Group as a result of or in connection with the
KPN Litigation and any related counter-claim or (where made at the request of
Vodafone) any other related claim.

13.3
The parties agree that Vodafone shall be entitled to the benefit of any payment
or damages made or awarded to the Purchaser or any member of any Target Group
pursuant to any judgment, award or settlement of the KPN Litigation, less any
amounts payable pursuant to clause 13.2 and less any Tax payable as a
consequence of or by reference to any such payment or damages or any
distribution or other payment made or received in respect thereof (including any
Tax chargeable thereon and any deductions or withholdings for or on account of
Tax, whether payable by the Purchaser or any member of the Liberty Global Target
Group or the Vodafone Target Group, and including any Tax that would have been
so payable but for the availability of a Relief). Subject to Completion having
occurred, the Purchaser shall ensure that any such amount is promptly paid to
Vodafone in the form of a distribution from the Purchaser’s share capital or
profit reserves (or in such other form as the parties may agree in writing). The
parties agree, in respect of distributions to Vodafone pursuant to this clause
13.3, that such distributions shall be made on one or more of the shares in the
capital of the Purchaser held by Vodafone and not on any of the shares in the
capital of the Purchaser held by Liberty Global, and Liberty Global hereby
consents to such distributions being made to Vodafone on such terms.


14.
Intrum Justitia Litigation

14.1
The Purchaser shall act solely in accordance with the instructions of Vodafone
(or a member of its Retained Group) with respect to the conduct of the Intrum
Justitia Litigation and instruct such solicitors or other professional advisors
as Vodafone may reasonably nominate to act solely in accordance with Vodafone’s
instructions and on terms that Vodafone is responsible for (and shall directly
settle) all costs and expenses incurred by any such solicitors or professional
advisers in respect of such instructions.

14.2
Vodafone undertakes promptly to reimburse the Purchaser for the time and
reasonable costs of employees or officers of the Purchaser’s Group incurred in
connection with its obligations under sub-clause 14.1.

14.3
Subject to Completion having occurred, if the Purchaser or any member of the
Purchaser’s Group receives any Intrum Justitia Benefit, such recipient shall
procure that an amount in cash is promptly paid to Vodafone equal to: (i) 50 per
cent. of such Intrum Justitia Benefit less (ii) 50% of any Tax payable as a
consequence of or by reference to any such Intrum Justitia Benefit and less
(iii) 100 per cent. of any Tax payable as a consequence of or by reference to
any distribution or other payment made or received in respect thereof (including
any Tax chargeable thereon and any deductions or withholdings for or on account
of Tax), to the extent that the aggregate amount of the Intrum Justitia Benefits
received by the Purchaser or such member of the Purchaser’s Group is less than
or equal to the aggregate amount of the Intrum Justitia Provisions. Such
payments shall take the form of a distribution from the Purchaser’s share
capital or profit reserves (or in such other form as the parties may agree in
writing). The parties agree, in respect of distributions to Vodafone pursuant to
this sub-clause 14.3, that such distributions shall be made on one or more of
the shares in the capital of the Purchaser held by Vodafone and not on any of
the shares in the capital of the Purchaser held by Liberty Global, and Liberty
Global hereby consents to such distributions being made to Vodafone on such
terms.






--------------------------------------------------------------------------------


55


15.
Intellectual Property and Business Information

Wrong pockets
15.1
If, after Completion, a member of the Purchaser’s Group owns any Intellectual
Property or rights in Business Information which, in the 12 months prior to
Completion, related to the business of:

(A)
Vodafone’s Retained Group (including, for the avoidance of doubt, any rights in
the Brand but excluding any Vodafone JV Patents), the Purchaser shall procure
that such Intellectual Property and/or rights in Business Information are
transferred to Vodafone or a company nominated by Vodafone for nominal
consideration as soon as practicable after becoming aware of the ownership of
such rights; or

(A)
Liberty Global’s Retained Group (excluding any Liberty Global JV Patents), the
Purchaser shall procure that such Intellectual Property and/or rights in
Business Information are transferred to Liberty Global or a company nominated by
Liberty Global for nominal consideration as soon as practicable after becoming
aware of the ownership of such rights..

15.2
If, after Completion, Vodafone (or a member of Vodafone’s Retained Group) owns
any Intellectual Property (excluding any rights in the Brand) and/or rights in
Business Information, which, in the 12 months prior to Completion, were used
exclusively in the business of the Vodafone Target Group, Vodafone shall procure
that such Intellectual Property and/or rights in Business Information are
transferred to the Purchaser or a company nominated by the Purchaser for nominal
consideration as soon as practicable after becoming aware of the ownership of
such rights.

15.3
If, after Completion, Liberty Global (or a member of Liberty Global’s Retained
Group) owns any Intellectual Property and/or rights in Business Information,
which, in the 12 months prior to Completion, were used exclusively in the
business of the Liberty Global Target Group, Liberty Global shall procure that
such Intellectual Property and/or rights in Business Information are transferred
to the Purchaser or a company nominated by the Purchaser for nominal
consideration as soon as practicable after becoming aware of the ownership of
such rights.

Licence of shared Intellectual Property
15.4
Vodafone grants, and shall procure the grant by each relevant member of
Vodafone’s Retained Group, (in each case with effect from Completion) to the
Purchaser a non-exclusive, perpetual, royalty-free licence (with the right to
sub-license within the Purchaser’s Group) of all Intellectual Property and
rights in Business Information (in each case excluding: (i) patents; (ii) rights
in the Brand (including any Intellectual Property licensed under the Brand
Licence); and (iii) any Intellectual Property licensed or made available under
the Framework Agreement), for use within the Netherlands only and capable of
assignment within the Purchaser’s Group only, in each case owned by Vodafone or
a member of Vodafone’s Retained Group and used by the Vodafone Target Group in
the 12 months prior to Completion.






--------------------------------------------------------------------------------

56


15.5
Liberty Global grants, and shall procure the grant by each relevant member of
Liberty Global’s Retained Group, (in each case with effect from Completion) to
the Purchaser a non-exclusive, perpetual, royalty-free licence (with the right
to sub-license within the Purchaser’s Group) of all Intellectual Property and
rights in Business Information (in each case excluding: (i) patents; and (ii)
any Intellectual Property licensed or made available under the Framework
Agreement), for use within the Netherlands only and capable of assignment within
the Purchaser’s Group only, in each case owned by Liberty Global or a member of
Liberty Global’s Retained Group and used by the Liberty Global Target Group in
the 12 months prior to Completion.

Covenants not to sue
15.6
The Purchaser covenants that:

(A)
in respect of a Vodafone JV Patent, for the duration of the Vodafone Relief
Period it shall not, and shall procure that each member of the Purchaser’s Group
shall not, enforce or prosecute that Vodafone JV Patent against any member of
Vodafone’s Retained Group with respect to the activities of Vodafone or the
relevant member of Vodafone’s Retained Group; and

(B)
in respect of a Liberty Global JV Patent, for the duration of the Liberty Global
Relief Period it shall not, and shall procure that each member of the
Purchaser’s Group shall not, enforce or prosecute that Liberty Global JV Patent
against any member of Liberty Global’s Retained Group with respect to the
activities of Liberty Global or the relevant member of Liberty Global’s Retained
Group.

15.7
Vodafone covenants that, in respect of a Vodafone Patent, for the duration of
the Vodafone Relief Period, it shall not, and shall procure that each member of
Vodafone’s Retained Group shall not, enforce or prosecute that Vodafone Patent
against any member of the Purchaser’s Group, in each case with respect to the
activities of the Purchaser or relevant member of the Purchaser’s Group in the
Netherlands.

15.8
Liberty Global covenants that, in respect of a Liberty Global Patent, for the
duration of the Liberty Global Relief Period, it shall not, and shall procure
that each member of Liberty Global Retained Group shall not, enforce or
prosecute that Liberty Global Patent against any member of the Purchaser’s
Group, in each case with respect to the activities of the Purchaser or relevant
member of the Purchaser’s Group in the Netherlands.

Licence of patents on exit
15.9
With effect from the earlier of (i) the date of any IPO Notice, or (ii) the date
of an Exit Notice issued by Vodafone (or relevant member of Vodafone’s Retained
Group):

(A)
Vodafone shall, in respect of any Vodafone JV Patent (excluding Standard
Essential Patents, if any) the scope of which encompass any of the activities of
Vodafone or any member of Vodafone’s Retained Group carried on as at the
Vodafone Exit Date (the “Vodafone Exit Activities”), be entitled to request that
the Purchaser grant (or procure that that relevant member of the Purchaser’s






--------------------------------------------------------------------------------

57


Group grant) a licence of such Vodafone JV Patents to Vodafone in respect of the
Vodafone Exit Activities; and
(B)
the Purchaser shall, in respect of any Vodafone Patents (excluding Standard
Essential Patents, if any) the scope of which encompass any of the activities of
the Purchaser or relevant member of the Purchaser’s Group carried on in the
Territory as at the Vodafone Exit Date (the “VF Purchaser Exit Activities”), be
entitled to request that Vodafone grant (or procure that that relevant member of
Vodafone’s Retained Group grant) a licence of such Vodafone Patents to the
Purchaser in respect of the VF Purchaser Exit Activities.

If Vodafone and/or the Purchaser (as applicable) request a licence in accordance
with clause 15.9(A) or (B) (as applicable) (the “Requesting Party ”), then, with
effect from the Vodafone Exit Date, the other shall grant, and shall procure the
grant by each member of Vodafone’s Retained Group or the Purchaser Group (as
applicable), to the Requesting Party, a non-exclusive, perpetual, royalty-free
licence (with the right to sub-license within Vodafone’s Retained Group or the
Purchaser’s Group, as applicable)) of such Vodafone JV Patents in respect of the
Vodafone Exit Activities or such Vodafone Patents in respect of the VF Purchaser
Exit Activities (as applicable). Each such licence shall be documented in the
form, and contain such other terms, as Vodafone and the Purchaser may agree (if
any), each acting reasonably and in good faith.
15.10
With effect from the earlier of (i) the date of any IPO Notice, or (ii) the date
of an Exit Notice issued by Liberty Global (or relevant member of Liberty
Global’s Retained Group):

(A)
Liberty Global shall, in respect of any Liberty Global JV Patents (excluding
Standard Essential Patents, if any) the scope of which encompass any of the
activities of Liberty Global or any member of Liberty Global’s Retained Group
carried on as at the Liberty Global Exit Date (the “Liberty Global Exit
Activities”), be entitled to request that the Purchaser grant (or procure that
that relevant member of the Purchaser’s Group grant) a licence of such Liberty
Global JV Patents to Liberty Global in respect of the Liberty Global Exit
Activities; and

(B)
the Purchaser shall, in respect of any Liberty Global Patents (excluding
Standard Essential Patents, if any) the scope of which encompass any of the
activities of the Purchaser or relevant member of the Purchaser’s Group carried
on in the Territory as at the Liberty Global Exit Date (the “LG Purchaser Exit
Activities”), be entitled to request that Liberty Global grant (or procure that
that relevant member of Liberty Global’s Retained Group grant) a licence of such
Liberty Global Patents to the Purchaser in respect of the LG Purchaser Exit
Activities.

If Liberty Global and/or the Purchaser (as applicable) request a licence in
accordance with clause 15.10(A) or (B) (as applicable) (the “Requesting Party
”), then, with effect from the Liberty Global Exit Date, the other shall grant
(and shall procure the grant by each member of Liberty Global’s Retained Group
or the Purchaser Group (as applicable)), to the Requesting Party a
non-exclusive, perpetual, royalty-free licence (with the right to sub-license
within Liberty Global’s Retained Group or the Purchaser’s





--------------------------------------------------------------------------------

58


Group, as applicable) of such Liberty Global JV Patents in respect of the
Liberty Global Exit Activities or such Liberty Global Patents in respect of the
LG Purchaser Exit Activities (as applicable). Each such licence shall be
documented in the form, and contain such other terms, as Liberty Global and the
Purchaser may agree (if any), each acting reasonably and in good faith.

16.
Tax

16.1
All sums payable by any Guarantor, Vodafone or Liberty Global (as the case may
be) to the Purchaser:

(A)
under any indemnity or covenant or undertaking to pay within this Agreement
(other than, for the avoidance of doubt, the payment of the Initial Vodafone
Equalisation Consideration and the Final Vodafone Equalisation Consideration in
accordance with clauses 3 and 29.8);

(B)
by way of damages for breach of any Warranty; or

(C)
otherwise pursuant to clause 18 (Seller Guarantees),

shall be paid free and clear of all deductions or withholdings for or on account
of Tax, save only as may be required by law and, if any such deduction or
withholding is required, the party required to make that withholding or
deduction shall provide such evidence satisfactory to the Purchaser, acting
reasonably, that such deduction or withholding has been made and appropriate
payment paid to the relevant Tax Authority.
16.2
If any deductions or withholdings are required by law to be made from any of the
sums payable as mentioned in sub-clause 16.1 then, except to the extent that the
sum constitutes interest, the party making the payment shall be obliged to pay
to the Purchaser such additional amount as will, after such deduction or
withholding has been made, leave the Purchaser with the same amount as it would
have been entitled to receive in the absence of any such requirement to make a
deduction or withholding.

16.3
If any of the sums payable as mentioned in sub-clause 16.1is required by law to
be brought into charge to Tax within The Netherlands in the hands of the
Purchaser, then, except to the extent that the sum constitutes interest, the
party making the payment shall pay such additional amount as shall be required
to ensure that the total amount paid, less the Tax chargeable on such amount (or
which would be chargeable but for the use or set-off of a Purchaser’s Relief or
a Purchaser’s Repayment), is equal to the amount that would be payable if the
sum payable by the Guarantor, Vodafone or Liberty Global (as the case may be)
were not required by law to be brought into charge to Tax within The Netherlands
in the hands of the Purchaser.

16.4
Sub-clause 16.3 shall apply in respect of any amount deducted or withheld as
contemplated by sub-clause 16.2 as it applies to sums paid to the Purchaser,
save to the extent that in computing the Tax chargeable the Purchaser is able to
obtain a credit for the amount deducted or withheld.

16.5
To the extent that any deduction, withholding, Tax, or use or set-off of a
Purchaser’s Relief or Purchaser’s Repayment, in respect of which an additional
amount has been






--------------------------------------------------------------------------------

59


paid pursuant to sub-clause 16.2 or 16.3, or the payment of any additional
amount pursuant to sub-clause 16.2 or 16.3, results in the Purchaser obtaining
and utilising a Relief (other than a Relief within (a) or (c) of the definition
of Purchaser’s Relief or within (a) or (c) of the definition of Purchaser’s
Repayment) (reasonable endeavours having been used to obtain and utilise such
Relief), the Purchaser shall pay to the party who paid the additional amount,
within 10 Business Days of utilising such Relief, an amount equal to the lesser
of the value of the Relief obtained and the additional amount paid under
sub-clause 16.2 or 16.3.
16.6
The Purchaser agrees that notwithstanding anything to the contrary in the Tax
Covenant the Sellers shall not be liable under the Tax Covenant for, and the
Purchaser shall not make a claim under the Tax Covenant for, Tax Liabilities or
other liabilities, costs or expenses in respect of any of the Shared Cost Items
to the extent that such Tax Liability, liability, cost or expense is reflected
in the relevant Completion Statement as “Other”; and the Sellers shall procure
that no such claim is made. ‎In this paragraph, "Shared Cost Items" means any
liability, cost or expense reflected in the relevant Completion Statement as
“Other” in accordance with paragraphs 1.12, 1.13, 1.14, 2.1(B) and 3.1(B) of
Part B of Schedule 10.


17.
Sellers’ liability

The obligations of the Sellers under the Share Purchase Documents shall be
several and not joint obligations.

18.
Seller Guarantees

18.1
In consideration for the Purchaser agreeing to accept the Shares, Liberty Global
agreeing to sell and Vodafone agreeing to purchase the JV Co Shares and in
consideration for the other parties assuming their respective obligations under
this Agreement, each Guarantor hereby unconditionally and irrevocably guarantees
to the Purchaser the due and punctual payment by the relevant Seller of all
amounts payable by it under or pursuant to this Agreement and the Tax Covenant
and agrees to indemnify and hold harmless the Purchaser against all liabilities,
losses, proceedings, claims, damages, costs and expenses that it may suffer or
incur as a result of any failure or delay by the relevant Seller to pay any
amount when due. The liability of each Guarantor under this Agreement, the Tax
Covenant or any other document referred to in it shall not be released or
diminished by any variation of the terms of this Agreement or the Tax Covenant
(whether or not agreed by the Guarantor), any forbearance, neglect or delay in
seeking performance of the obligations hereby imposed or any granting of time
for such performance.

18.2
If and whenever the relevant Seller defaults for any reason whatsoever in the
payment of any amount payable under or pursuant to this Agreement or the Tax
Covenant, the Guarantor shall forthwith upon demand unconditionally pay (or
procure payment of) the amount in regard to which such default has been made in
the manner prescribed by this Agreement or the Tax Covenant and so that the same
benefits shall be conferred on the Purchaser as would have been received if such
payment had been duly and promptly made by the relevant Seller.

18.3
With respect to each Guarantor, this guarantee is to be a continuing guarantee
and accordingly is to remain in force until all the payment obligations of the
relevant Seller shall have been performed or satisfied. This guarantee is in
addition to, without limiting and not in substitution for, any rights or
security which the Purchaser may now or after the date of this Agreement have or
hold for the performance and observance of the obligations, commitments and
undertakings of the Seller under or in connection with this Agreement and the
Tax Covenant.

18.4
As a separate and independent stipulation, each Guarantor agrees that any
obligation of the relevant Seller which may not be enforceable against or
recoverable from the relevant Seller by reason of any legal limitation,
disability or incapacity on or of the relevant Seller or any fact or
circumstance (other than any relevant limitation imposed by this Agreement or
the Tax Covenant) shall nevertheless be enforceable against and recoverable from
the Guarantor as though the same had been incurred by the Guarantor and the
Guarantor were the sole or principal obligor in respect thereof and shall be
performed or paid by the Guarantor on demand.


19.
Effect of Completion

Any provision of this Agreement and any other documents referred to in it which
is capable of being performed after but which has not been performed at or
before Completion and all warranties and covenants and other undertakings
contained in or entered into pursuant to this Agreement shall remain in full
force and effect notwithstanding Completion.

20.
Remedies and waivers

20.1
Except as provided in clause 12 and Schedule 4 (Limitations on the Sellers’
liability), no delay or omission by any party to this Agreement in exercising
any right, power or remedy provided by law or under this Agreement or any other
documents referred to in it shall:

(A)
affect that right, power or remedy; or

(B)
operate as a waiver of it.

20.2
Except as provided in clause 12 and Schedule 4 (Limitations on the Sellers’
liability), the single or partial exercise of any right, power or remedy
provided by law or under this Agreement shall not, unless otherwise expressly
stated, preclude any other or further exercise of it or the exercise of any
other right, power or remedy.


21.
No double recovery

A party shall be entitled to make more than one claim under this Agreement
arising out of the same subject matter, fact, event or circumstance but shall
not be entitled to recover under this Agreement or any relevant Share Purchase
Document or otherwise more than once in respect of the same loss, regardless of
whether more than one claim arises in respect of it. No amount in respect of
loss shall be taken into account, set off or credited to the extent it has
already been specifically provided for in a relevant Completion Statement
(excluding any amount that is included as “Other” in the Completion Statement)
or otherwise specifically provided for under this Agreement or any relevant
Share Purchase Document, with the intent that there will be no double recovery
under this Agreement or any Share Purchase Document or otherwise.

22.
Assignment

22.1
Except as provided in clause 22.2, no party shall assign, or purport to assign
or grant any interest in, or declare any trust over, all or any part of the
benefit of, or its rights or benefits under, the Share Purchase Documents
(together with any causes of action arising in connection with any of them)
without the prior written consent of the other parties.

22.2
On notice to the other parties, the benefit of this Agreement may be assigned
and the obligations under this Agreement novated by the relevant Seller to any
member of the Seller’s Group which is the legal and beneficial owner from time
to time of any or all of the shares in the Purchaser, provided that the relevant
assignee shall assign the benefit of this Agreement and novate its obligations
under this Agreement, in a manner and to a transferee permitted by this
Agreement, before it ceases to be in the Retained Group of the relevant Seller
or to be a legal or beneficial owner of shares in the Purchaser.


23.
Further assurance

Insofar as it is able to do so after Completion, each Seller shall, on being
required to do so by the Purchaser or by the other Seller, do all acts and/or
execute all documents as (i) the Purchaser or such other Seller may reasonably
consider necessary for transferring the Shares to the Purchaser or giving effect
to the transactions set out in the Share Purchase Documents, or (ii) in the case
of Liberty Global, Vodafone may reasonably consider necessary for transferring
the JV Co Shares to Vodafone, in each case, in accordance with the terms of this
Agreement.

24.
Entire agreement

24.1
The Share Purchase Documents constitute the whole and only agreement between the
parties relating to the contribution and/or transfer of the Shares and the sale
of the JV Co Shares.

24.2
Except in the case of fraud, each party acknowledges that in entering into the
Share Purchase Documents it is not relying upon any Pre-contractual Statement
which is not repeated in any Share Purchase Document.

24.3
Except in the case of fraud, no party shall have any right of action against any
other party to this Agreement arising out of or in connection with any
Pre-contractual Statement except to the extent that it is repeated in any Share
Purchase Document.

24.4
For the purposes of this clause, “Pre‑contractual Statement” means any draft,
agreement, undertaking, representation, warranty, promise, assurance or
arrangement of any nature whatsoever, whether or not in writing, relating to the
subject matter of the Share Purchase Documents made or given by any person at
any time prior to this Agreement becoming legally binding.

24.5
This Agreement may only be varied in writing signed by each of the parties.






--------------------------------------------------------------------------------


60


25.
Notices

25.1
A notice under this Agreement shall only be effective if it is in writing and in
English. Notice by email shall be effective, provided that such notice is also
served in physical hard copy delivered to the relevant address (in which case
notice shall be deemed to be duly given by the relevant email and not the
physical hard copy).

25.2
Notices under this Agreement shall be sent to a party at its addresses for the
attention of the individuals set out below:

Party and titles of individuals
Address




Vodafone International Holdings B.V
For the attention of: Martin Buckers, Head of Corporate Finance NL
.
Rivium Quadrant 173, 15th floor, 2909 LC Capelle aan den IJssel, The Netherlands
With a copy to:
General Counsel & Company Secretary
Vodafone Group Plc
Vodafone House
The Connection
Newbury
Berkshire RG14 2FN
 
Liberty Global Europe Holding B.V.
 
For the attention of: Graham King, The Legal Department
Boeing Avenue 53, 1119 Schiphol-Rijk, 1070 BT Amsterdam, The Netherlands
With a copy to:
Deputy General Counsel (Jeremy Evans), Liberty Global Europe Ltd, Griffin House,
161 Hammersmith Road, London W6 8BS
 
Lynx Global Europe II B.V.
 
For the attention of: Graham King, The Legal Department
Boeing Avenue 53, 1119 Schiphol-Rijk, 1070 BT Amsterdam, The Netherlands
With a copy to:
Deputy General Counsel (Jeremy Evans), Liberty Global Europe Ltd, Griffin House,
161 Hammersmith Road, London W6 8BS
 






--------------------------------------------------------------------------------

61


Vodafone Group Plc
For the attention of: Company Secretary
Vodafone House
The Connection
Newbury
Berkshire RG14 2FN
 
Liberty Global plc
For the attention of: Deputy General Counsel (Jeremy Evans)
Griffin House, 161 Hammersmith Road, London W6 8BS
With a copy to:
Chief Development Officer (Andrea Salvato), Liberty Global Europe Ltd, Griffin
House, 161 Hammersmith Road, London W6 8BS
 

Provided that a party may change its notice details on giving notice to the
other parties of the change in accordance with this clause.
25.3
Any notice given under this Agreement shall, in the absence of earlier receipt,
be deemed to have been duly given to all individuals set out against the name of
the relevant party in sub-clause 25.2 above, as follows:

(A)
if delivered personally, on delivery;

(B)
if sent by first class inland post, two clear Business Days after the date of
posting; and

(C)
if set by airmail, six clear Business Days after the date of posting; and

(D)
if sent by e-mail, when sent.

25.4
Any notice given under this Agreement outside Working Hours in the place to
which it is addressed shall be deemed not to have been given until the start of
the next period of Working Hours in such place.

25.5
Each party shall notify the other parties in writing of any change to its
details in sub-clause 25.2 above from time to time.


26.
Announcements

26.1
Subject to sub-clauses 26.2 to 26.3 (inclusive), no announcement concerning the
contribution and/or transfer of the Shares, the sale of the JV Co Shares or any
ancillary matter shall be made by any party without the prior written approval
of the others, such approval not to be unreasonably withheld or delayed.

26.2
A party may, whenever practicable after consultation with the other parties,
make an announcement concerning the sale of the Shares, the sale of the JV Co
Shares or any ancillary matter:

(A)
to the extent that any such announcement is consistent with the contents of the
Transaction Announcement and provides no further material information beyond
what is in those announcements; or

(B)
if required by:

(i)
law; or

(ii)
any securities exchange or regulatory or governmental body to which that party
is subject, wherever situated, including (amongst other bodies) any Tax
Authority, the Financial Conduct Authority, the Prudential Regulation Authority,
the London Stock Exchange plc, The Panel on Takeovers and Mergers, the SEC or
NASDAQ, whether or not the requirement has the force of law,

and, in the case of (B) above, the party concerned shall take steps as may be
reasonable and practicable in the circumstances to agree the contents of the
announcement with the other party before making the announcement.
26.3
The restrictions contained in this clause shall continue to apply after the
termination of this Agreement without limit in time, unless Completion shall
occur, in which case they shall terminate upon Completion.


27.
Confidentiality

27.1
Each party shall treat as confidential all information obtained as a result of
negotiating, entering into or performing this Agreement which relates to:

(A)
the provisions of this Agreement;

(B)
the negotiations relating to this Agreement; or

(C)
the other parties,

and the Purchaser shall also treat as confidential all information obtained as a
result of entering into or performing this Agreement which relates to either
Retained Group.
27.2
Notwithstanding the other provisions of this clause, a party may disclose any
such confidential information:

(A)
to the extent required by law or for the purpose of any judicial proceedings or
pursuant to a horizontal monitoring agreement entered into between the relevant
Tax authority in The Netherlands and the Purchaser or either Seller, any member
of the respective Seller’s Retained Group, the Relevant Parent Company or any
member of a Target Group;

(B)
to a Tax Authority in connection with the Tax affairs of the Purchaser or either
Seller, any member of the respective Seller’s Retained Group, the Relevant
Parent Company or any member of a Target Group;

(C)
to the extent required by any securities exchange or regulatory or governmental
body to which that party is subject or subsists, wherever situated, including
(amongst other bodies) any Tax Authority, the Financial Conduct Authority, the
Prudential Regulation Authority, the London Stock Exchange plc, The Panel on
Takeovers and Mergers, the SEC or NASDAQ, whether or not the requirement for
information has the force of law;

(D)
to the extent required for the purpose of any arbitration pursuant to clause
34 (Jurisdiction);

(E)
to its professional advisers, auditors, financial advisers and bankers provided
they have a duty to keep such information confidential;

(F)
to the extent the information has come into the public domain through no fault
of that party; or

(G)
to the extent the disclosure of such confidential information is expressly
consented to in writing by each of the other parties prior to such disclosure
being made (or, if the information relates only to one party or its group, which
is expressly consented to in writing by such party).

27.3
The restrictions contained in this clause shall continue to apply after the
termination of this Agreement without limit in time, unless Completion shall
occur, in which case they shall terminate upon Completion.


28.
Costs and expenses

Except as otherwise stated in the Share Purchase Documents, each party shall pay
its own costs and expenses in relation to the negotiations leading up to the
contribution and/or transfer of the Shares, the sale of the JV Co Shares and the
preparation, execution and carrying into effect of the Share Purchase Documents.
The costs of the Notary incurred as a result of any matter provided in this
Agreement shall be borne by the Purchaser.

29.
Payments

29.1
Any payment to be made pursuant to this Agreement to Vodafone (or any member of
the Vodafone Retained Group) shall be made to the Vodafone Bank Account.
Vodafone agrees to pay each member of its Retained Group that part of each
payment to which it is entitled.

29.2
Any payment to be made pursuant to this Agreement to Liberty Global (or any
member of the Liberty Global Retained Group) shall be made to the Liberty Global
Bank Account. Liberty Global agrees to pay each member of its Retained Group
that part of each payment to which it is entitled.

29.3
Any payment to be made pursuant to this Agreement to the Purchaser (or any
member of any Target Group) shall be made to the Purchaser Bank Account. The
Purchaser agrees to pay each member of any Target Group that part of each
payment to which it is entitled.

29.4
Payments made under sub-clauses 29.1 to 29.3 (inclusive) shall be in immediately
available funds by electronic transfer on the due date for payment. Receipt of
the amount due shall be an effective discharge of the relevant payment
obligation.

29.5
If any sum due for payment in accordance with this Agreement is not paid on the
due date for payment, the person in default shall pay Default Interest on that
sum from but excluding the due date to and including the date of actual payment
calculated on a daily basis.

29.6
Where it is agreed or determined that an amount is payable by either Seller to
the Purchaser pursuant to any covenant to pay in this Agreement, or as damages
in respect of a breach of this Agreement, the Seller which is liable to make the
payment under or in respect of this Agreement shall make that payment in cash to
the Purchaser in accordance with clause 29.7, unless both Sellers and the
Purchaser have agreed an alternative arrangement for satisfying that obligation
to pay the amount so claimed in an efficient manner (including with regard to
Tax) that does not prejudice the interests of the Purchaser (which may involve,
by way of example only, a subscription for deferred shares in the Purchaser or
making an additional contribution to the Purchaser in respect of existing shares
in the Purchaser).

29.7
Any payment made by a Seller to the Purchaser or by the Purchaser to a Seller
under this Agreement or the Tax Covenant shall (so far as possible) be treated
as a share premium contribution or a distribution from the Purchaser's share
premium reserves and shall be recorded in the books and records of the Purchaser
as a non-stipulated share premium contribution or as a distribution from the
Purchaser's general share premium reserves.

29.8
Any payment, whether or not by any assignment as referred to in clauses 9.4 to
9.6, to be made by Vodafone to Liberty Global or by Liberty Global to Vodafone,
as the case may be, in respect of the Estimated Vodafone Equalisation
Consideration, the Estimated Equalisation Consideration Shortfall or the Final
Vodafone Equalisation Consideration (or any adjustment thereto pursuant to
clause 29.9 or Schedule 10) shall (so far as possible) be treated as a share
premium contribution to the Purchaser and as a distribution from the Purchaser’s
share premium reserves and shall be recorded in the books and records of the
Purchaser, Liberty Global and Vodafone accordingly.

29.9
If any payment is made by Liberty Global to Vodafone, or by Vodafone to Liberty
Global, under or for breach of a warranty, indemnity or covenant to pay in each
case pursuant to this Agreement, that payment shall be treated (so far as
possible) as taking effect by way of an adjustment of the Vodafone Equalisation
Consideration.


30.
Counterparts

This Agreement may be executed in any number of counterparts, and by the parties
to it on separate counterparts, but shall not be effective until each party has
executed at least one counterpart. Each counterpart shall constitute an original
of this Agreement, but all the counterparts shall together constitute but one
and the same instrument.

31.
Invalidity

If at any time any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, that shall not
affect or impair:
(A)
the legality, validity or enforceability in that jurisdiction of any other
provision of this Agreement; or

(B)
the legality, validity or enforceability under the law of any other jurisdiction
of that or any other provision of this Agreement.


32.
Contracts (Rights of Third Parties) Act 1999

The parties to this Agreement do not intend that any term of this Agreement
should be enforceable, by virtue of the Contracts (Rights of Third Parties) Act
1999, by any person who is not a party to this Agreement.

33.
Choice of governing law

This agreement is to be governed by and construed in accordance with English
law.  Any matter, claim or dispute arising out of or in connection with this
Agreement, whether contractual or non-contractual, is to be governed by and
determined in accordance with English law.

34.
Jurisdiction

34.1
Subject to sub-clause 34.2, all disputes arising out of or in connection with
this Agreement shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce (“ICC”) by three arbitrators appointed in
accordance with the said “Rules”.

34.2
Nothing in this clause shall prevent any party, before an arbitration has
commenced under this clause or any time thereafter, from applying for
conservatory and interim relief measures (an “Injunctive Matter”), including,
but not limited to, temporary restraining orders or preliminary injunctions, or
their equivalent, from any court of competent jurisdiction. The parties hereby
agree to opt out of the Emergency Arbitrator Provisions under Article 29 of the
ICC Rules; such Emergency Arbitrator Provisions shall not apply to any disputes
arising out of, in connection with or relating to this Agreement.

34.3
The place of arbitration shall be Amsterdam.

34.4
The language of the arbitration shall be English.

34.5
The parties agree that in so far as any provision contained in the ICC Rules is
incompatible with applicable English or Dutch law, that provision or relevant
part of that provision is to be excluded.

34.6
The parties undertake to keep confidential all awards in their arbitration,
together with all materials in the proceedings created for the purpose of the
arbitration and all other documents produced by another party in the proceedings
not otherwise in the public domain, save and to the extent that disclosure may
be required of a party (A) by law, legal duty or any requirement of a securities
exchange or regulatory or governmental body to which that party is subject, (B)
to protect or pursue a legal right or (C) to enforce or challenge an award in
bona fide legal proceedings before a state court or other judicial authority.






--------------------------------------------------------------------------------


62


35.
Language

35.1
Each notice or other communication under or in connection with this Agreement
shall be:

(A)
in English; or

(B)
if not in English, accompanied by an English translation made by a translator,
and certified to be accurate.

35.2
The receiving party or its agent (as appropriate) shall be entitled to assume
the accuracy of and rely upon any English translation of any document provided
pursuant to sub-clause 35.1(B).









--------------------------------------------------------------------------------


63


Schedule 1
(Conditions to Completion)
1.
Competition consents

The European Commission having issued a decision under Council Regulation (EC)
No. 139/2004 (the “Merger Regulation”) (or being deemed to have done so under
Article 10(6) of the Merger Regulation) declaring the Transaction compatible
with the common market and/or, if any aspect of the acquisition is referred to a
competent authority of a European Union or EFTA State or more than one such
competent authorities under Article 9 of the Merger Regulation, confirmation
having been received from each such competent authority that the Transaction may
proceed.
2.
Material Licences

As at the date of satisfaction of the condition set out in paragraph 1 of this
Schedule 1, no Relevant Regulatory Authority having issued a decision which
results in either revocation of or a change to the terms of any Material
Licence, in each case, which would result in a material adverse change.










--------------------------------------------------------------------------------


64


Schedule 2
(Completion arrangements)
Part A (Sellers’ obligations)
At Completion, each Seller shall:
1.
deliver or make available to the Notary the following:

(A)
any duly executed, authorised, notarised and, insofar as notarisation is
performed by a non-Dutch civil law notary, apostilled power of attorney of the
Sellers and the Target Companies under which the relevant Deeds of Transfer will
be executed before the Notary on behalf of the Sellers and the Target Companies;

(B)
any copies of the deed(s) pursuant to which each of the Sellers has acquired the
shares in the capital of the Target Companies;

(C)
the original shareholders registers of the Target Companies;

2.
deliver or make available the Tax Covenant, the Shareholders Agreement, the
Framework Agreement (or, if the Framework Agreement has not been entered into by
Completion, the Framework Agreement Term Sheet), the Brand Licence Agreement and
the Intellectual Property Assignment Agreement to the other parties to each such
agreement in the agreed form duly executed by that Seller;

3.
instruct the Notary to have the relevant Deeds of Transfer executed on behalf of
the Sellers and the Target Companies;

4.
procure the present directors and secretary (if any) of that Seller’s Target
Company (other than any director or secretary who the Sellers may agree in
writing should continue in office) to resign their offices as such;

5.
if agreed by the Sellers in writing, procure the present auditors of that
Seller’s Target Company resign their office as such, such resignation to take
effect as at Completion;

6.
execute a shareholder resolution of that Seller’s Target Company pursuant to
which each of the persons who, as the Sellers may agree in writing, shall be
appointed directors and/or secretary, such appointments to take effect
immediately after Completion;

7.
procure that the financial year end of each member of the relevant Target Group
is amended (if necessary) to 31 December; and

8.
carry out all of the steps required of it at Completion pursuant to this
Agreement.

9.
At Completion, Liberty Global shall:

(A)
execute a shareholder resolution pursuant to which the articles of association
of the Purchaser will be amended to adopt the Articles of Association; and






--------------------------------------------------------------------------------

65


(B)
deliver or make available to the Notary (a copy of) a written resolution of the
shareholder of the Purchaser, whereby it shall be resolved to approve the
contribution in kind and/or transfer of the Shares.

10.
At Completion, Vodafone shall procure the novation by the Vodafone Target
Company of all of its rights and obligations under the Vodafone Inter-Company
Loan Agreement to the Liberty Global Target Company (or such other member of the
Liberty Global Target Group as the parties shall agree in writing).

Part B (Purchaser’s obligations)
1.
At Completion, the Purchaser shall, and Liberty Global shall procure that the
Purchaser shall:

(A)
deliver or make available to each of the Sellers, duly executed by the
Purchaser, a counterpart of the Shareholders Agreement, the Tax Covenant and any
other Ancillary Document to which it is party;

(B)
deliver to the Notary:

(i)
a duly executed, authorised, notarised and - insofar notarisation is performed
by a non-Dutch civil law notary - apostilled power of attorney of the Purchaser
under which the Deeds and Transfer will be executed before the Notary on behalf
of the Purchaser;

(ii)
the original shareholders register of the Purchaser;

(C)
instruct the Notary to have (i) the relevant Deeds of Transfer executed on
behalf of the Purchaser, and to update its share register and have such update
registered with the Dutch trade register, and (ii) to execute a notarial deed of
amendment to amend the articles of association of the Purchaser to adopt the
Articles of Association;

(D)
deliver to each Seller a copy of the resolution of the directors of the
Purchaser authorising the execution by the Purchaser of this Agreement and each
of the Ancillary Documents to which it is a party and the performance of its
obligations under this Agreement and the Ancillary Documents;

(E)
deliver to each Seller a copy of a written resolution of the shareholder of the
Purchaser in the agreed form granting the directors of the Purchaser authority
to effect each of the other steps required to be undertaken by the Purchaser
pursuant to this Agreement;

(F)
procure that a shareholder resolution of the Purchaser is passed pursuant to
which (i) each of the persons nominated by the Sellers shall be appointed
directors of the Purchaser such appointments to take effect immediately after
Completion and (ii) the articles of association of the Purchaser will be amended
to adopt the Articles of Association; and

(G)
carry out all of the steps required of it at Completion pursuant to this
Agreement.






--------------------------------------------------------------------------------

66


Part C (General)
1.
All documents and items delivered at Completion pursuant to this Schedule 2
(Completion arrangements) shall be held by the recipient to the order of the
person delivering the same until such time as Completion shall be deemed to have
taken place.

2.
Simultaneously with delivery of all documents and all items required to be
delivered at Completion (or waiver of the delivery of it by the person entitled
to receive the relevant document or item), the documents and items delivered in
accordance with this Schedule 2 shall cease to be held to the order of the
person delivering them and Completion shall be deemed to have taken place.

Part D (Execution of Deeds of Transfer)
Upon receipt by the Notary of a copy of this Agreement, executed by all parties
hereto, the documents and instructions described in Part A under 1 and 3 and the
documents and instruction described in Part B under 1 (B) and (C), the Notary
shall (and the Sellers shall instruct that the Notary shall) (i) procure the
execution of the Deed of Transfer in respect of the JV Co Shares, pursuant to
which the transfer of the JV Co Shares shall become effective; (ii) procure the
registration of the transfer of the JV Co Shares to Vodafone in the shareholder
register of the Purchaser; (iii) procure the execution of the Deed of Amendment
of the Articles of Association; (iv) procure the execution of the Deeds of
Transfer in respect of the Shares, pursuant to which the transfer of the Shares
shall become effective; (v) procure the registration of the transfer of the
Shares to the Purchaser in the shareholders register of the Target Companies;
(vi) register the new sole shareholder of the Target Companies with the Dutch
trade register; and (vii) de-register the sole shareholder of the Purchaser with
the Dutch trade register, all in accordance with the sequence of events set out
in sub-clause 2.1.
Part E (Guarantors’ obligations)
At Completion, each Guarantor shall deliver or make available each of the
Ancillary Documents to which it is a party to the other parties to each relevant
Ancillary Document in the agreed form duly executed by that Guarantor.


  










--------------------------------------------------------------------------------


67


Schedule 3
(Warranties)
Part A – Warranties applicable to each Seller
1.
Ownership of the Shares

1.1
The Seller has full legal and beneficial right and title to:

(A)
in the case of Vodafone, the Vodafone Target Company Shares; and

(B)
in the case of Liberty Global, the Liberty Global Target Company Shares.

1.2
The Shares comprise the entire issued share capital of the Target Company.

1.3
There is no option, warrant, convertible or similar right, right to acquire or
subscribe for, mortgage, charge, pledge, lien or other form of security or
encumbrance or equity on, over or affecting the Shares or any of them or any
shares of any member of the Target Group and there is no agreement or commitment
to give or create any and, so far as the Seller is aware, no claim has been made
by any person to be entitled to any.

2.
Capacity of the Seller

2.1
The Seller has been duly incorporated and is validly existing under the laws of
the jurisdiction of its incorporation.

2.2
The Seller has the requisite power and authority to enter into and perform its
obligations under the Share Purchase Documents to which it is a party.

2.3
The obligations of the Seller under this Agreement constitute, and the
obligations of the Seller under the other Share Purchase Documents will, when
executed and delivered, constitute legal, valid and binding obligations of the
Seller, enforceable against the Seller in accordance with their respective
terms.

2.4
The execution and delivery of, and the performance by the Seller of its
obligations under, the Share Purchase Documents will not:

(A)
result in a breach of any provision of the articles of association of the
Seller;

(B)
result in a breach of, or constitute a default under, any instrument to which
the Seller is a party or by which the Seller is bound where such breach is
material to their ability to perform their obligations under such documents;

(C)
result in a breach of any applicable law or regulation by which the Seller is
bound;

(D)
result in a breach of any order, judgment or decree of any court or governmental
agency to which the Seller is a party or by which the Seller is bound where such
breach is material to their ability to perform their obligations under such
documents; or






--------------------------------------------------------------------------------

68


(E)
require the consent of its shareholders.

2.5
No proposal has been made or resolution adopted for the dissolution or
liquidation of the Seller and, so far as the Seller is aware, no circumstances
exist which may result in the dissolution or liquidation of the Seller, and no
proposal has been made or resolution adopted for a statutory merger (juridische
fusie) or division (splitsing), or a similar arrangement under the laws of any
applicable jurisdiction, of the Seller.

3.
Target Group structure and corporate matters

3.1
The Shares have been validly issued and are fully paid up.

3.2
There is no agreement or commitment outstanding which calls for the issue of, or
accords to any person the right to call for the issue of, any shares (including
the Shares) or any debentures in or securities of any member of the Target
Group.

3.3
Part B of Attachment 1 (Basic Information about the Subsidiaries) lists all the
Subsidiaries of the Target Company and no member of the Target Group has any
interest in any other body corporate or undertaking which is not a member of the
Target Group and so listed.

3.4
The information given in Part A of Attachment 1 (Basic information about the
Target Companies) and Part B of Attachment 1 (Basic information about the
Subsidiaries) is true and accurate in all material respects.

3.5
The shares listed in Part B of Attachment 1 (Basic Information about the
Subsidiaries) in respect of each Subsidiary constitute the whole of the issued
and allotted share capital of the relevant Subsidiary, are fully paid (or
properly credited as fully paid), have been properly and validly allotted, and
are legally and beneficially owned by the Target Company or another wholly owned
member of the Target Group.

3.6
No shares in the capital of any member of the Target Group have been issued and
no transfer of shares in the capital of any member of the Target Group has been
registered otherwise than in accordance with the articles of association of the
relevant member of the Target Group from time to time in force.

3.7
No decision has been taken by the management or supervisory board of any member
of the Target Group which might reasonably be expected materially to hinder or
have a material impact on the transactions contemplated in the Share Documents.

3.8
Each member of the Target Group is validly existing under the laws of the
country in which it is incorporated or formed and has all requisite corporate or
partnership powers and authority to conduct its business as presently conducted
and to own its assets and properties as presently owned, and as contemplated to
be owned upon Completion.

3.9
The copies of the articles of association or other like documents of each member
of the Target Group filed with the Dutch trade register are complete and
accurate in all material respects and, to the extent required by law, fully set
out the rights and restrictions attaching to each class of share capital of the
member of the Target Group to which they relate.






--------------------------------------------------------------------------------

69


3.10
So far as the Seller is aware, the statutory books (including all registers but
excluding the minute books and, for the avoidance of doubt, the accounting
records) of each member of the Target Group have been properly kept and contain
a record which is accurate and complete in all material respects and no notice
or allegation that any of them is incorrect or should be rectified has been
received.

3.11
No proposal has been made or resolution adopted for the dissolution or
liquidation of any member of the Target Group and, so far as the Seller is
aware, no circumstances exist which may result in the dissolution or liquidation
of any member of the Target Group, and no proposal has been made or resolution
adopted for a statutory merger (juridische fusie) or division (splitsing)

3.12
The Target Company has fully complied with all obligations set forth in 2:262 -
2:271 and 2:274 of the Dutch Civil Code (mitigated large company regime or
gemitigeerde structuur regime).

3.13
There is no guarantee, indemnity or other contingent obligation given or
undertaken by any member of any Target Group in relation to or arising out of
any obligations or liabilities of any member of that Seller’s Retained Group,
including in respect of operational matters including equipment, procurement,
network rollout and tenders for projects.

4.
Accounts and Management Accounts

4.1
The Accounts:

(A)
with respect to Vodafone, were prepared in accordance with IFRS as adopted by
the European Union and comply with the financial reporting requirements included
in Part 9, Book 2 of the Dutch Civil Code at the time they were audited; and

(B)
with respect to Liberty Global, were prepared in accordance with US GAAP; and

(C)
with respect to the Vodafone Target Group show a true and fair view of, and with
respect to the Liberty Global Target Group present fairly in all material
respects, the financial position of members of the Target Group to which the
relevant accounts relate at the Accounts Date and of the profits or losses and
cash flow of members of the Target Group to which they relate for the accounting
period ended on that date.

4.2
No member of the Target Group has failed to fulfil its obligations to timely
publish its annual accounts for, with respect to the Liberty Global Target
Group, the financial years 2012, 2013 and 2014 or, with respect to the Vodafone
Target Group, the financial years 2013, 2014, and 2015.

4.3
The Management Accounts of each Target Group were properly prepared using
accounting policies consistent with those adopted in the preparation of the
Accounts of the relevant Target Group and are not misleading in any material
respect (where “material” means any facts, matters, circumstances, issues or
events which have or the absence of which would have an aggregate cost, benefit
or value to the relevant






--------------------------------------------------------------------------------

70


Target Group of not less than €5,000,000 (in the case of Vodafone) or
€10,000,000 in the case of Liberty Global).
4.4
The Data Room contains details of all material guarantees provided to any third
party by each of the Liberty Global Reorganisation Companies and ZUM B.V. with
respect to the obligations of any person other than members of the Liberty
Global Target Group.

4.5
ZUMB B.V. does not have and is not subject to in any way, and whether, in each
case, contingent or otherwise, any liabilities in excess of €100,000 (including
in relation to Tax).

5.
Events since the Accounts Date

Since the Accounts Date:
(A)
There has been no material adverse change in the financial position of the
Target Group as a whole;

(B)
the business of the Target Group as a whole has been carried on, in all material
respects, in the normal course consistent with past practice;

(C)
no resolution in general meeting or written resolution of the shareholders of
any member of the Target Group has been passed;

(D)
no change in the accounting reference period of any member of the Target Group
has been made;

(E)
no Target Company has issued or agreed to issue any share or loan capital; and

(F)
no dividend or other distribution of profits or assets has been declared or made
by any member of the Target Group.

6.
Inter-Company Loan Receivables

There are no Inter-Company Loan Receivables outstanding in respect of any member
of the Target Group.
7.
Contracts and commitments

7.1
No member of the Target Group is a party to:

(A)
any agency, distributorship or management agreement other than any such
agreements entered into in the ordinary course of business or any such
agreements calling for payments by any party thereto in excess of €500,000.

(B)
any contract or arrangement which materially restricts its freedom to carry on
its business in any part of the world in such manner as it may think fit;

(C)
any joint venture agreement or arrangement or any agreement or arrangement under
which it participates with any other person in any business;






--------------------------------------------------------------------------------

71


(D)
any contract or arrangement which relates to matters not within the ordinary
business of that member or is not entirely on arms’ length terms;

(E)
any Material Contract, except any Material Contract contained in the relevant
Data Room in accordance with paragraph 7.2 below.;

(F)
any Material Contract which can be terminated in the event of any change in the
underlying ownership or control of that member; or

(G)
any telecom network or equipment supply contract that is material in the context
of the Target Group as a whole other than any contract relating to customer
premises equipment, handsets and any other devices used or required at customer
premises.

7.2
A copy of each Material Contract is contained in the relevant Data Room.

7.3
The Seller is not aware of any breach of any Material Contract which would have
a material adverse effect on the Target Group as a whole.

7.4
So far as the Seller is aware:

(A)
all of the Material Contracts to which a member of the Target Group is party are
in full force and effect and the terms thereof have been complied with in all
material respects by the relevant member of the Target Group; and

(B)
there are no grounds for rescission, avoidance or repudiation of any of the
Material Contracts to which a member of the Target Group is party and no written
notice of termination or of intention to terminate has been given or received in
respect of any of them during the 12 months prior to the date of the Signing
Protocol.

7.5
There is no material deficiency in the accuracy or completeness of the Target
Group’s customer data which, either singly or in the aggregate, would be
reasonably likely to materially affect the carrying on of the business of the
Target Group.

7.6
Neither the Seller nor any member of the Target Group have received any
complaints from any governmental entity, customer or former customer in the 12
months prior to the date of the Signing Protocol, in each case, which are or
would reasonably be likely to be material to the Target Group as a whole.

8.
Powers of attorney

No member of the Target Group has given any power of attorney or other written
authority which is still outstanding or effective to any person to enter into
any contract or commitment on its behalf (other than to its directors, officers
and employees to enter into routine trading contracts in the normal course of
their duties).
9.
Insurances






--------------------------------------------------------------------------------

72


9.1
The Target Group has in place, or benefits from, insurance which is reasonably
prudent and customary in respect of the business operated by the Target Group as
a whole. So far as the Seller is aware, all material insurance policies are in
full force and effect and are not void or voidable, and no individual or related
claims for amounts in excess of €100,000 are outstanding.

9.2
There are no circumstances which may nullify any insurance policy of any member
of the Target Group or which may cause premiums or deductibles to be materially
increased.

10.
Borrowings

10.1
Details of all Material Financing Facilities outstanding or available to a
member of the Target Group are contained in the relevant Data Room.

10.2
Details of all security granted over any material assets of the Target Group in
connection with any Financing Facilities are contained in the relevant Data
Room.

10.3
No member of the Target Group owes any amount exceeding €10,000,000 under any
Financing Facilities to any person outside the Retained Group, other than as set
out in the relevant Data Room.

10.4
So far as the Seller is aware, no event which is an event of default under or
any material breach of any of the terms of any Material Financing Facilities of
the Target Group or would entitle any third party to call for repayment prior to
normal maturity has occurred or been alleged.

10.5
So far as the Seller is aware, no Controlled Company has received any written
notice in the 12 months prior to the date of the Signing Protocol to repay any
Financing Facility of the Target Group which is repayable on demand in
accordance with its terms.

11.
Insolvency

11.1
No member of the Target Group has either been (i) declared bankrupt (failliet
verklaard) or (ii) granted a temporary or definitive moratorium of payments
(surséance van betaling) or (iii) made subject to any insolvency or
reorganisation proceedings or (iv) involved in negotiations with any one or more
of its creditors or taken any other step with a view to the readjustment or
rescheduling of all or part of its debts, nor has, as far as the Seller is
aware, any third party applied for a declaration of bankruptcy or any such
similar arrangement for any member of the Target Group under the laws of any
applicable jurisdiction.

11.2
No member of the Target Group is insolvent or has stopped paying or is unable to
pay its debts as they fall due.

12.
Licences

12.1
All licences (including those relating to telecommunications and radio
frequency), consents, permits, authorisations and other permissions and
approvals required pursuant to applicable laws and regulations for or in
connection with the carrying on of






--------------------------------------------------------------------------------

73


the business being carried on by any member of the Target Group as at the date
of the Signing Protocol and the absence of which would have a material adverse
effect on the business of the relevant member of the Target Group and ignoring
any change of control arising from this Agreement, are in full force and effect
and true and accurate copies of the same that are in writing are contained in
the relevant Data Room.
12.2
Each member of the Target Group carries out its business in all material
respects in accordance with the terms of the licences, consents and other
permissions and approvals described in paragraph 12.1 above, including with
respect to the preparation of regulatory accounts where required. So far as the
Seller is aware, all sums due from any member of the Target Group under the
licences, consents, permissions and approvals described in paragraph 12.1 above
have been paid.

12.3
No written notice has been received by any member of the Target Group during the
24 months prior to the date of the Signing Protocol that any such licence,
consent, permission or approval described in paragraph 12.1 above is likely to
be terminated, revoked, suspended or modified.

12.4
So far as the Seller is aware, no member of the Target Group has, in the 24
months prior to the date of the Signing Protocol, committed a material breach of
any of the licences, consents, permissions or approvals described in paragraph
12.1 above which is likely to lead to the termination, revocation, suspension or
modification of such licence, consent, permission or approval.

12.5
No written notice has been received in respect of any investigation, inquiry or
proceeding initiated by any regulatory or governmental authority specifically
and directly with respect to any of the licences, consents, permissions or
approvals described in paragraph 12.1 above which is likely to lead to the
termination, revocation, suspension or modification of such licence, consent,
permission or approval. So far as the Seller is aware, there are no
circumstances that are likely to lead to any investigation, inquiry or
proceeding initiated by any regulatory or governmental authority specifically
and directly with respect to any of the licences, consents, permissions or
approvals described in paragraph 12.1.

13.
Litigation

13.1
No member of the Target Group is engaged in any litigation, arbitration or other
dispute resolution process, or administrative or criminal proceedings which are
currently in progress (or, to the knowledge of the Seller, threatened), whether
as claimant, defendant or otherwise which is material in the context of the
business of the Target Group taken as a whole, with respect to any such matters
other than in respect of the collection of debts in the ordinary course of
business.

13.2
So far as the Seller is aware, no material litigation, arbitration or other
dispute resolution process, or administrative or criminal proceedings by or
against any member of the Target Group is pending or threatened.

13.3
No member of the Target Group has received written notice during the 12 months
prior to the Signing Protocol of any proposed or pending investigation or
inquiry by any






--------------------------------------------------------------------------------

74


regulatory or governmental authority in respect of the business of that member
of the Target Group that is likely to be material in the context of that Target
Group as a whole.
14.
Data protection

14.1
Each member of the Target Group complies in all material respects with all
applicable data protection laws, rules and regulations including but not limited
to the Personal Data Protection Act (Wet bescherming persoonsgegevens) and the
Telecommunications Act (Telecommunicatiewet).

14.2
So far as the Seller is aware:

(A)
other than any investigation by the Dutch Data Protection Authority (Autoriteit
Persoonsgegevens) that has been concluded, finalised or otherwise terminated
prior to the date of the Signing Protocol, no member of the Target Group has
received a notice from the Dutch Data Protection Authority (Autoriteit
Persoonsgegevens) alleging breach by it of application data protection law
and/or a request for any information;

(B)
no individual has been awarded compensation from any member of the Target Group
under applicable data protection law;

(C)
no order has been made against any member of the Target Group for the
rectification, blocking, erasure or destruction of any data under applicable
data protection law; and

(D)
no warrant has been issued under applicable data protection law authorising the
Dutch Data Protection Authority (Autoriteit Persoonsgegevens) to enter any of
the premises of any member of the Target Group.

15.
Competition

15.1
So far as the Seller is aware, no member of the Target Group is or has in the
five years before the date of the Signing Protocol a party to or is concerned
with any agreement, or is conducting (or has conducted) itself in a manner
which:

(A)
infringes Article 101 or 102 of the Treaty on the functioning of the European
Union; or

(B)
infringes anti-trust legislation in The Netherlands; or

(C)
is unenforceable or void (whether in whole or in part) or renders any other
member of the Target Group liable to civil, criminal or administrative
proceedings by virtue of any antitrust or similar legislation or any
undertakings given or orders made under such legislation in The Netherlands.

15.2
So far as the Seller is aware, no member of the Target Group has given an
undertaking to, or is subject to any order of or investigation by, or has
received any request for information from the Netherlands Authority for
Consumers and Markets (or any of its predecessors) or the European Commission
under Dutch or EC competition legislation






--------------------------------------------------------------------------------

75


where such undertaking, order, investigation or request for information is
likely to cause a material loss or liability to the Company.
16.
Ownership and adequacy of assets

16.1
So far as the Seller is aware, each of the material assets (other than Property
and assets which are subject to an indefeasible right of use) included in the
Accounts or acquired by any member of the Target Group since the Accounts Date
(other than current assets sold, realised or applied in the normal course of
trading) is owned both legally and beneficially by the relevant member of the
Target Group and each of those assets capable of possession is in the possession
of the relevant member of the Target Group (save where in the possession of a
third party in the normal course of business).

16.2
Except (in the case of the Liberty Global Target Group) pursuant to the
Financing Facilities of Liberty Global and the Liberty Global Target Group, so
far as the Seller is aware, no option, right to acquire, mortgage, charge,
pledge, lien (other than a lien arising by operation of law in the ordinary
course of trading) or other form of security or encumbrance or equity on, over
or affecting the whole or any part of the undertaking or material assets of any
member of the Target Group (including any investment in any other member of the
Target Group) is outstanding and there is no agreement or commitment to give or
create any and no claim has been made by any person to be entitled to any.

16.3
The telecommunication, cable and signal distribution networks and systems of the
Target Group (the “Network”) which are operated for the purposes of the business
of the Target Group and any necessary associated software (owned by or licensed
to any member of the Target Group or provider of the Network) substantially
perform the functions which they are intended to perform in the manner in which
they are presently being conducted.

16.4
The Network has been materially designed, planned, constructed, implemented,
licensed and maintained in accordance with applicable laws and regulations. The
Network is in proper operating condition (subject to normal wear and tear) and
is fit in all material respects for the purpose for which it is intended.

16.5
The Network has not suffered any material service degradations or breakdowns
during the past 12 months.

16.6
The Target Group owns, or has all rights necessary to use, the Network. So far
as the Seller is aware, (i) there are no disputes or challenges to the title and
rights of the Target Group in relation to its ownership or operation of any
material part of the Network, and (ii) the Target Group is using the Network
components pursuant to a valid ownership or usage title.

16.7
The Network has been operated in all material respects with the terms of all
applicable agreements for the lease of the Network to the Target Group (the
“Network Lease Agreements”) and the entry into or performance of the Share
Purchase Documents shall not cause a breach or termination of any material
Network Lease Agreement.

17.
Intellectual Property and Information Technology






--------------------------------------------------------------------------------

76


17.1
All renewal fees due as at the date of the Signing Protocol in respect of the
registered Intellectual Property owned by any member of the Target Group have
been paid.

17.2
So far as the Seller is aware, the Target Group either owns or has a licence to
use all material Intellectual Property and material information technology, in
each case used to carry on the business conducted by the Target Group in the
materially the same manner as currently carried on.

17.3
No member of the Target Group nor, so far as the Seller is aware, any other
party is in material breach of any of the licences or agreements described in
paragraph 17.2.

17.4
So far as the Seller is aware (a) no third party is infringing or making
unauthorised use of, or has in the past 12 months infringed or made unauthorised
use of, any Intellectual Property or rights in Business Information owned by any
member of the Target Group and (b) the activities of the Target Group do not
infringe or make unauthorised use of, or have in the past 12 months infringed or
made unauthorised use of, any Intellectual Property or rights in Business
Information owned by any third party.

17.5
So far as the Seller is aware, and save in the ordinary course of business or to
its employees, no member of the Target Group has disclosed any confidential
Business Information to any third party other than under an obligation of
confidentiality.

17.6
So far as the Seller is aware, there has been no material disruption to the
commercial activities of or adverse effect on the business of the Target Group
(taken as a whole) in the 12 months prior to the date of the Signing Protocol
which has been caused only by any failure, breakdown, security breach,
malfunction or data loss of, or other unauthorised access to, any Information
Technology used by the Target Group.

17.7
There is no material dispute or proceeding regarding any Information Technology
used in the Target Company’s business and, as far as seller is aware, there is
no fact, circumstance or matter which is likely to give rise to any such
dispute.

17.8
Each member of the Target Group has adequate disaster recovery plans and
security arrangements in place and adequate back-up procedures have been
implemented and are complied with. The execution of disaster recovery plans and
security arrangements have been adequately tested and the relevant employees and
third parties have been adequately informed and, where relevant, trained in the
execution thereof.

18.
Property

18.1
The Relevant Properties constitute all the office premises and switch sites
owned, leased, used or occupied by any member of the Target Group.

18.2
In relation to each Relevant Property, the Property Owner is legally and
beneficially entitled to the Relevant Property and is in physical possession and
actual occupation of the whole of the Relevant Property for the purpose of the
business of the Target Group.

18.3
No Relevant Property is subject to (i) any mortgage or charge (legal or
equitable, fixed or floating) or agreements for sale, estate contracts, options,
rights of pre-emption, first refusal or other encumbrances (except, in the case
of Liberty Global, for security






--------------------------------------------------------------------------------

77


granted pursuant to the Financing Facilities of Liberty Global and the Liberty
Global Target Group); or (ii) any rights of use which materially hinder the
relevant business of the Target Group in the ordinary course, and no member of
the Target Group has entered into any agreement to acquire or dispose of any
land or premises or any estate or interest therein which has not completed.
18.4
As far as seller is aware, each Relevant Property has the benefit of such rights
and easements as are necessary for the continued use of the Relevant Property
for its present purpose.

18.5
So far as the Seller is aware, none of the Relevant Properties or any part
thereof is affected to any material extent by any outstanding notice, dispute or
complaint. The current use of each Relevant Property is a lawful use for
planning or zoning purposes.

18.6
So far as the Seller is aware, in relation to each Relevant Property, there is
no subsisting material breach and no non-observance of any material terms
contained in any relevant lease, in each case on the part of the Property Owner.

19.
The environment, health and safety

19.1
So far as the Seller is aware, in the two years prior to the date of the Signing
Protocol, all material environmental, health and safety permits have been
obtained and have been complied with in all material respects.

19.2
In the two years prior to the date of the Signing Protocol, no member of the
Target Group has received any written notice from any relevant authority under
applicable law that such member of the Target Group has any material liability
under applicable law relating to environmental, health and safety matters
arising or existing as at or prior to the date of the Signing Protocol.

20.
Employment

20.1
Copies of the service agreements or contracts of employment (including any side
letters and amendments) and copies of any bonus or incentive agreements for each
member of the general management team of the Target Group are set out in the
relevant Data Room.

20.2
There are no terms or conditions of employment (whether contractual or not) for
any employee of the Target Group which are in any way linked to or dependant on
the transaction contemplated by this Agreement.

20.3
Since the Accounts Date, no material change has been made to the emoluments or
other terms of engagement of the employees of the Target Group except for
increases in emoluments made in accordance with normal Target Group industry
practice.

20.4
So far as the Seller is aware, there are no material claims existing or
threatened in relation to any member of the Target Group by or in respect of any
employee or former employee in respect of their employment.






--------------------------------------------------------------------------------

78


20.5
Details of any trade union, works council or other body representing the
employees of any member of the Target Group are set out the relevant Data Room,
together with particulars of any agreement concluded by or in respect of any
member of the Target Group for collective bargaining.

20.6
No member of the Target Group is bound by any collective labour agreement, other
than as set out in the relevant Data Room.

20.7
There have been no material labour disputes between any Target Group Company and
any trade union, works council or other representative body in relation to its
employees and no industrial action has been taken in the last three years
against any member of the Target Group in relation to its employees.

20.8
There is no redundancy process currently proposed or ongoing which affects any
employee of the Target Group and no redundancy process has been undertaken by
the Target Group within the last twelve months.

20.9
So far as the Seller is aware, each member of the Target Group has complied in
all material respects with all applicable contracts of employment, policies,
benefit or bonus schemes and all applicable laws, codes of conduct, collective
agreements, orders, declarations and awards relating to its employees and former
employees.

20.10
Each member of the Target Group has at all times in all material respects
complied with the labour laws applicable to it, including but not limited to the
Working Conditions Act (Arbeidsomstandighedenwet), the Dutch Works Council Act
(Wet op de ondernemingsraden) and the European Works Councils Act (Wet op de
Europese ondernemingsraden) and any implementing regulations. There are no
agreements with any works council or other representative body of employees or
with any of the Employees with respect to their collective representation.

20.11
No member of the Target Group is bound by any workforce agreement, dismissal
procedures agreement, social plan, trade union membership agreement, or any
other constitution of or agreement with a trade union or works council or other
body representing the employees of any member of the Target Group, including any
works council, other than as set out in the relevant Data Room.

20.12
No Senior Employee or director of a member of the Target Group has given or has
been given notice of termination of his employment, no employee rescission
proceedings have been started in respect of any such Senior Employee or
director, no employment agreement has been rescinded (ontbonden) and no such
Senior Employee or director has indicated that he will leave the Target Group
within three months after the date of the Signing Protocol.

20.13
No member of the Target Group has made any loan or advance to any employee or
former or prospective employee of any member of the Target Group, which is
outstanding.

21.
Pensions






--------------------------------------------------------------------------------

79


21.1
Other than the Pension Schemes, there is no obligation, agreement or arrangement
(whether funded or unfunded) which any member of the Target Group contributes to
or has contributed to or may become liable to contribute to or has become or may
become liable to satisfy under which benefits are payable on retirement
(including pension insurance or excess (excedent) insurance) or on death
(whether accidental or not) or disability, for or in respect of any present or
former employee, director or other officer, or any spouse, child, assign or
dependant thereof, of any member of the Target Group or of any predecessor in
business of any member of the Target Group.

21.2
Save for obligations in respect of the Pension Schemes, none of the members of
the Target Group has obligations in respect of any actual or proposed pension,
pre-pension or early retirement, death or disability arrangements committed to
any employee or former employee or group of employees or former employees, or
their spouses, children, assigns or dependants, of any of the members of the
Target Group, and there are no further obligations for any member of the Target
Group arising from any previous pension schemes which applied to any employees
or former employees, or their spouses, children, assigns or dependants, of a
member of the Target Group (together “Previous Pension Schemes”).

21.3
Copies of all documents relevant to the Pension Schemes have been fairly
disclosed in the relevant Data Room. These documents contain full and accurate
particulars of all the benefits provided by and the terms of the relevant
Pension Schemes. The Pension Schemes and the Previous Pension Scheme are
recognised arrangements for the purposes of the tax regime under which they
operate and, so far as the Seller is aware, there is no reason why such
recognition might be withdrawn or might cease to apply.

21.4
All employees and former employees of each member of the Target group have
participated or participate (as applicable) in the relevant Pension Scheme or
Previous Pension Scheme on terms fully consistent with the documents to the
Pension Scheme or Previous Pension Scheme.

21.5
No member of the Target Group has any liability to make any material payment to
any Pension Scheme or Previous Pension Scheme or any material insurance
arrangement held in relation to any Pension Scheme or Previous Pension Scheme
which is due, but remains unpaid. All contributions and other payments due under
each Pension Scheme and Previous Pension Scheme up to Completion have been fully
paid or provided for in the accounts of the relevant member of the Target Group.

21.6
So far as the Seller is aware, each member of the Target Group has, in relation
to the Pension Scheme or Previous Pension Scheme, at all times complied in all
material respects with the provisions of the Pension Scheme or Previous Pension
Scheme documentation and all applicable laws.

21.7
So far as the Seller is aware, neither any of the Pension Schemes, nor any of
the Previous Pension Schemes, nor any member of the Target Group is party to any
litigation or similar proceedings which relate to the provision of any benefits
under such Pension Scheme or Previous Pension Scheme, nor has any such
litigation or similar proceedings been threatened.






--------------------------------------------------------------------------------

80


21.8
The employees and former employees of any member of the Target Group have
legitimately agreed to any and all material changes to the Pension Schemes
and/or Previous Pension Schemes.

22.
Compliance with Laws and Anti-Bribery

22.1
So far as the Seller is aware, none of the Seller or any member of the Target
Group or the Retained Group is in breach of any applicable law (including in
relation to anti-bribery and corruption) where such breach is reasonably likely
to be material to the Target Group.

22.2
So far as the Seller is aware, with respect to its Target Group, none of the
Seller or any member of the Target Group or the Retained Group (or any of their
officers or employees) has received notice that any such person is or has been
alleged to be in violation of (i) any Anti-Bribery Law or (ii) any sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or by the U.S. Department of State or equivalent measures of the
Netherlands, European Union, or the United Nations.

23.
The Accounts and Tax

23.1
No member of the Target Group has any outstanding liability for:

(A)
Tax in any part of the world assessable or payable by reference to profits,
gains, income or distributions earned, received or paid or arising or deemed to
arise on or at any time prior to the Accounts Date or in respect of any period
starting before the Accounts Date; or

(B)
purchase, value added, sales or other similar tax in any part of the world
referable to transactions effected on or before the Accounts Date

that is not provided for or, as appropriate, disclosed in full in the Accounts.
23.2
The amount of the provision for deferred Tax liabilities in respect of each
member of the Target Group contained in the Accounts was, at the Accounts Date,
adequate and fully in accordance with US GAAP, IFRS or accounting practices
generally accepted in The Netherlands and commonly adopted by companies carrying
on businesses similar to those carried on by that member of the Target Group.

23.3
If all facts and circumstances which are now known to each member of the Target
Group or any of the Sellers had been known at the time the Accounts were drawn
up, the provision for deferred Tax liabilities that would be contained in the
Accounts would be no greater than the provision which is so contained and the
provision for deferred Tax assets that would be contained in the Accounts would
be no less than the provision which is so contained, provided that this warranty
shall not apply to (i) any provision for deferred Tax assets recognised by Zesko
B.V., Ziggo N.V. (now known as Ziggo Holding B.V.), LGE Holdco V B.V., LGE
Holdco VI B.V. or LGE Holdco VII B.V.in respect of net operating losses; (ii)
(to the extent not already covered by (i)) any other provision for deferred Tax
assets in respect of net operating losses generated by those entities; or (iii)
any valuation allowance relating to either (i) or (ii).






--------------------------------------------------------------------------------

81


24.
Tax events since the Accounts Date

Since the Accounts Date:
(A)
no member of the Target Group has declared, made or paid any distribution of
profits or retained earnings;

(B)
no accounting period of any member of the Target Group has ended, other than
Vodafone Systems B.V.as necessary to facilitate the alignment of its balance
sheet date with that of Vodafone Libertel B.V.; and

(C)
neither a member of the Target Group nor the Relevant Parent Company in relation
to a member of the Target Group has paid or become liable to pay or acted
(directly or through an agent or other representative) in such manner as to
incur a liability (or potential liability) to pay any interest or penalty in
connection with any Tax or otherwise paid any Tax after its due date for payment
or become liable to pay any Tax the due date for payment of which has passed or
become prospectively liable to pay any Tax the due date for payment of which
will arise in the 30 days after the date of the Signing Protocol.

25.
Tax Returns, disputes, records and claims, etc.

25.1
Each member of the Target Group and the Relevant Parent Company has made or
caused to be made all proper Tax Returns required to be made where the member of
the Target Group or the Relevant Parent Company is responsible for the filing of
the relevant Tax Returns, or otherwise has provided all necessary information to
the company responsible for the filing of the relevant Tax Returns in a timely
manner to enable the Tax Returns to be made, and has supplied or caused to be
supplied all information required to be supplied, to any Tax Authority.

25.2
There is no dispute or disagreement outstanding nor is any contemplated at the
date of the Signing Protocol with any Tax Authority regarding liability or
potential liability to any Tax (including in each case penalties or interest)
recoverable from any member of the Target Group or the Relevant Parent Company
in relation to a member of the Target Group or regarding the availability of any
relief from Tax to any member of the Target Group or the Relevant Parent Company
in relation to a member of the Target Group and there are no circumstances which
make it likely that any such dispute or disagreement will commence.

25.3
One or more members of the Target Group has (i) sufficient records relating to
past events, including any elections made, to calculate the taxable profit or
loss which would arise on any disposal or on the realisation of any asset owned
at the Accounts Date by any member of the Target Group or acquired by any such
member since that date but before Completion and (ii) all other records which
any member of the Target Group is required by law to keep in relation to Tax.

25.4
Each member of the Target Group has duly submitted all claims, elections and
disclaimers or withdrawals of claims which have been assumed to have been made
for the purposes of the Accounts.






--------------------------------------------------------------------------------

82


25.5
The amount of Tax chargeable on any member of the Target Group or the Relevant
Parent Company in relation to a member of the Target Group during any accounting
period ended on or within five years before the Accounts Date has not, to any
material extent, depended on any concession, agreement or other formal or
informal arrangement (including advance tax rulings, advance pricing agreements
and horizontal monitoring) with any Tax Authority, other than those arrangements
details of which are set out in the relevant Data Room.

26.
Tax Status

26.1
No member of the Target Group or the Relevant Parent Company in relation to a
member of the Target Group benefits from any preferential Tax regime, granted by
law or by special authorisation issued by any Tax Authority or by any other
authority (with the exception of the Dutch Fiscal Unity regime as defined in
Article 15 of the Dutch Corporate Income Tax Act 1969 (Wet op de
vennootschapsbelasting 1969) and in Article 11 of the Directive of the Council
of the European Union on the common system of value added tax (2006/112/EC) and
the Dutch innovation box of Article 12b of the Dutch Corporate Income Tax Act
1969 (Wet op de vennootschapsbelasting 1969)) which could in whole or in part be
affected by the signature of this Agreement.

26.2
All shareholdings held by each member of the Target Group qualify and have
always qualified for exempt treatment in respect of dividend income and capital
gains for Dutch corporate income tax purposes under the participation exemption
regime of Article 13 of the Dutch Corporate Income Tax Act 1969 (Wet op de
vennootschapsbelasting 1969).

26.3
No member of the Target Group has any receivable on a related entity (within the
meaning of Article 10a of the Dutch Corporate Income Tax Act 1969 (Wet op de
vennootschapsbelasting 1969)) that has been depreciated below nominal value.

26.4
Neither in the current financial year nor in the preceding five (5) financial
years have the assets of any member of the Target Group been written down other
than in accordance with generally accepted accounting principles as applicable
for Dutch Tax purposes (goed koopmansgebruik).

27.
Value added tax

27.1
Each member of the Target Group and the Relevant Parent Company in relation to a
member of the Target Group has complied with any obligations to register for the
purpose of VAT and has complied in all material respects with its obligations
under any Tax legislation relating to VAT.

27.2
Full, complete, correct and up-to-date records, invoices and other documents
appropriate or required for the purposes of any Tax legislation relating to VAT
have been made, given, obtained and kept.

27.3
Each member of the Target Group performs VAT relevant transactions and therefore
qualifies as VAT taxable person.

27.4
No member of the Target Group has made any non-incidental exempt supplies in its
current or preceding VAT periods in the past five years.






--------------------------------------------------------------------------------

83


27.5
Complete records are maintained to fully support any claim made by any member of
the Target Group for bad debt relief under any Tax legislation relating to VAT
in the past five years.

28.
Deductions and withholdings

Each member of the Target Group has made all deductions in respect, or on
account, of any Tax from any payments made by it which it is obliged or entitled
to make and has accounted in full to the appropriate authority for all amounts
so deducted.
29.
Residence

29.1
The country which is given in Part A of Attachment 1 (Basic information about
the Company) or Part B of Attachment 1 (Basic Information about the
Subsidiaries) as the tax residence of the relevant member of the Target Group is
the only country whose Tax Authorities seek to charge Tax on the worldwide
profits or gains of that member of the Target Group and no member of the Target
Group has paid Tax in the past five years on income profits or gains to any Tax
Authority in any other country except that mentioned in Part A of Attachment 1
(Basic information about the Company) or Part B of Attachment 1 (Basic
Information about the Subsidiaries).

29.2
Any payroll tax liabilities arising in connection with any equity-based payments
made or accrued by any member of the Target Group have been fully reported in
the appropriate payroll tax returns and all mandatory withholdings in respect of
such payments or accruals were paid to the relevant Tax Authority before the
last date upon which such amounts could be paid without incurring a liability to
interest or a charge or penalty in respect of such amounts.

30.
Fiscal Unity

30.1
The relevant Data Room contains a copy of every (a) Fiscal Unity decree issued
by the relevant Tax Authority confirming that a member of the Target Group has
entered into to a Fiscal Unity with the Relevant Parent Company, and (b) Tax
sharing arrangement (including without limitation any arrangement under which
Tax losses or Tax reliefs are surrendered or agreed to be surrendered or
claimed) in respect of the profits, gains or losses of that member of the Target
Group with any company not being another member of the Target Group.

30.2
Except as provided in the Accounts, no member of the Target Group is, nor will
it be, under any obligation to make or have any entitlement to receive any
payment in respect of any period ending on or before the Accounts Date under the
arrangements referred to in paragraph 30.1 above.

31.
Non-arm’s length transactions

So far as the Seller is aware, no member of the Group is a party to any
transaction or arrangement which is not in accordance with the arm’s length
principle as adopted in Article 9 of the OECD Model Convention.
Part B – Warranties applicable to Vodafone





--------------------------------------------------------------------------------

84


1.
Adequacy of mast assets

The Target Group has the right to use each of the mast sites where the Network
is located for the purposes for which it is currently used. In the past two
years, no incident has occurred which has materially affected the integrity of
the mast sites and their related infrastructure.
2.
Network and software

Save as would not have a material adverse effect, the members of the Vodafone
Target Group have the right to occupy, use and access such of the Mast Sites as
are necessary to operate the business of the Vodafone Target Group and use the
Network in all material respects for the purposes for which it is currently
used. So far as Vodafone is aware, no circumstances exist which materially
compromise such rights to occupy, use and access the Mast Sites as necessary to
operate the business of the Vodafone Target Companies (save as would not have a
material adverse effect on the operation of the business of the Vodafone Target
Group). No written notice has been received by any member of the Vodafone Target
Group alleging that it (or any other party) is in breach of any obligations
under covenants, conditions and agreements relating to the Mast Sites where the
remedying of such breach would have a material adverse effect on the current
operation of the business of the Vodafone Target Group. Furthermore, no single
agreement pursuant to which the Target Group occupies and uses more than 450
Mast Sites is capable of termination for convenience by the landlord or licensor
within 36 months of the date of the Signing Protocol, which would materially
compromise the right of the members of the Vodafone Target Group to use the Mast
Sites.
3.
Dormant companies

There are no companies in the Vodafone Target Group which are dormant for
accounting purposes.
Part C – Warranties applicable to Liberty Global
1.
Tax Status

No member of the Liberty Global Target Group has material uncertain Tax
positions (within the meaning of ASC 740-10).
2.
Fiscal Unity

In respect of the Liberty Global Transferred Group, the CIT Fiscal Unity headed
by LGE HoldCo VI B.V. neither is, nor has been, part of a wider CIT Fiscal Unity
and no request is, or will be, filed to establish a CIT Fiscal Unity with
Liberty Global Holding B.V. or any other CIT Fiscal Unity, other than as
envisaged and agreed between the parties, and in respect of the Vodafone
Transferred Group, the CIT Fiscal Unity headed by Liberty Global Holding B.V.
neither is, nor has been, part of a wider CIT Fiscal Unity and no request is, or
will be, filed to establish a CIT Fiscal Unity with any other CIT Fiscal Unity.
If, at the discretion of Liberty Global, step 2.1 of the Liberty Global
pre-Completion Reorganisation will be effectuated and following this step a
Fiscal Unity for Dutch





--------------------------------------------------------------------------------

85


corporate income tax purposes will be formed, Newco will not form part of this
Fiscal Unity, but this Fiscal Unity will be headed by Liberty Global Target
Company and include all of the subsidiaries referred to in step 2.1(C) of the
Liberty Global pre-Completion Reorganisation (as well as Ziggo Services New
B.V.at any point in time prior to Completion), but excluding any company
included in the LGE Holdco VI BV Fiscal Unity at the date of the Signing
Protocol. The Fiscal Unity headed by Liberty Global Target Company will, prior
to Completion not form part of any larger Fiscal Unity for Dutch corporate
income tax purposes.
3.
Network and software

Save as would not have a material adverse effect, the members of the Liberty
Global Target Group have the right to use the Liberty Global Cable Network in
all material respects for the purposes for which it is currently used. So far as
Liberty Global is aware, no circumstances exist which materially compromise such
rights to use the Liberty Global Cable Network (save as would not have a
material adverse effect on the operation of the business of the Liberty Global
Target Group). No written notice has been received by any member of the Liberty
Global Target Group alleging that it (or any other party) is in breach of any
obligations under covenants, conditions and agreements relating to the Liberty
Global Cable Network where the remedying of such breach would have a material
adverse effect on the current operation of the business of the Liberty Global
Target Group. Furthermore, no single agreement pursuant to which the Target
Group is granted rights to use the Liberty Global Cable Network is capable of
termination for convenience by the grantor of those rights within 36 months of
the date of the Signing Protocol, which would materially compromise the right of
the members of the Liberty Global Target Group to use the Liberty Global Cable
Network.
For these purposes, “Liberty Global Cable Network” means the assets comprising
the physical infrastructure (including head ends and customer service access
points and all network components connecting such head ends with customer
service access points, including cables, indefeasible rights of use (“IRUs”)
with respect to cables, IRUs with respect to capacity and rights of way for
cable network) and the logical network (including dense wavelength division
multiplexing, Ethernet equipment and all active supporting equipment such as
repeaters, nodes, amplifiers, signal re-generators, generators, UPS and IT
systems) owned, leased or otherwise used by a Liberty Global Target Company
enabling the Liberty Global Target Group to carry on its business.
4.
Dormant companies

Torenspits B.V., Plinius Investments B.V., Breedband Breda B.V., TeleCai Den
Haag and Ziggo Deelnemingen B.V. are the only members of the Liberty Global
Target Group which are dormant for accounting purposes.


Part D – Warranties applicable to the JV Co Shares
1.
The Purchaser is a newly incorporated, validly existing company under the laws
of the Netherlands.






--------------------------------------------------------------------------------

86


2.
Liberty Global has full legal and beneficial right and title to the JV Co Shares
and to all other shares in the share capital of the Purchaser.

3.
The JV Co Shares comprise 50 per cent. of the entire issued share capital of the
Purchaser.

4.
There is no option, warrant, convertible or similar right, right to acquire or
subscribe for, mortgage, charge, pledge, lien or other form of security or
encumbrance or equity on, over or affecting any shares in the share capital of
the Purchaser (including the JV Co Shares) and there is no agreement or
commitment to give or create any and, so far as Liberty Global is aware, no
claim has been made by any person to be entitled to any.

5.
The Purchaser has not incurred any liabilities or obligations (whether, in each
case, contingent or otherwise) except any immaterial liabilities or obligations
which were or are required to be incurred in respect of its incorporation and
other than as set out in this Agreement.

6.
The Purchaser has not been engaged in any trading or taken any action other than
directly for the purpose of entering into this Agreement and implementing the
transactions contemplated by this Agreement.

7.
The Purchaser is not in breach of any applicable law or judgment.






--------------------------------------------------------------------------------

87





Schedule 4
(Limitations on the Sellers’ liability)
1.
Limitation on quantum and general

1.1
No Seller shall be liable under any of the Warranties in respect of any
individual claim (or series of related claims with respect to related facts or
circumstances) where the liability agreed or determined in respect of any such
claim does not exceed €10,000,000, but once the amount of any such claim against
that Seller has exceeded such sum (subject always to sub-paragraph 1.3) that
Seller shall be liable under the Warranties in respect of the full amount of
such claim and not only the amount by which such sum is exceeded.

1.2
No Seller shall be liable under any of the Tax Covenant in respect of any
individual claim (or series of related claims with respect to related facts or
circumstances) where the liability agreed or determined in respect of any such
claim does not exceed €2,000,000, but once the amount of any such claim against
that Seller has exceeded such sum, that Seller shall be liable under the Tax
Covenant in respect of the full amount of such claim and not only the amount by
which such sum is exceeded.

1.3
No Seller shall be liable in respect of any claim or claims under any of the
Warranties unless and until the aggregate amount of all such claims
(disregarding any claims excluded by paragraph 1.1 above) against that Seller
exceeds €100,000,000, but once the aggregate amount of all such claims against
that Seller has exceeded such sum, that Seller shall be liable under the
Warranties in respect of the full amount of all such claims and not only the
amount by which such sum is exceeded.

1.4
The aggregate liability of:

(A)
Vodafone, in respect of any claims under any of the Warranties, shall not exceed
an amount equal to €750,000,000; and

(B)
Liberty Global, in respect of any claims under any of the Warranties, shall not
exceed an amount equal to €750,000,000.

1.5
A Seller shall only be liable in respect of any claim if and to the extent that
such claim is admitted by that Seller or finally determined by arbitration.

1.6
No Seller shall be liable in respect of any claim or claims under any of the
Warranties to the extent of the net present value of any Tax benefit arising to
the Purchaser or the respective Target Group of the relevant Seller which is
attributable to the matter giving rise to the claim. The timing and amount of
the Tax benefit shall be determined by an independent firm of chartered
accountants of international standing as the Sellers may agree or, failing
agreement within five days, as appointed by the Chairman of the Netherlands
Institute of Registered Accountants at the shared expense of the relevant Seller
and the Purchaser.

1.7
Each provision of this Schedule 4 shall be read and construed without prejudice
to each of the other provisions of this Schedule 4.






--------------------------------------------------------------------------------

88


1.8
As regards the Tax Covenant, the provisions of this Schedule 4 shall operate to
limit the liability of a Seller in so far as any provision in this Schedule 4 is
expressed to be applicable to any claim pursuant to the Tax Covenant and the
provisions of the Tax Covenant shall further operate to limit the liability of
the Sellers in respect of any claim thereunder or (to the extent stated therein)
any claim under the Tax Warranties.

1.9
The financial limitations contained in paragraphs 1.1, 1.3, and 1.4 above shall
not apply in respect of any claim under the Fundamental Warranties.

2.
Time limits for bringing claims

2.1
No claim shall be brought against a Seller in respect of any of the Warranties
or under the Tax Covenant unless the Purchaser or the other Seller (as
applicable) shall have given to such Seller written notice of such claim
promptly and in any event:

(A)
subject to sub-paragraph 2.1(B) of this Schedule 4, on or before the date
falling 18 months after the Completion Date; or

(B)
in respect of any claims under the Tax Warranties or the Tax Covenant, not later
than the date falling three months after the expiry of the period specified by
statute during which an assessment of that liability to Tax may be issued by the
relevant Tax Authority or, if there is no such period, on or before the date
falling three months after the sixth anniversary of the Completion Date.

3.
No liability for contingent or non-quantifiable claims

If any breach of the Warranties (other than the Tax Warranties) arises by reason
of some liability of the relevant Seller’s Target Company, other relevant member
of the Seller’s Retained Group or the Purchaser which, at the time such breach
or claim is notified to the Seller, is contingent only or otherwise not capable
of being quantified, then the Seller shall not be under any obligation to make
any payment in respect of such breach or claim unless and until such liability
ceases to be contingent or becomes capable of being quantified.
4.
Third party claims and conduct of litigation

4.1
Notification of potential claims

Without prejudice to the obligations of the Purchaser under paragraph 4.2 of
this Schedule 4, if the Purchaser or one of the Sellers (as the case may be)
becomes aware of any fact, matter or circumstance that is reasonably likely to
give rise to a claim against any Seller or one of the Sellers (as the case may
be) under any Share Purchase Document for breach of any Warranty, the Purchaser
or the Seller (as relevant) shall as soon as reasonably practicable give a
notice in writing to that Seller (with a copy to the other Seller) of such
facts, matters or circumstances as are then available regarding the potential
claim. Failure to give notice within such period shall not affect the rights of
the Purchaser or the Seller (as the case may be) to make a relevant claim under
any Share Purchase Document for breach of any Warranty, except that the failure
shall be taken into account in determining the liability of the other Seller for
such claim to the extent





--------------------------------------------------------------------------------

89


that the notifying Seller establishes that the amount of it is increased, or is
not reduced, as a result of such failure.
4.2
Notification of claims under this Agreement

Notices of claims under this Agreement for breach of any Warranty shall be given
by the Purchaser to the relevant Seller (with copy to the other Seller) or by
one Seller to the other Seller (as the case may be) within the time limits
specified in paragraph 2 of this Schedule 4 and shall specify information
(giving reasonable detail) in relation to the basis of the claim and setting out
the Purchaser’s or Seller’s (as the case may be) estimate of the amount of
losses which are, or are to be, the subject of the claim.
4.3
Commencement of Proceedings

Any claim notified pursuant to paragraph 4.2 of this Schedule 4 shall (if it has
not been previously satisfied, settled or withdrawn) be deemed to be irrevocably
withdrawn 9 months after the relevant time limit set out in paragraph 2 of this
Schedule 4 unless, at the relevant time, legal proceedings in respect of the
relevant claim have been commenced by being both issued and served except:
(A)
where the claim relates to a contingent liability, in which case it shall be
deemed to have been withdrawn unless legal proceedings in respect of it have
been commenced by being both issued and served with 9 months of it having become
an actual liability; or

(B)
where the claim is a claim for breach of any Warranty of which notice is given
for the purposes of paragraph 4.2 of this Schedule 4 at a time when the amount
set out in paragraph 1.1 of this Schedule 4 has not been exceeded, in which case
it shall be deemed to have been withdrawn unless legal proceedings in respect of
it have been commenced by being both issued and served within 9 months of the
date of any subsequent notification to that Seller pursuant to paragraph 4.2 of
this Schedule 4 of one or more claims which result(s) in the total amount
claimed in all claims notified to that Seller pursuant to paragraph 4.2 of this
Schedule 4 exceeding the amount set out in paragraph 1.1 of this Schedule 4 for
the first time.

4.4
Conduct of Third Party Claims

If the matter or circumstance that is reasonably likely to give rise to a claim
against a Seller under any Share Purchase Document (excluding the Tax Covenant)
for breach of any Warranty (other than a Tax Warranty) is a result of or in
connection with a claim by a third party (a “Third Party Claim”) then:
(A)
the Purchaser or other Seller shall as soon as reasonably practicable give
written notice thereof to that relevant Seller (with copy to the other Seller);

(B)
the Sellers shall procure that the Purchaser shall provide such reasonable
information and access during Working Hours to personnel, premises, books,
records and documents (including in electronic form but excluding access to
legally privileged information or which would result in a breach of applicable






--------------------------------------------------------------------------------

90


law) to the relevant Seller or other member of the relevant Seller’s Retained
Group and their professional advisors as the relevant Seller may reasonably
request;
(C)
subject to the relevant Seller indemnifying and holding harmless the Purchaser
(or, as the case may be, the other Seller) against all reasonable costs and
expenses (including legal and professional costs and expenses) that may be
suffered or incurred thereby, the relevant Seller shall be entitled to take the
sole conduct of such claims, actions or demands as the relevant Seller may deem
appropriate in the name of the Purchaser, provided that the relevant Seller has
consulted with the Purchaser prior to doing so, and in that connection the shall
give or cause to be given to the relevant Seller all such assistance as it may
reasonably require in avoiding, disputing, resisting, settling, compromising,
defending or appealing any such claim, action or demand and shall instruct such
solicitors or other professional advisers as that the relevant Seller or such
other member of the relevant Seller’s Retained Group may nominate to act on
behalf of the Purchaser, as appropriate, but to act in accordance with the
instructions of the relevant Seller or other member of the relevant Seller’s
Retained Group;

(D)
the Purchaser shall make no admission of liability, agreement, settlement or
compromise with any third party in relation to any such claim, action or demand
or adjudication without the prior written consent of the relevant Seller such
consent not to be unreasonably withheld or delayed;

(E)
the relevant Seller shall be entitled at any stage and at its absolute
discretion to settle any such third party assessment or claim and shall be under
no obligation to notify or consult the Purchaser prior to doing so provided such
settlement is without admission of any wrongdoing or liability and without
prejudice to the limitations in this Schedule 4; and

(F)
any failure by the Purchaser to comply with the provisions of this paragraph 4.4
shall not prevent any claim by the Purchaser or extinguish any liability of the
relevant Seller under the Warranty in question but may be taken into account in
calculating any such liability of the relevant Seller to the extent that the
relevant Seller establishes that such liability is increased or is not reduced
by such failure.

5.
Mitigation

Nothing in this Agreement restricts or limits the general obligation at law of
each of the Purchaser and each Target Company to mitigate any loss or damage
which it may suffer or incur as a consequence of any breach of Warranty.
6.
Recovery from Insurers and other Third Parties

6.1
If, in respect of any matter which would give rise to a claim under the
Warranties, any member of the Purchaser’s Group or relevant Seller’s Retained
Group (as the case may be) is or may be entitled to claim under any policy of
insurance in respect of any matter or event that is likely to give rise to a
claim, then no such matter shall be the subject of a






--------------------------------------------------------------------------------

91


claim under the Warranties unless and until the appropriate member of the
Purchaser’s Group or relevant Seller’s Retained Group (as the case may be) shall
have made a claim against its insurers and used reasonable endeavours to pursue
such claim. If the Purchaser or any member of the Purchaser’s Group shall
recover any amount from such insurance claim, the amount of the claim against
the Seller shall be reduced by the amount so recovered (less (i) all reasonable
costs of recovery, (ii) any Tax thereon, and (iii) any directly related increase
in the future premiums payable for such insurance).
6.2
Where any member of the Purchaser’s Group or relevant Seller’s Retained Group
(as the case may be) is at any time entitled to recover from a third party
(other than an insurer under an insurance policy referred to under paragraph
6.1) any sum in respect of any matter giving rise to a claim under the
Warranties, the Purchaser or Seller shall, and shall procure that the relevant
member of its Group or Retained Group (as the case may be) shall, take
reasonable steps to enforce such recovery. If any member of the Purchaser’s
Group or relevant Seller’s Retained Group (as the case may be) shall recover any
amount from such other person, the amount of the claim against the relevant
Seller shall be reduced by the amount so recovered (less (i) all reasonable
costs of recovery and (ii) any Tax thereon).

6.3
If a Seller has paid an amount in discharge of any claim against that Seller
under this Agreement for breach of any Warranty and subsequently any member of
the Purchaser’s Group or relevant Seller’s Retained Group (as the case may be)
recovers (whether by payment, discount, credit, relief, insurance or otherwise)
from a third party a sum which indemnifies and holds harmless or compensates any
member of the Purchaser’s Group or relevant Seller’s Retained Group (as the case
may be) (in whole or in part) in respect of the loss or liability which is the
subject matter of the claim, the Purchaser or the other Seller (as the case may
be) shall pay to the relevant Seller as soon as practicable after receipt an
amount equal to (i) the sum recovered from the third party less any costs and
expenses incurred in obtaining such recovery and less any Tax payable on any
amounts recovered (or Tax that would have been payable on such amounts but for
the availability of any Tax relief), or if less (ii) the amount previously paid
by such Seller to the Purchaser or other Seller.

7.
Matters provided for or taken into account in adjustments

7.1
No matter shall be the subject of a claim under the Warranties (other than the
Tax Warranties) to the extent that:

(A)
express allowance, provision or reserve in respect of such matter shall have
been made in the Accounts; or

(B)
a Completion Statement or any consequent adjustment to the Initial Vodafone
Equalisation Consideration expressly provides for such matter.

8.
Purchaser’s and other Seller’s knowledge

8.1
The knowledge or awareness of the Purchaser or any of its officers, employees,
advisers or agents in respect of any fact, matter or circumstance that could
form the basis of a claim under the Warranties shall not preclude the Purchaser
from making a claim against Liberty Global for breach of the Warranties.






--------------------------------------------------------------------------------

92


8.2
A Seller shall not be liable under the Warranties in relation to any matter
where (a) the fact, matter or circumstance underlying such breach of Warranty;
and (b) the existence of the breach of such Warranty are within the actual
knowledge of the other Seller on or before the date of the Signing Protocol. For
these purposes the awareness of each Seller shall be limited to the actual
knowledge of the individuals listed in sub-clause 10.6.

9.
Claims only to be brought under relevant Warranties.

9.1
The Purchaser acknowledges and agrees that the only Warranties given in relation
to Taxation or any related claims, liabilities or other matters (“Tax Matters”)
are the Tax Warranties and no other Warranty is given in relation to Tax
Matters.






--------------------------------------------------------------------------------

93





Schedule 5
(Conduct of business before Completion)
The acts and matters for the purposes of sub-clause 5.1 are as follows:
(A)
dispose of any material part of its business and undertaking other than a
disposal of any business asset where its value is less than €20,000,000;

(B)
acquire shares or (other than in the ordinary course) assets of or in any
company or dispose of shares or (other than in the ordinary course) assets of or
in any Subsidiary (in each case as applicable) where the value of the relevant
shares or assets exceeds €20,000,000;

(C)
participate equity in any partnership or joint venture;

(D)
enter into, materially amend or terminate any Material Contract with any person
or enter into any agreement on materially unusual, abnormal or onerous terms,
other than amendments in the ordinary course made as part of the management of
contracts for the supply and maintenance of equipment and the Target Group’s
Network and IT contracts;

(E)
make any capital commitment which, together with all other capital commitments
entered into between the date of the Signing Protocol and Completion, exceeds
the sum of €25,000,000 (in the case of Vodafone) or €50,000,000 (in the case of
Liberty Global) in aggregate;

(F)
offer to engage any new employee or consultant at an annual salary or fee per
employee or consultant (on the basis of full time employment or consultancy) in
excess of €250,000 per annum, except to replace any outgoing employee with an
incoming employee on substantially the same terms of employment or (in the case
of Liberty Global) in connection with the change of employer or re-employment of
an employee of either the UPC and Ziggo groups as part of the post-merger
integration of those groups;

(G)
dismiss any Senior Employee, other than for cause or unless not to do so would,
in the reasonable opinion of the Seller, damage the business of the Target
Group;

(H)
make any material amendment, including increasing emoluments, to the terms of
employment of any category of employees, save for (i) increases in emoluments
made in accordance with the normal practice of the Retained Group or (ii) (in
the case of Liberty Global) in connection with the harmonisation of employment
terms between the UPC and Ziggo groups referred to in the Liberty Global
Disclosure Letter;

(I)
alter, amend or vary (i) the accounting policies, (ii) the methods, policies,
principles or practices of Tax accounting or (iii) the methods of reporting or






--------------------------------------------------------------------------------

94


claiming income, losses or deductions for Tax purposes, of any member of the
Target Group;
(J)
change its residence for Tax purposes or create any permanent establishment or
other place of business in any other jurisdiction;

(K)
create, allot or issue or grant any option over or other right to subscribe or
purchase, or redeem, buy back or reduce, any share capital or securities
convertible into share capital (other than to another member of the Target
Group);

(L)
enter into, materially amend or terminate any transaction with any member of the
Retained Group other than on arm’s length terms or in the ordinary course of
business;

(M)
do or omit to do anything which would be reasonably likely to result in the
termination, revocation, suspension, modification or non-renewal of any material
licence or consent held by any member of the Target Group and issued or granted
by a regulatory or governmental body which is responsible for the authorisation,
regulation, licensing and/or supervision of any member of the Target Group;

(N)
grant any guarantee or indemnity for the obligations of any person (other than
any member of the Target Group);

(O)
(i) refinance or materially amend the terms of any Financing Facilities relating
to bonds in place at the date of the Signing Protocol, (ii) issue any new bonds,
(iii) issue any financial indebtedness to any bank or financial institution at a
price which is above nominal/par value, or (iv) factor any handset financing
receivables;

(P)
make any loan (other than the granting of trade credit in the ordinary course of
business in accordance with the relevant Target Group member’s normal practice)
to any person (other than between members of the Target Group or to members of
the relevant Seller’s Retained Group);

(Q)
pass any shareholders resolution (except for resolutions passed in respect of
ordinary business at its annual general meeting) or alter in any material
respect its articles of association or equivalent constitutional documents;

(R)
commence or settle any litigation or arbitration proceedings, where the amount
claimed is likely to exceed €20,000,000 other than debt collection in the
ordinary course of business;

(S)
enter into any material lease of any Relevant Property or accept the surrender
of any material lease to which a Relevant Property is subject or enter into any
material variation of the rent or other terms of any lease under which a
Relevant Property is held or any material lease to which a Relevant Property is
subject;






--------------------------------------------------------------------------------

95


(T)
dispose of or grant any option, material rights over or other material
restriction in respect of any Relevant Property;

(U)
enter into any agreement (conditional or otherwise) to do any of the foregoing.











--------------------------------------------------------------------------------


96


Schedule 6
(Intentionally left blank)





--------------------------------------------------------------------------------

97





Schedule 7
(Liberty Global Pre-Completion Reorganisation)
1.
Unless otherwise agreed by each Seller in writing and identified as being for
the purposes of this Schedule 7 (such agreement not to be unreasonably withheld
or delayed), the Liberty Global Pre-Completion Reorganisation will comprise the
fourth bullet of Step 1 and Steps 2 to 10 of the Liberty Global Steps Plan.










--------------------------------------------------------------------------------

98





Schedule 8
(Vodafone Pre-Completion Reorganisation)
1.
Unless otherwise agreed by each Seller in writing and identified as being for
the purposes of this Schedule 8 (such agreement not to be unreasonably withheld
or delayed), the Vodafone Pre-Completion Reorganisation will comprise the
following steps:

1.1
The obligations of Vodafone Libertel B.V.to Vodafone Europe B.V. under the loan
agreement dated 26 March 2013 will be settled in full by repayment or
capitalisation.

1.2
The receivable owed by Vodafone to the Vodafone Target Company pursuant to the
deposit made by Vodafone Target Company with Vodafone shall be settled in full
in accordance with sub-clause 6.4.

1.3
Vodafone (or Vodafone Europe B.V.) shall establish and settle on or prior to
Completion any debt between the CIT Fiscal Unity headed by Vodafone Europe B.V.
and the member(s) of the Vodafone Target Group pursuant to the informal tax
sharing arrangements between those entities (treating such debt, for the
purposes of this Agreement, as an "Inter-Company Payable" which is then settled
on or prior to Completion in accordance with clause 6.5 of this Agreement) in
anticipation of or resulting from (A) any Schedule 8 Revaluation Event arising
as a result of the transactions included in paragraph 2.2 of this Schedule 8
and/or (B) any Revaluation Event (as defined in the Tax Covenant) arising on
Completion by reference to the merger of Bell Company B.V. (formerly Vodafone
Retail B.V.) into Vodafone Libertel B.V. in 2013).

2.
If Vodafone so determines (in its sole discretion), the Vodafone Pre-Completion
Reorganisation will also comprise the following additional steps:

2.1
mITE Systems B.V will be included in the current CIT Fiscal Unity headed by
Vodafone Europe B.V..

2.2
A transfer of assets between the members of the Vodafone Target Group included
in the CIT Fiscal Unity headed by Vodafone Europe B.V. (for the avoidance of
doubt, not including any transfer of assets to or from a person who is not a
member of the Vodafone Target Group) and/or entering into an arrangement with
the Dutch Tax Authority in respect of existing recapture periods, in each case
which is reasonably expected by Vodafone to result in a step-up in basis of the
assets of the Vodafone Target Group prior to or upon Completion. In order to
facilitate this, Vodafone International Holdings B.V. may incorporate a new
Dutch entity (“VF Newco”) outside the existing CIT Fiscal Unity and, shortly
before Completion, transfer the shares in Vodafone Libertel B.V. to VF Newco, in
which case, Vodafone will procure that VF Newco transfers all of the issued
share capital in Vodafone Libertel B.V. back to Vodafone International Holdings
B.V. no later than one Business Day prior to Completion.

3.
Vodafone will change the book year end date of the Vodafone Target Company and
each member of the Vodafone Target Group from 31 March to 31 December.






--------------------------------------------------------------------------------

99


For the purposes of this Schedule 8:
"Schedule 8 Revaluation Event" means the application of the rule laid down in
Article 15ai of the Dutch Corporate Income Tax Act (Wet op de
vennootschapsbelasting 1969) (as amended or replaced), resulting in either a
higher book value of an asset or a lower book value of a liability of any CIT
Fiscal Unity Company of the CIT Fiscal Unity with Vodafone Fiscal Unity Parent
(as defined in the Tax Covenant) at the relevant Disruption Date (as defined in
the Tax Covenant) for Dutch corporate income tax purposes





--------------------------------------------------------------------------------

100





Schedule 9
(Derivatives)
Existing FX Derivatives and Existing Interest Rate Derivatives
pancakeamendedcontrib_image1.jpg [pancakeamendedcontrib_image1.jpg]
pancakeamendedcontrib_image2.jpg [pancakeamendedcontrib_image2.jpg]





--------------------------------------------------------------------------------

101






Recapitalisation Derivatives
FX Derivatives: Cross-Currency Swaps
Subsidiary/ Final maturity date
Notional amount due from counterparty
In millions
Notional amount due to counterparty
In millions
Interest rate due from counterparty
Interest rate due to counterparty
Amsterdamse Beheer-en Consultingmaatschappij B.V (ABC B.V.)
 
 
 
 
January 2025
$4,325.0
€3,849.3
3.03%
2.23%
 
 
 
 
 



Interest Rate Derivatives: Interest Rate Swaps
Subsidiary/ Final maturity date
Notional amount
In millions
Interest rate due from counterparty
Interest rate due to counterparty
Amsterdamse Beheer-en Consultingmaatschappij B.V (ABC B.V.)
 
 
 
January 2022
$300.0
4.18%
6mo US Libor + 2.75%
2.7500%


 
 
 
 



Interest Rate Derivatives: Basis Swaps
Subsidiary/ Final maturity date


Notional amount
In millions
Interest rate due from counterparty
Interest rate due to counterparty
Amsterdamse Beheer-en Consultingmaatschappij B.V (ABC B.V.)
 
 
 
October 2017
$940.0
1mo US Libor + 3.29%
6mo US Libor + 2.38%


 
 
 
 












--------------------------------------------------------------------------------

102




Amend and Extend Derivatives
FX Derivatives: Cross-Currency Swaps
Subsidiary/ Final maturity date
Notional amount due from counterparty
In millions
Notional amount due to counterparty
In millions
Interest rate due from counterparty
Interest rate due to counterparty
Amsterdamse Beheer-en Consultingmaatschappij B.V (ABC B.V.)
 
 
 
 
August 2024
$1,000.0
€762.5
6mo US Libor + 3.0%


3.75%
 
 
 
 
 









Interest Rate Derivatives: Interest Rate Swaps
Subsidiary/ Final maturity date
Notional amount
In millions
Interest rate due from counterparty
Interest rate due to counterparty
Amsterdamse Beheer-en Consultingmaatschappij B.V (ABC B.V.)
 
 
 
August 2024
€399.0
6mo Euribor + 0.77%
0.60%
August 2024
€2,190.0
6mo Euribor
6.42%
 
 
 
 



Interest Rate Derivatives: Basis Swaps
Subsidiary/ Final maturity date


Notional amount
In millions
Interest rate due from counterparty
Interest rate due to counterparty
Amsterdamse Beheer-en Consultingmaatschappij B.V (ABC B.V.)
 
 
 
January 2017
€689.0
3.35%
1mo Euribor + 3.75%
October 2017
$1,000.0
1mo US Libor + 3.54%
6mo US Libor + 2.51%














--------------------------------------------------------------------------------

103







Schedule 10
(Post-Completion Financial Adjustments)
Part A: Preliminary
1.
In preparing the Vodafone Completion Statement and the Liberty Global Completion
Statement respectively:

1.1
the items and amounts to be included in the calculation of Vodafone Net Debt,
Vodafone Working Capital, Liberty Global Net Debt and Liberty Global Working
Capital for the purposes of the relevant Completion Statement shall be
identified by applying the relevant definition in clause 1 (Interpretation)
(subject, where applicable, to the specific accounting treatments referred to in
paragraph 1.2(A) of Part A and Part B of this Schedule 10);

1.2
in applying each such definition and the provisions of paragraph 1.2(A) of Part
A and Part B of this Schedule 10 and determining which items and amounts are to
be included and calculated in the relevant Completion Statement, if and to the
extent that the treatment or characterisation of the relevant item or amount or
type or category of item or amount:

(A)
is dealt with in the specific accounting treatments set out in:

(i)
with respect to the Vodafone Completion Statement, in paragraphs 1 and 2 of Part
B of this Schedule 10; or

(ii)
with respect to the Liberty Global Completion Statement, in paragraphs 1 and 3
of Part B of this Schedule 10,

(the “Specific Accounting Treatments”), the relevant Specific Accounting
Treatment(s) shall apply;
(B)
is not dealt with in the Specific Accounting Treatments but is dealt with in the
accounting principles, policies, treatments, practices and categorisations
(including in relation to the exercise of accounting discretion and judgement)
that were in fact adopted and applied in the preparation of the relevant
Accounts (the “Accounting Principles”), the relevant Accounting Principles shall
apply; and

(C)
is not dealt with in either the Specific Accounting Treatments or the Accounting
Principles, IFRS (in respect of Vodafone) or US GAAP (in respect of Liberty
Global) shall apply, in each case, as at the Completion Date.






--------------------------------------------------------------------------------

104


Part B: Specific Accounting Treatments
1.
Specific Accounting Treatments applicable to each Completion Statement

1.1
In order to prepare the respective Completion Statements, a combined balance
sheet (“Completion Balance Sheet”) will be prepared for each Target Group as at
11:59 p.m. on the Completion Date. The Completion Statements will be prepared
from the Completion Balance Sheets, subject to the requirements set out in Part
A and Part B of this Schedule 10.

1.2
The respective Completion Statements and Completion Balance Sheets shall be
prepared in Euro and, for the purposes of calculating Vodafone Net Debt,
Vodafone Working Capital, Liberty Global Net Debt and Liberty Global Working
Capital for any member of a Target Group, (unless otherwise specified in this
Schedule 10) any amounts which are to be included in any such calculation which
are expressed in a currency other than Euros shall be converted into Euros at
the Exchange Rate as at the Completion Date.

1.3
In preparing the respective Completion Balance Sheets, assets and liabilities
will be classified between the columns headed ‘Cash’, ‘Debt’, ‘Working Capital’
and ‘Other’ on a basis consistent with the classification of the equivalent line
item in Part C of Schedule 11, subject to any other requirements set out in Part
B of this Schedule 10.

1.4
The respective Completion Statements and Completion Balance Sheets shall be
prepared as at 11.59 p.m. on the Completion Date, as if the Completion Date were
the last day of a financial year and as if appropriate accounting procedures
were performed in relation to the accounting records, including detailed
analysis of prepayments and accruals, cut-off procedures and other year-end
adjustments, but subject always to any specific requirements of the accounting
principles and policies set out herein and the hierarchy set out in paragraph
1.2 of Part A of this Schedule 10. If the Completion Date does not fall upon the
date of a normal accounting month end, items accounted for on a time apportioned
basis will be calculated on a pro-rata basis.

1.5
The respective Completion Statements and Completion Balance Sheets shall be
prepared on the basis that the relevant Target Group is a going concern and
shall exclude the effect of change of ownership of the relevant Target Group or
the post Completion intentions of the Purchaser (including any post Completion
reorganisations).

1.6
In preparing the respective Completion Statements and Completion Balance Sheets
no minimum materiality limits shall be applied.

1.7
There shall be no double counting of items in the respective Completion
Statements and no amount will be included more than once in the calculation of
the Vodafone Net Debt, Vodafone Working Capital, Liberty Global Net Debt and
Liberty Global Working Capital.

1.8
The respective Completion Statements and Completion Balance Sheets shall take
into account information that provides evidence of conditions that existed at
the Completion Date (adjusting events) but shall not take account of information
or events that are indicative of conditions that arose after the Completion Date
(non-adjusting events).






--------------------------------------------------------------------------------

105


Adjusting events will be taken into account up to the date of delivery of the
respective Completion Statements in accordance with paragraph 1.2 of Part C of
this Schedule 10.
1.9
In preparing the respective Completion Statements and Completion Balance Sheets,
the Completion Date shall be treated as the end of a Tax accounting period (i.e.
the corporate income tax liability included in the respective Completion
Statements shall be based upon a full tax computation calculated as if the
Completion Date was the end of an accounting period for tax purposes).

1.10
The following items shall be included as “Other” in the Completion Balance
Sheets and excluded from Vodafone Debt, Liberty Global Debt, Vodafone Working
Capital and Liberty Global Working Capital:

(A)    Asset retirement obligation provisions;
(B)    Onerous contract liabilities of the Liberty Global Target Group relating
to the sale of Film 1 by Liberty Global to Sony;
(C)    Long term personnel related liabilities including any record of, or
provision or accrual for, any liability of any member of a Target Group in
respect of pension, retirement indemnity or other post-retirement benefits;
(D)    Future earn out/deferred consideration payments for Nexct Group and mITE;
(E)    Receivables relating to Intrum Justitia Nederland that are subject to the
arrangements in clause 14;
(F)    Deferred tax balances, including (i) any amount in respect of deferred
tax assets and deferred tax liabilities, and (ii) any other asset attributable
to Reliefs that would not have arisen to the Purchaser or a Target Company but
for the application of the rule in Article 15ai of the Dutch Corporate Income
Tax Act (Wet op de vennootschapsbelasting 1969) (as amended or replaced) as a
result of the transactions contemplated by this Agreement; and
(G)    Prepayments or other assets relating to inter-group services provided by
the respective Sellers’ Retained Groups.
1.11
The Completion Statements and Completion Balance Sheets shall exclude any
obligations, liabilities or assets relating to share based compensation.

1.12
Payables or accruals in relation to any Costs and Expenses (as defined in each
of the Recapitalisation Side Letter and the Amend and Extend Financing Side
Letter, and including the discount fees in respect of the Amend and Extend
Financing of $5,000,000 and €12,946,049.62) shall be included as “Other” in the
Completion Balance Sheets and excluded from Vodafone Debt, Liberty Global Debt,
Vodafone Working Capital and Liberty Global Working Capital. Liberty Global Net
Debt shall be increased (made less negative) by an amount equal to any Costs and
Expenses (as defined in each of the Recapitalisation Side Letter and the Amend
and Extend Financing Side Letter, and including the discount fees in respect of
the Amend and Extend Financing of $5,000,000 and €12,946,049.62) paid by the
Liberty Global Retained Group or the Liberty Global






--------------------------------------------------------------------------------

106


Target Group prior to Completion, together with (without double counting) any
such Costs and Expenses that are paid or validly accrued after Completion but
prior to the Completion Statements Date by the Liberty Global Retained Group
(and for these purposes any such Costs and Expenses shall be deemed for the
purposes of paragraph 1.8 of Part B of Schedule 10 to be an adjusting event that
existed at the Completion Date). The parties acknowledge that to the extent
Costs and Expenses are included in ‘Other’ or added to Liberty Global Net Debt
as described above this treatment shall satisfy the Vodafone Guarantor’s
obligation under paragraph 1(a) of each of the Recapitalisation Side Letter and
the Amend and Extend Financing Side Letter to reimburse an amount equal to 50%
of those Costs and Expenses. Vodafone Net Debt shall be increased (made less
negative) by an amount equal to any Costs and Expenses (as defined in each of
the Recapitalisation Side Letter and the Amend and Extend Financing Side Letter
but as incurred by the Vodafone Target Group or the Vodafone Retained Group)
paid by the Vodafone Target Group or the Vodafone Retained Group prior to
Completion, together with (without double counting) any such Costs and Expenses
that are paid or validly accrued after Completion but prior to the Completion
Statements Date by Vodafone’s Retained Group (and for these purposes any such
Costs and Expenses shall be deemed for the purposes of paragraph 1.8 of Part B
of Schedule 10 to be an adjusting event that existed at the Completion Date).
The treatments set out above in relation to Costs and Expenses for the purposes
of Vodafone Debt, Liberty Global Debt, Vodafone Working Capital and Liberty
Global Working Capital shall not apply in respect of any amounts that have been
recharged by Vodafone’s Retained Group to the Liberty Global Retained Group or
by the Liberty Global Retained Group to Vodafone’s Retained Group prior to
Completion.
1.13
Payables and accruals in relation to the Agreed Shared Integration Costs and any
receivables and payables relating to the recharge by the Liberty Global Target
Group to Vodafone Target Group or vice-versa of such Agreed Shared Integration
Costs shall be included as “Other” in the Completion Balance Sheets and excluded
from Vodafone Debt, Liberty Global Debt, Vodafone Working Capital and Liberty
Global Working Capital.

Vodafone Net Debt shall be increased (made less negative) by an amount equal to
any Agreed Shared Integration Costs paid by the Vodafone Target Group or the
Vodafone Retained Group prior to Completion together with (without double
counting) any such Agreed Shared Integration Costs that are paid or validly
accrued after Completion by the Vodafone Retained Group before the Completion
Statements Date (and for these purposes any such Agreed Shared Integration Costs
shall be deemed for the purposes of paragraph 1.8 of Part B of Schedule 10 to be
an adjusting event that existed at the Completion Date) except where the
Vodafone Target Group has been reimbursed by the Liberty Global Target Group for
50% of such Agreed Shared Integration Costs before the Completion Date, in which
case no adjustment shall be made to Vodafone Net Debt in respect of such Agreed
Shared Integration Costs. Liberty Global Net Debt shall be increased (made less
negative) by an amount equal to any Agreed Shared Integration Costs paid by the
Liberty Global Target Group or the Liberty Global Retained Group prior to
Completion together with (without double counting) any such Agreed Shared
Integration Costs that are paid or validly accrued after Completion by the
Liberty Global Retained Group prior to the Completion Statements Date (and for
these purposes any such Agreed Shared Integration Costs shall be deemed for the
purposes of paragraph 1.8 of Part B of Schedule 10 to be an adjusting event that
existed at the Completion





--------------------------------------------------------------------------------

107


Date) except where the Liberty Global Target Group has been reimbursed by the
Vodafone Target Group for 50% of such Agreed Shared Integration Costs before the
Completion Date, in which case no adjustment shall be made to Liberty Global Net
Debt in respect of such Agreed Shared Integration Costs.
To the extent that at Completion either the Vodafone Target Group or the Liberty
Global Target Group has been reimbursed by the other Target Group in respect of
the recharge of 50% of Agreed Shared Integration Costs but has not fully settled
the liability to which the recharge relates, then the Vodafone Net Debt and the
Liberty Global Net Debt will be adjusted to exclude the impact of the settlement
of the recharge. For the avoidance of doubt, no Agreed Shared Integration Costs
incurred by the Target Companies will be recharged to the Retained Groups prior
to Completion.
1.14
Interest payable on the Recapitalisation Issuances and interest receivable on
the proceeds of the Recapitalisation Issuances, shall be classified as “Other”
and excluded from Liberty Global Net Debt and Liberty Global Working Capital.
Liberty Global Net Debt shall be increased (made less negative) or decreased
(made more negative) by an amount equal to any such interest paid or received by
the Liberty Global Retained Group or the Liberty Global Target Group prior to
Completion.

2.
Specific Accounting Treatments applicable to the Vodafone Completion Statement

2.1
The Vodafone Completion Statement shall be prepared so that the following items
shall be included in the Vodafone Completion Statement and Completion Balance
Sheet as Vodafone Debt:

(A)    Provisions for legal claims, including the provision relating to the
claim made by Intrum Justitia Nederland;
(B)    Restructuring provisions, including any related onerous lease provisions,
other than the costs of redundancies of employees of the Vodafone Target Group
in connection with the formation of the joint venture pursuant to this
Agreement, which will be classified as ‘Other’ and excluded from Vodafone Debt
and Vodafone Working Capital;
(C)    Cash collateralised bank guarantees;
(D)    The liability in respect of home copy storage commissions relating to
handheld devices sold (‘Thuiskopieheffing’ cash);
(E)    Unpaid declared dividends (accrued or otherwise);
(F)    Unpaid costs incurred relating to the transactions contemplated by this
Agreement to be borne by the relevant Seller;
(G)    Transaction bonuses payable as a result of the transactions contemplated
by this Agreement;





--------------------------------------------------------------------------------

108


(H)    Assets and liabilities in respect of corporate income tax (other than
deferred tax assets or deferred tax liabilities or other amounts classified as
“Other” under paragraph 1.10(F) of this Part B or paragraph 2.2 of this Part B);
and
(I)    Liabilities for capital lease obligations.
2.2
The following item shall be included in the Vodafone Completion Statement and
Completion Balance Sheet as “Other” and excluded from Vodafone Debt and Vodafone
Working Capital: any amount in respect of corporate income tax attributable to
the activities of a Vodafone Target Company that, prior to Completion, is a
member of the Vodafone Fiscal Unity (as defined in the Tax Covenant) to the
extent that such amount is, in accordance with the relevant Accounting
Principles, treated as an addition to the equity of that Vodafone Target Company
(for example, as additional paid in capital) by virtue of such amount being
borne by a person other than that Vodafone Target Company.

2.3
In relation to the Thuis Disposal (the adjustments described below in
sub-paragraphs (A) to (D) being collectively the “Thuis Adjustments”):

(A)
Vodafone Net Debt shall be decreased (made more negative) by an amount equal to
the Base Purchase Price of €5.0 million (as defined in the Thuis SPA);

(B)
Vodafone Net Debt and Vodafone Working Capital shall exclude any receivables in
respect of deferred consideration payable to the Vodafone Target Group under the
Thuis SPA;

(C)
Vodafone Net Debt shall be increased (made less negative) by an amount equal to
the reasonably and properly incurred third party costs and expenses relating to
the Thuis Disposal (including the fees of NautaDutilh N.V. and Ernst & Young LLP
but excluding any other costs and expenses relating to financial advisory or
corporate finance advisory services) paid or validly accrued prior to Completion
by the Vodafone Target Group, Project Jaguar B.V. or the Vodafone Retained
Group, together with (without double counting) any such costs and expenses that
are paid or validly accrued after Completion by the Vodafone Retained Group
prior to the Completion Statements Date (and for these purposes any such costs
and expenses shall be deemed for the purposes of paragraph 1.8 of Part B of
Schedule 10 to be an adjusting event that existed at the Completion Date); and

(D)
Vodafone Net Debt shall be increased (made less negative) by an amount equal to
the retention and appreciation bonuses paid or validly accrued prior to
Completion by any member of the Vodafone Target Group, Project Jaguar B.V. or
any member of the Vodafone Retained Group relating to the Thuis Disposal,
subject to a maximum amount of €178,443.

2.4
Subject to paragraph 2.3 above, Vodafone Net Debt and Vodafone Working Capital
shall not include any amount payable or receivable by the Vodafone Target
Company under the Thuis SPA, including any payable or receivable by the Vodafone
Target Company under clause 3.6 (Payment of the adjustment amount after closing)
of the






--------------------------------------------------------------------------------

109


Thuis SPA, whether the amount is a receivable or payable for Vodafone Target
Company.
3.
Specific Accounting Treatments applicable to the Liberty Global Completion
Statement

3.1
The Liberty Global Completion Statement shall be prepared so that the following
items shall be included in the Liberty Global Completion Statement and
Completion Balance Sheet as Liberty Global Debt:

(A)
Provisions for legal claims, including the provision relating to the claims made
by LIRA and VEVAM;

(B)
Restructuring provisions (which for the avoidance of doubt will exclude any
provision relating to the former CEO’s tax status) will be calculated in
accordance with the Accounting Principles. The restructuring provisions at
Completion shall be reduced by an amount equal to €27 million less “Spend”
(where “Spend” is the value of any restructuring costs paid out between the date
of the Signing Protocol and Completion up to a maximum of €27 million). The
restructuring provisions shall never be less than zero; however, the costs of
redundancies of employees of the Liberty Global Target Group in connection with
the formation of the joint venture pursuant to this Agreement will be classified
as ‘Other’ and excluded from Liberty Global Debt and Liberty Global Working
Capital;

(C)
Cash collateralised bank guarantees;

(D)
Liabilities for capital lease obligations, including in relation to the Kabelweg
and Helmond capital leases which are sale and leaseback transactions and the
lease obligation relating to the Cisco capital lease for network related
equipment;

(E)
Liabilities in relation to “Crisis Tax” at Completion to the extent the cost
will be borne by the Liberty Global Target Group;

(F)
Liabilities in relation to the former CEO’s tax status at Completion to the
extent the cost will be borne by the Liberty Global Target Group;

(G)
Unpaid declared dividends (accrued or otherwise);

(H)
Unpaid costs incurred relating to the transactions contemplated by this
Agreement to be borne by the relevant Seller;

(I)
Transaction bonuses payable as a result of the transactions contemplated by this
Agreement;

(J)
Assets and liabilities in respect of corporate income tax (other than deferred
tax assets or deferred tax liabilities or other amounts classified as “Other”
under paragraph 1.10(F) of this Part B or paragraph 3.2(B) of this Part B);






--------------------------------------------------------------------------------

110


(K)
Liabilities under the HBO Settlement Agreement, including any outstanding
liability relating to (i) the payment of €37.5 million in connection with the
settlement of the HBO put option and (ii) the payment of €18.15 million relating
to operational and dissolution costs, save to the extent such liabilities are
subject to the indemnity set out in paragraphs 2 to 4 of the HBO Settlement
Agreement in which case they shall be included as “Other” in accordance with
paragraph 3.2 (C) of this Part B and excluded from Liberty Global Debt and
Liberty Global Working Capital; and

(L)
A fixed amount of €5.3 million (relating to the migration off certain existing
routers).

3.2
The following items shall be included in the Liberty Global Completion Statement
and Completion Balance Sheet as “Other” and excluded from Liberty Global Net
Debt and Liberty Global Working Capital:

(A)
The Weena and Ziggo lease liabilities;

(B)
Any amount in respect of corporate income tax attributable to the activities of
a Liberty Global Target Company that, prior to Completion, is a member of the
Liberty Global Fiscal Unity (as defined in the Tax Covenant) to the extent such
amount is, in accordance with the relevant Accounting Principles, treated as an
addition to equity of that Liberty Global Target Company (for example, as
additional paid in capital) by virtue of such amount being borne by a person
other than that Liberty Global Target Company;

(C)
Subject to paragraph 3.1(K) above, any amount other than trading balances in
relation to HBO JV, including but not limited to the investment, provision
against the investment in the HBO JV, loans to the HBO JV, loans from the HBO
JV, provision against loans to the HBO JV, prepayments of any operational or
dissolution costs and any liabilities subject to the indemnity set out in
paragraphs 2 to 4 of the HBO Settlement Agreement; and

(D)
Subject to paragraph 1.14 above, the Recapitalisation Issuances, including, for
the avoidance of doubt, any cash relating to the Recapitalisation Issuances
recognised as an asset on the balance sheet of a Liberty Global Target Company
(whether or not such cash is held in a third party escrow account).

3.3
When determining the value to be included in the Liberty Global Completion
Statement and Completion Balance Sheet in respect of Liberty Global Debt, the
following principles shall apply:

(A)
Liberty Global Debt

Subject to the remainder of this paragraph 3.3 of Part B of this Schedule 10,
Liberty Global Debt (other than Liberty Global Debt listed in paragraph 3.1 of
Part B of this Schedule 10 and the Liberty Global Capex Shortfall) shall be
recorded in the Liberty Global Completion Statement at nominal value
(denominated in Euros) provided that where such Liberty Global Debt is not
denominated in Euros and:





--------------------------------------------------------------------------------

111


(i)
the Financing Facility in respect of such Liberty Global Debt does not have a
related FX Derivative, the Liberty Global Debt shall be converted into Euros
using the Exchange Rate at Completion; or

(ii)
the Financing Facility in respect of such Liberty Global Debt does have a
related FX Derivative, the Liberty Global Debt shall be converted into Euros
based on the exchange rate fixed by the related FX Derivative except where the
related FX Derivative has been amended and extended in connection with the Amend
and Extend Financing in which case the exchange rate applied shall be that in
the relevant Existing FX Derivative.

(B)
Accrued and unpaid interest

Accrued and unpaid interest in respect of Liberty Global Debt (other than
Liberty Global Debt listed in paragraph 3.1 of Part B of this Schedule 10 and
the Liberty Global Capex Shortfall) shall be calculated as follows:
(i)
where the Financing Facility in respect of Liberty Global Debt does not have a
related FX Derivative or Interest Rate Derivative and:

(a)
the Liberty Global Debt is denominated in Euros, the accrued and unpaid interest
shall be such interest as shall be payable pursuant to the Financing Facility
for the period from (but excluding) the date on which the last interest payment
was made to (and including) Completion; or

(b)
the Liberty Global Debt is not denominated in Euros, the accrued and unpaid
interest shall be such interest as shall be payable pursuant to the Financing
Facility for the period from (but excluding) the date on which the last interest
payment was made to (and including) Completion converted into Euros based on the
Exchange Rate at Completion; or

(ii)
where the Financing Facility in respect of Liberty Global Debt has a related
Interest Rate Derivative, the accrued and unpaid interest shall be the aggregate
of:

(a)
the net accrued interest payable by the Liberty Global Target Group pursuant to
the fixed and floating legs of the related Interest Rate Derivative for the
period from (but excluding) the date on which the last interest payment was made
or received (as the case may be) to (and including) Completion; and

(b)
the accrued interest on the Liberty Global Debt for the period from (but
excluding) the date on which the last interest payment was made to (and
including) Completion; or






--------------------------------------------------------------------------------

112


(iii)
where the Financing Facility in respect of Liberty Global Debt has a related FX
Derivative, the accrued and unpaid interest shall be the aggregate of:

(a)
the net accrued interest payable by the Liberty Global Target Group pursuant to
the fixed and floating legs of the related FX Derivative for the period from
(but excluding) the date on which the last interest payment was made or received
(as the case may be) to (and including) Completion, provided that the accrued
interest on the non-Euro denominated leg of the swap shall be converted into
Euros based on the Exchange Rate at Completion; and

(b)
the accrued interest on the Liberty Global Debt for the period from (but
excluding) the date on which the last interest payment was made to (and
including) Completion, provided that the accrued interest shall be converted
into Euros based on the Exchange Rate at Completion.

(C)
Existing Interest Rate Derivatives, Existing FX Derivatives Recapitalisation
Derivatives and Amend and Extend Derivatives

(i)
The Existing Interest Rate Derivatives and the FX Interest Rate Portion shall
not be included in the Liberty Global Completion Statement at market value but
instead shall be included at EUR (441 million) in the Liberty Global Completion
Statement.

(ii)
The Recapitalisation Derivatives and the Amend and Extend Derivatives shall not
be included (whether at market value or as any asset or liability of whatever
value) in the Liberty Global Completion Statement.

(D)
New Derivatives

Derivatives (other than Existing Interest Rate Derivatives, Existing FX
Derivatives, Recapitalisation Derivatives or Amend and Extend Derivatives)
entered into by a member of the Liberty Global Target Group shall be recorded in
the Liberty Global Completion Statement at market value where:
(i)
if the Derivative is an Interest Rate Derivative which relates to a Financing
Facility in respect of Liberty Global Debt, the market value shall be the value
of the Interest Rate Derivative calculated using the discount rates derived from
mid swap rates based on the EONIA swap rate curve at Completion less any and all
net accrued interest calculated in accordance with paragraph 3.3(B)(ii)(a)
above; or

(ii)
if the Derivative is an FX Derivative which relates to a Financing Facility in
respect of Liberty Global Debt, the market value shall be calculated with
reference to the Exchange Rate at Completion and the market value of the receive
and pay legs of the FX Derivative such that:






--------------------------------------------------------------------------------

113


(a)
for the Euro interest rate leg of the FX Derivative, the market value shall be
calculated using the discount rates derived from mid swap rates based on the
EONIA swap rate curve at Completion, and

(b)
for the non-Euro interest rate leg of the FX Derivative, the market value shall
be calculated using the discount rates derived from mid swap rates based on a
market standard swap rate curve at Completion applicable to the relevant
currency at Completion,

less:
(1)
any and all net accrued interest calculated in accordance with paragraph
3.3(B)(iii)(a) above; and

(2)
the movement in FX spot rates calculated as the Euro difference between: (a) the
non-Euro denominated Liberty Global Debt to which the FX Derivative relates
converted into Euros using an exchange rate fixed by the related FX Derivative;
and (b) the non-Euro denominated Liberty Global Debt to which the FX Derivative
relates converted into Euros using the Exchange Rate at Completion.

Liberty Global and Vodafone agree that, in the event of any dispute as to the
market standard swap curve applicable for the purposes of paragraph
3.3(D)(ii)(b) above, then, on the application of either party, the matter may be
referred for determination by Goldman Sachs, in its capacity as a leading swap
dealer. The market standard swap curve identified by Goldman Sachs for the
purposes of paragraph 3.3(D)(ii)(b) shall be final and binding on the parties
and shall not be subject to determination by the Firm pursuant to paragraph 5 of
Part C of this Schedule 10.
3.4
Liberty Global Working Capital will include the TS Technology Fee VAT Amount of
€152,040,000 in full (and, for the avoidance of doubt, to the extent that any of
the TS Technology Fee VAT Amount is not refunded or credited post-Completion,
sub-clauses 5.12 to 5.17 shall apply).






--------------------------------------------------------------------------------

114


Part C: Completion Statement
1.
After Completion:

1.1
Vodafone shall prepare a draft statement (the “Vodafone Completion Statement”)
showing the Vodafone Net Debt and Vodafone Working Capital of the Vodafone
Target Group; and

1.2
Liberty Global shall prepare a draft statement (the “Liberty Global Completion
Statement”, together with the Vodafone Completion Statement being the
“Completion Statements”) showing the Liberty Global Net Debt and Liberty Global
Working Capital of the Liberty Global Target Group, and such Completion
Statements shall be in the forms set out in Part B of Schedule 11 and
incorporate separate statements in the form set out in Part C of Schedule 11
showing the calculation of the Working Capital and Net Debt of the relevant
Target Group. The Sellers shall deliver their draft Completion Statements to
each other within 60 days after Completion (the “Completion Statements Date”).

2.
Each Seller shall notify the other in writing (a “Completion Statement Notice”)
within 45 days after receipt of the other Seller's draft Completion Statement
whether or not it accepts the other Seller's draft Completion Statement for the
purposes of this Agreement. If a Seller (the “Rejecting Party”) does not accept
the other Seller's (the “Preparing Party”) draft Completion Statement, the
Completion Statement Notice shall set out in detail the Rejecting Party's
reasons for such non-acceptance and specify the adjustments which the Rejecting
Party proposes should be made to the Preparing Party's draft Completion
Statement in order for it to comply with the requirements of this Agreement.
Except for the matters specifically set out in the Completion Statement Notice,
the Rejecting Party shall be deemed to have agreed the Preparing Party's draft
Completion Statement in full.

3.
If the Rejecting Party serves a Completion Statement Notice in accordance with
paragraph 2 above, stating in the Completion Statement Notice that the Rejecting
Party does not accept the Completion Statement, the Preparing Party and the
Rejecting Party shall use all reasonable endeavours to meet and discuss the
objections of the Rejecting Party and to agree the adjustments (if any) required
to be made to the Preparing Party's draft Completion Statement, in each case
within 30 days after receipt by the Preparing Party of the Completion Statement
Notice.

4.
If the Rejecting Party is satisfied with the draft Completion Statement (either
as originally submitted or after adjustments agreed between the Preparing Party
and the Rejecting Party pursuant to paragraph 3) or if the Rejecting Party fails
to give a valid Completion Statement Notice within the 30 day period referred to
in paragraph 3, then the draft Completion Statement (incorporating any agreed
adjustments) shall constitute the Completion Statement for the purposes of this
Agreement.

5.
If the Preparing Party and the Rejecting Party do not reach agreement within 30
days after receipt by the Preparing Party of the Completion Statement Notice,
then the matters in dispute may be referred (on the application of either the
Preparing Party or the Rejecting Party) for determination by an independent firm
of chartered accountants of international standing as the Preparing Party and
the Rejecting Party shall agree or,






--------------------------------------------------------------------------------

115


failing agreement within five days of the expiry of the 30 day period specified
above, by such firm as shall be appointed by the Chairman of the Netherlands
Institute of Registered Accountants (the “Firm”). The Firm shall be requested to
make its decision within 30 days (or such later date as the Preparing Party, the
Rejecting Party and the Firm agree in writing) of confirmation and
acknowledgement by the Firm of its appointment. The following provisions shall
apply once the Firm has been appointed:
5.1
the Preparing Party and Rejecting Party shall each prepare a written statement
within 10 days after the Firm's appointment on the matters in dispute which
(together with the relevant supporting documents) shall be submitted to the Firm
for determination and copied at the same time to the other;

5.2
following delivery of their respective submissions, the Rejecting Party and the
Preparing Party shall each have the opportunity to comment once only on the
other's submission by written comment delivered to the Firm not later than 10
days after receipt of the other's submission and, thereafter, neither the
Preparing Party nor the Rejecting Party shall be entitled to make further
statements or submissions except insofar as the Firm so requests (in which case
it shall, on each occasion, give the other party (unless otherwise directed) 10
days to respond to any statements or submission so made);

5.3
in giving its determination, the Firm shall state what adjustments (if any) are
necessary, solely for the purposes of this Agreement, to the draft Completion
Statement in respect of the matters in dispute in order to comply with the
requirements of this Agreement and to determine finally the Completion
Statement; and

5.4
the Firm shall act as an expert (and not as an arbitrator) in making its
determination which shall, in the absence of manifest error, be final and
binding on the parties and, without prejudice to any other rights which they may
respectively have under this Agreement, the parties expressly waive, to the
extent permitted by law, any rights of recourse they may otherwise have to
challenge it.

6.
The Sellers shall each be responsible for their own costs in connection with the
preparation, review and agreement or determination of the draft Completion
Statements. The fees and expenses of the Firm shall be borne equally between the
Sellers or in such other proportions as the Firm shall determine.

7.
To enable the Sellers to each meet their obligations under this Schedule 10, the
Purchaser shall provide to each Seller and its respective accountants full
access to the accounting, financial, Tax or other Books and Records, employees
and premises of the members of the Target Groups, as applicable, and, where
relevant, of the Purchaser for the period from Completion to the date that the
draft Completion Statement is agreed or determined. The Purchaser shall
co-operate fully with the Sellers and shall permit the Sellers and/or their
respective representatives to take copies (including electronic copies) of the
relevant Books and Records and shall provide all assistance reasonably requested
by the Sellers to facilitate the preparation of the Completion Statements.

8.
If a Rejecting Party serves a Completion Statement Notice stating that it does
not accept the Preparing Party's Completion Statement, it shall ensure that the
Preparing Party and the Preparing Party's nominated representatives shall be
given reasonable access to the Rejecting Party's and the Rejecting Party's
accountants' working papers






--------------------------------------------------------------------------------

116


relating to the adjustments proposed in the Completion Statement Notice and any
other submissions by or on behalf of the Rejecting Party in relation to the
Preparing Party's Completion Statement. When the Completion Statements have been
agreed or determined in accordance with the preceding paragraphs, then the
amounts shown in the Completion Statements as the Net Debt and Working Capital
for the relevant Target Group shall be final and binding for the purposes of
this Agreement.





--------------------------------------------------------------------------------

117


Part D: Financial Adjustments
1.
When both Completion Statements have been finally agreed or determined in
accordance with this Schedule 10, the following adjustments shall be made to the
Estimated Vodafone Equalisation Consideration. Whichever of the Sellers is then
left with any payment obligation under this Part D shall make the applicable
payment(s) within 5 Business Days after the date on which the Completion
Statements are agreed or determined.

2.
In relation to Net Debt:

2.1
if the Vodafone Net Debt set out in the Vodafone Completion Statement is greater
than the Estimated Vodafone Net Debt, then the Estimated Vodafone Equalisation
Consideration shall be reduced by an amount equal to 50% of such difference;

2.2
if the Liberty Global Net Debt set out in the Liberty Global Completion
Statement is less than the Estimated Liberty Global Net Debt, then the Estimated
Vodafone Equalisation Consideration shall be reduced by an amount equal to 50%
of such difference;

2.3
if the Vodafone Net Debt set out in the Vodafone Completion Statement is less
than the Estimated Vodafone Net Debt, then the Estimated Vodafone Equalisation
Consideration shall be increased by an amount equal to 50% of such difference;
and

2.4
if the Liberty Global Net Debt set out in the Liberty Global Completion
Statement is greater than the Estimated Liberty Global Net Debt, then the
Estimated Vodafone Equalisation Consideration shall be increased by an amount
equal to 50% of such difference.

3.
In relation to Working Capital:

3.1
if the Vodafone Working Capital set out in the Vodafone Completion Statement is
greater than the Estimated Vodafone Working Capital, then the Estimated Vodafone
Equalisation Consideration shall be reduced by an amount equal to 50% of such
difference;

3.2
if the Liberty Global Working Capital set out in the Liberty Global Completion
Statement is less than the Estimated Liberty Global Working Capital, then the
Estimated Vodafone Equalisation Consideration shall be reduced by an amount
equal to 50% of such difference;

3.3
if the Vodafone Working Capital set out in the Vodafone Completion Statement is
less than the Estimated Vodafone Working Capital, then the Estimated Vodafone
Equalisation Consideration shall be increased by an amount equal to 50% of such
difference; and

3.4
if the Liberty Global Working Capital set out in the Liberty Global Completion
Statement is greater than the Estimated Liberty Global Working Capital, then the
Estimated Vodafone Equalisation Consideration shall be increased by an amount
equal to 50% of such difference.






--------------------------------------------------------------------------------

118


4.
Following the application of all adjustments set out in paragraphs 2 and 3
above, the following payments shall be made by Liberty Global or Vodafone (as
applicable) in cash within 5 Business Days after the Completion Statements have
been finally agreed or determined in accordance with this Schedule 10:

4.1
if the application of all adjustments set out in paragraphs 2 and 3 above
results in a net increase to the Estimated Vodafone Equalisation Consideration,
Vodafone shall pay the amount of such increase (expressed as a positive number)
to Liberty Global; or

4.2
if the application of all adjustments set out in paragraphs 2 and 3 above
results in a net decrease to the Estimated Vodafone Equalisation Consideration,
Liberty Global shall pay the amount of such decrease (expressed as a positive
number) to Vodafone.

General
5.
Any amount payable pursuant to any of paragraphs 2 to 5 inclusive of this Part D
shall be increased by an amount equivalent to interest on such amount at Default
Interest for the period from (but excluding) the Completion Date to (and
including) the due date for payment of such amount, calculated on a daily basis.






--------------------------------------------------------------------------------

119





Schedule 11
(Financial Adjustments: Amounts)
Part A: Amounts for Target Net Debt and Target Working Capital
Vodafone
Target Vodafone Net Debt = EUR 0
Target Vodafone Working capital = EUR (98,900,000)
Liberty Global
Target Liberty Global Net Debt = EUR (7,259,000,000)
Target Liberty Global Working Capital = EUR (430,100,000)





--------------------------------------------------------------------------------

120


Part B: Completion Statement Format
Vodafone
Vodafone Net Debt
€[●]
Vodafone Working Capital
€[●]



Liberty Global
Liberty Global Net Debt
€[●]
Liberty Global Working Capital
€[●]








--------------------------------------------------------------------------------

121


Part C: Reference Balance Sheet
Vodafone
The reference balance sheet for Vodafone shall be as set out in document 19.03
of the Liberty Global Data Room in the tab “Lion Reference Balance Sheet”.
Liberty Global
The reference balance sheet for Liberty Global shall be as set out in document
19.03 of the Liberty Global Data Room in the tab “Lion Reference Balance Sheet”.





--------------------------------------------------------------------------------

122




Part D: Amounts for Target Capex Spend
Vodafone
The Target Capex Spend for Vodafone shall be as set out in document 19.02 of the
Liberty Global Data Room as at the Completion Date, adjusted to deduct an amount
equal to €9,700,000 (such that, assuming the Completion Date is 31 December
2016, the Vodafone Target Capex Spend equals €259,300,000).
Liberty Global
The Target Capex Spend for Liberty Global shall be as set out in document 19.01
of the Liberty Global Data Room as at the Completion Date, adjusted to deduct an
amount equal to €14,500,000 (such that, assuming the Completion Date is 31
December 2016, the Liberty Global Target Capex Spend equals €309,800,000).





--------------------------------------------------------------------------------

123


Part E: Form of Quarterly Updates
Vodafone Quarterly Updates
Vodafone Net Debt
€[●]
Vodafone Working Capital
€[●]



Liberty Global Quarterly Updates
Liberty Global Net Debt
€[●]
Liberty Global Working Capital
€[●]








--------------------------------------------------------------------------------

124




Signatures


……………………………………………………..
Name:
For and on behalf of Liberty Global Europe Holding B.V.




……………………………………………………..
Name:
For and on behalf of Liberty Global plc




……………………………………………………..
Name:
For and on behalf of Vodafone International Holdings B.V.




……………………………………………………..
Name:
For and on behalf of Vodafone Group Plc




……………………………………………………..
Name:
For and on behalf of Lynx Global Europe II B.V.









--------------------------------------------------------------------------------

125








Attachment 1
Part A
(Basic information about the Target Companies)
Vodafone Target Company
1.    
Registered number
:
14052264
2.    
Date of incorporation
:
29 November 1991
3.    
Corporate seat
:
Maastricht
4.    
Address of registered office
:
Avenue Ceramique 300, 6221 KX Maastricht, the Netherlands
5.    
Class of company
:
Private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid)
6.    
Authorised share capital (if any)
:
EUR 468,750,000
7.    
Issued share capital
:
EUR 93,750,000.60
8.    
Directors:
 
 
 
Full name
Service address
Nationality
 
Robert Andrew Shuter
Avenue Ceramique 300, 6221 KX Maastricht, the Netherlands
South African
 
Barbara Jongerden
Avenue Ceramique 300, 6221 KX Maastricht, the Netherlands
Dutch
 
Carmen Maria Velthuis
Avenue Ceramique 300, 6221 KX Maastricht, the Netherlands
Dutch
9.    
Secretary:
 
N/A
10.    
Accounting reference date
:
1 April - 31 March
11.    
Auditors
:
PricewaterhouseCoopers
12.    
Tax residence
:
The Netherlands
13.    
Registered number
:
14052264








--------------------------------------------------------------------------------

126


Liberty Global Target Company
1.    
Registered number
:
34359572
2.    
Date of incorporation
:
2 October 2009
3.    
Place of incorporation
:
Amsterdam
4.    
Address of registered office
:
Boeingavenue 53, 1119PE
5.    
Class of company
:
Besloten Vennootschap
6.    
Authorised share capital (if any)
:
EUR 500,000,000
7.    
Issued share capital
:
EUR 224,199,230.26
8.    
Directors:
 
 
 
Full name
Service address
Nationality
 
Liberty Global Europe Management B.V.
Boeingavenue 53, 1119PE Schiphol-Rijk
The Netherlands
9.    
Accounting reference date
:
31 December
10.    
Auditors
:
KPMG
11.    
Tax residence
:
The Netherlands











--------------------------------------------------------------------------------


127


Attachment 1
Part B
(Basic information about the Subsidiaries)
1.
Subsidiaries in Vodafone Target Group

1.1
mITE Systems B.V.

(A)
Registered number    :    30194497

(B)
Date of incorporation    :    15 December 2004

(C)
Corporate seat    :    Woerden

(D)
Address of registered office    :    Kronenburgplantsoen 10        3401 BP
IJsselstijn             the Netherlands

(E)
Class of company    :    Private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid)

(F)
Authorised share capital (if any)    :    EUR 90,000.00

(G)
Issued share capital    :    EUR 27,000.00

(H)
Shareholder(s):     

Full name
Registered address
Number of 
Shares held
Vodafone Libertel B.V.
Avenue Ceramique 300
6221 KX Maastricht
the Netherlands
270

(I)
Directors:

Full name
Service address
Nationality
Vodafone Libertel B.V.
Avenue Ceramique 300, 6221 KX, Maastricht, the Netherlands
N/A

(J)
Secretary:

Full name
Service address
 
N/A
N/A
 

(K)
Accounting reference date    :    1 April - 31 March

(L)
Auditors    :    PricewaterhouseCoopers






--------------------------------------------------------------------------------

128


(M)
Tax residence    :    The Netherlands

1.2
Vodafone Financial Services B.V.

(A)
Registered number    66273404

(B)
Date of incorporation    20-06-2016

(C)
Place of incorporation    Maastricht

(D)
Address of registered office    Sion Carmiggelstraat 6,
    1011 DJ Amsterdam

(E)
Class of company    private limited liability
    company under Dutch Law
    (besloten vennootschap met
    beperkte aansprakelijkheid)

(F)
Authorised share capital (if any)    -

(G)
Issued share capital    EUR 1

(H)
Members

Full name
Registered address
Number of shares held
Vodafone Libertel B.V.
Ceramique 300, 6221KX Maastricht
Sole Shareholder

(I)
Directors

Full name
Service address
Nationality
Carmen Velthuis
 
Dutch
Barbara Jongerden
 
Dutch
Gerard Johan Wunderink
 
Dutch

(J)
Accounting reference date    31 March (to be amended to
    31 December on Completion)

(K)
Auditors    PricewaterhouseCoopers

(L)
Tax residence    Dutch

2.
Subsidiaries in Liberty Global Target Group






--------------------------------------------------------------------------------

129


2.1
Ziggo Group Holding B.V.

(A)
Registered number:    61370991

(B)
Date of incorporation:    2 September 2014

(C)
Place of incorporation:    Utrecht

(D)
Address of registered office:            Atoomweg 100, 3542 AB
                        Utrecht

(E)
Class of company:    Besloten Vennootschap

(F)
Authorised share capital (if any):    Not Applicable

(G)
Issued share capital:    EUR 10,004

(H)
Members:     

Full name
Registered address
Number of 
Shares held
Liberty Global Europe Holding B.V.
Boeingavenue 53, 1119PE Schiphol-Rijk
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Johannes Baptiste Paulus Coopmans
Atoomweg 100, 3542AB Utrecht
Dutch
Ritchy Alain Drost
Atoomweg 100, 3542AB Utrecht
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG

(L)
Tax residence    :    Dutch

2.2
Ziggo Holding B.V.

(A)
Registered number    :    52444511

(B)
Date of incorporation    :    1 April 2011

(C)
Place of incorporation    :    Utrecht

(D)
Address of registered office         :     Atoomweg 100, 3542

AB Utrecht
(E)
Class of company    :    Besloten Vennootschap






--------------------------------------------------------------------------------

130


(F)
Authorised share capital (if any)    :    Not Applicable

(G)
Issued share capital    :    EUR 200,096,114

(H)
Members:     

Full name
Registered address
Number of 
Shares held
LGE HoldCo V B.V.
Boeing avenue 53, 1119PE
Schiphol Rijk
Sole shareholder
 
 
 

(I)
Directors:

Full name
Service address
Nationality
Johannes Baptiste Paulus Coopmans


Ritchy Alain Drost
Atoomweg 100, 3542 AB
Utrecht
Atoomweg 100, 3542 AB
Utrecht
Dutch


Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG

(L)
Tax residence    :    Dutch

2.3
Zesko  B.V.

(A)
Registered number    :    34131683

(B)
Date of incorporation    :    20 March 2000

(C)
Place of incorporation    :    Amsterdam

(D)
Address of registered office         :         Winschoterdiep 60,9723AB

Groningen
(E)
Class of company    :    Besloten Vennootschap 

(F)
Authorised share capital (if any)    :    Not Applicable

(G)
Issued share capital    :    EUR 941,553,776.31










--------------------------------------------------------------------------------

131


(H)
Members:     

Full name
Registered address
Number of 
Shares held
Ziggo Holding B.V.
Atoomweg 100, 3542AB Utrecht
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Ritchy Alain Drost
Winschoterdiep 60, 9723AB Groningen
Dutch
Johannes Baptiste Paulus Coopmans
Winschoterdiep 60, 9723AB Groningen
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG

(L)
Tax residence    :    Dutch

2.4
Torenspits B.V.

(A)
Registered number    :    33242788

(B)
Date of incorporation    :    3 April 1913

(C)
Place of incorporation    :    Amsterdam

(D)
Address of registered office    :    Winschoterdiep

60, 9723AB Groningen
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    EUR 90,000

(G)
Issued share capital    :    EUR 18,000

(H)
Members:     

Full name
Registered address
Number of 
Shares held
Zesko B.V.
Winschoterdiep 60, 9723AB Groningen
Sole Shareholder










--------------------------------------------------------------------------------

132




(I)
Directors:

Full name
Service address
Nationality
Amsterdamse Beheer- en Consultingmaatschappij B.V.
Atoomweg 100, 3542AB Utrecht
The Netherlands

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG

(L)
Tax residence    :    Dutch

2.5
Plinius Investment B.V.

(A)
Registered number    :    33232525

(B)
Date of incorporation    :    20 June 1984

(C)
Place of incorporation    :    Amsterdam

(D)
Address of registered office    :    Winschoterdiep 60, 9723

AB Groningen
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    EUR 18,000

(G)
Issued share capital    :    EUR 18,000

(H)
Members:     

Full name
Registered address
Number of 
Shares held
Torenspits B.V.
Winschoterdiep 60, 9723AB Groningen
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Amsterdamse Beheer- en Consultingmaatschappij B.V.
Atoomweg 100, 3542AB Utrecht
The Netherlands

(J)
Accounting reference date    :    31 December






--------------------------------------------------------------------------------

133


(K)
Auditors    :    KPMG

(L)
Tax residence    :    Dutch

2.6
Ziggo Bond Company B.V.

(A)
Registered number    :    01180301

(B)
Date of incorporation    :    30 March 2010

(C)
Place of incorporation    :    Amsterdam

(D)
Address of registered office    :    Winschoterdiep 60

9723AB Groningen
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    90,000 EUR

(G)
Issued share capital    :    EUR 18,000

(H)
Members:     

Full name
Registered address
Number of 
Shares held
Zesko B.V.
Winschoterdiep 60, 9723AB Groningen
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Zesko B.V.
Winschoterdiep 60, 9723AB Groningen
The Netherlands

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG

(L)
Tax residence    :    Dutch

2.7
Amsterdams Beheer- en Consultingmaatschappij B.V.

(A)
Registered number    :    33195889

(B)
Date of incorporation    :    25 September 1987

(C)
Place of incorporation    :    Amsterdam






--------------------------------------------------------------------------------

134


(D)
Address of registered office    :    Atoomweg 100, 3542AB Utrecht

(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    EUR 20,000,000

(G)
Issued share capital    :    EUR 9,812,500

(H)
Members:     

Full name
Registered address
Number of 
Shares held
Ziggo Bond Company B.V.
Winschoterdiep 60, 9723AB Groningen
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Johannes Baptiste Paulus Coopmans
Atoomweg 100, 3542AB
Dutch
Ritchy Alain Drost
Atoomweg 100, 3542AB
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG

(L)
Tax residence    :    Dutch

2.8
Torenspits II B.V.

(A)
Registered number    :    34262281

(B)
Date of incorporation    :    22 December 2006

(C)
Place of incorporation    :    Amsterdam

(D)
Address of registered office    :    Atoomweg 100, 3542 AB Utrecht

(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    EUR 90,000

(G)
Issued share capital    :    EUR 18.001








--------------------------------------------------------------------------------

135


(H)
Members:     

Full name
Registered address
Number of 
Shares held
Amsterdamse Beheer- en Consultingmaatschappij B.V.
Atoomweg 100, 3542AB Utrecht
Sole Shareholder
 
 
 

(I)
Directors:

Full name
Service address
Nationality
Amsterdamse Beheer- en Consultingmaatschappij B.V.
Atoomweg 100, 3542AB Utrecht
The Netherlands

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG

(L)
Tax residence    :    Dutch

2.9
Ziggo B.V.

(A)
Registered number    :    37026706

(B)
Date of incorporation    :    12 February 1951

(C)
Place of incorporation    :    Utrecht

(D)
Address of registered office    :    Atoomweg 100, 3542AB

Utrecht
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    EUR 4,429,000

(G)
Issued share capital    :    EUR 885,800

(H)
Members:     

Full name
Registered address
Number of 
Shares held
Torenspits II B.V.
Atoomweg 100, 3542AB Utrecht
Sole Shareholder










--------------------------------------------------------------------------------

136


(I)
Directors:

Full name
Service address
Nationality
Amsterdamse Beheer- en Consultingmaatschappij B.V.
Atoomweg 100, 3542AB Utrecht
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG, The Netherlands

(L)
Tax residence    :    The Netherlands

2.10
Ziggo Netwerk B.V.

(A)
Registered number    :    37141989

(B)
Date of incorporation    :    29 May 2008

(C)
Place of incorporation    :    Groningen

(D)
Address of registered office    :    Winschoterdiep 60

9723AB Groningen
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    Not applicable

(G)
Issued share capital    :    EUR 18,000

(H)
Members:     

Full name
Registered address
Number of 
Shares held
Ziggo B.V.
Atoomweg 100, 3542AB Utrecht
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Ziggo B.V.
Atoomweg 100, 3542AB Utrecht
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG, The Netherlands

(L)
Tax residence    :    The Netherlands






--------------------------------------------------------------------------------

137


2.11
Ziggo Netwerk II B.V.

(A)
Registered number    :    54158923

(B)
Date of incorporation    :    21 December 2011

(C)
Place of incorporation    :    Utrecht

(D)
Address of registered office    :    Atoomweg 100, 3542AB Utrecht

(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    Not applicable

(G)
Issued share capital    :    EUR 18,000

(H)
Members:     

Full name
Registered address
Number of 
Shares held
Ziggo B.V.
Atoomweg 100, 3542AB Utrecht
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Ziggo B.V.
Atoomweg 100, 3542AB Utrecht
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG The Netherlands

(L)
Tax residence    :    The Netherlands

2.12
Breedband Breda B.V.

(A)
Registered number    :    18077452

(B)
Date of incorporation    :    4 February 2005

(C)
Place of incorporation    :    Breda

(D)
Address of registered office    :    Atoomweg 100, 3542 AB

Utrecht
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    EUR 90,000






--------------------------------------------------------------------------------

138


(G)
Issued share capital    :    EUR 18,401

(H)
Members:     

Full name
Registered address
Number of 
Shares held
Ziggo B.V.
Atoomweg 100, 3542AB Utrecht
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Ziggo B.V.
Atoomweg 100, 3542AB Utrecht
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG

(L)
Tax residence    :    The Netherlands

2.13
TeleCai Den Haag B.V.

(A)
Registered number    :    27160106

(B)
Date of incorporation    :    10 June 1996

(C)
Place of incorporation    :    ‘s-Gravenhage

(D)
Address of registered office         :        Spaarneplein 2, 2515 VK

‘s-Gravenhage
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    EUR 5,000,000,-

(G)
Issued share capital    :    EUR 2,268,901.08

(H)
Members:     

Full name
Registered address
Number of 
Shares held
Ziggo B.V.
Atoomweg 100, 3542AB Utrecht
Sole Shareholder












--------------------------------------------------------------------------------

139


(I)
Directors:

Full name
Service address
Nationality
Ziggo B.V.
Atoomweg 100, 3542AB Utrecht
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG

(L)
Tax residence    :    The Netherlands

2.14
Esprit Telecom B.V.

(A)
Registered number    :    17177850

(B)
Date of incorporation    :    13 July 2005

(C)
Place of incorporation    :    Amsterdam

(D)
Address of registered office    :    Monitorweg 1, 1322BJ

Almere
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    EUR 100,000

(G)
Issued share capital    :    EUR 50,000

(H)
Members:     

Full name
Registered address
Number of 
Shares held
Ziggo B.V.
Atoomweg 100, 3542AB Utrecht
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Ziggo B.V.
Atoomweg 100, 3542AB Utrecht
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG

(L)
Tax residence    :    The Netherlands

2.15
Zoranet Connectivity Services B.V.






--------------------------------------------------------------------------------

140


(A)
Registered number    :    08120615

(B)
Date of incorporation    :    20 January 2004

(C)
Place of incorporation    :    Zwolle

(D)
Address of registered office    :    Assendorperdijk 2,

8012EH Zwolle
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    EUR 90,000

(G)
Issued share capital    :    EUR 18,000

(H)
Members:     

Full name
Registered address
Number of 
Shares held
Esprit Telecom B.V.
Monitorweg 1, 1322BJ Almere
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Esprit Telecom B.V.
Monitorweg 1, 1322BJ Almere
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG

(L)
Tax residence    :    The Netherlands

2.16
XB Facilities B.V

(A)
Registered number    :    39066884

(B)
Date of incorporation    :    3 March 1998

(C)
Place of incorporation    :    Almere

(D)
Address of registered office    :    Monitorweg 1, 1322BJ

Almere
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    EUR 200,000

(G)
Issued share capital    :    EUR 18,151.21






--------------------------------------------------------------------------------

141


(H)
Members:     

Full name
Registered address
Number of 
Shares held
Esprit Telecom B.V.
Monitorweg 1, 1322BJ Almere
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Esprit Telecom B.V.
Monitorweg 1, 1322BJ Almere
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG

(L)
Tax residence    :    The Netherlands

2.17
Ziggo Deelnemingen B.V.

(A)
Registered number    :    59793473

(B)
Date of incorporation    :    22 January 2014

(C)
Place of incorporation    :    Amsterdam

(D)
Address of registered office    :    Atoomweg 100, 3542AB Utrecht

(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    Not applicable

(G)
Issued share capital    :    EUR 100

(H)
Members:     

Full name
Registered address
Number of 
Shares held
Ziggo B.V.
Atoomweg 100, 3542AB Utrecht
Sole Shareholder














--------------------------------------------------------------------------------

142


(I)
Directors:

Full name
Service address
Nationality
Amsterdamse Beheer- en Consultingmaatschappij B.V.
Atoomweg 100, 3542AB Utrecht
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG, The Netherlands

(L)
Tax residence    :    The Netherlands

2.18
HBO Netherlands Distributions B.V.

(A)
Registered number    :    53965760

(B)
Date of incorporation    :    17 November 2011

(C)
Place of incorporation    :    Amsterdam

(D)
Address of registered office    :    Barbara Strozzilaan 101,

1083HN Amsterdam
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    EUR 90,000

(G)
Issued share capital    :    EUR 18,000

(H)
Members:     

Full name
Registered address
Number of 
Shares held
HBO Nederland Coöperatief U.A.
Barbara Strozzilaan 101, 1083HN Amsterdam
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
HBO Nederland Coöperatief U.A.
Barbara Strozzilaan 101, 1083HN Amsterdam
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    Ernst&Young

(L)
Tax residence    :    Dutch






--------------------------------------------------------------------------------

143


2.19
ZUM B.V.

(A)
Registered number    :    30277403

(B)
Date of incorporation    :    29 December 2009

(C)
Place of incorporation    :    Amsterdam

(D)
Address of registered office    :    Atoomweg 100, 3542AB

Utrecht
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    Not applicable

(G)
Issued share capital    :    EUR 18,004

(H)
Members:     

Full name
Registered address
Number of 
Shares held
Ziggo B.V.
Atoomweg 100, 3542AB Utrecht
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Amsterdamse Beheer- en Consultingmaatschappij B.V.
Atoomweg 100, 3542AB Utrecht
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG, The Netherlands

(L)
Tax residence    :    The Netherlands

2.20
Ziggo Services B.V.

(A)
Registered number    :    62393944

(B)
Date of incorporation    :    4 March 2015

(C)
Place of incorporation    :    Utrecht

(D)
Address of registered office    :    Atoomweg 100, 3542AB Utrecht

(E)
Class of company    :    Besloten Vennootschap






--------------------------------------------------------------------------------

144


(F)
Authorised share capital (if any)    :    Not applicable

(G)
Issued share capital    :    EUR 110,000

(H)
Members:     

Full name
Registered address
Number of 
Shares held
UPC Nederland Holding III B.V.
Atoomweg 100, 3542AB Utrecht
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Johannes Baptiste Paulus Coopmans
Atoomweg 100, 3542AB Utrecht


Dutch


Ritchy Alain Drost
Atoomweg 100, 3542AB Utrecht
Dutch



(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG, The Netherlands

(L)
Tax residence    :    The Netherlands

2.21
Ziggo Zakelijk Services B.V.

(A)
Registered number    :    33306448

(B)
Date of incorporation    :    28 September 1998

(C)
Place of incorporation    :    Utrecht

(D)
Address of registered office    :    Atoomweg 100, 1322BJ

Utrecht
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    Not applicable

(G)
Issued share capital    :    EUR 22,700










--------------------------------------------------------------------------------

145


(H)
Members:     

Full name
Registered address
Number of 
Shares held
Ziggo Services B.V.
Atoomweg 100, 3542AB Utrecht
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Ziggo Services B.V.
Atoomweg 100, 3542AB Utrecht
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG

(L)
Tax residence    :    The Netherlands

2.22
Ziggo Services Netwerk 2 B.V.

(A)
Registered number    :    54092655

(B)
Date of incorporation    :    1 December 2011

(C)
Place of incorporation    :    Utrecht

(D)
Address of registered office    :    Atoomweg 100, 3542AB

Utrecht
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    Not applicable

(G)
Issued share capital    :    EUR 18,000

(H)
Members:     

Full name
Registered address
Number of 
Shares held
Ziggo Services B.V.
Atoomweg 100, 3542AB Utrecht
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Ziggo Services B.V.
Atoomweg 100, 3542AB Utrecht
Dutch

(J)
Accounting reference date    :    31 December






--------------------------------------------------------------------------------

146


(K)
Auditors    :    KPMG, The Netherlands

(L)
Tax residence    :    The Netherlands

2.23
Ziggo Services Employment B.V.

(A)
Registered number    :    34118291

(B)
Date of incorporation    :    15 July 1999

(C)
Place of incorporation    :    Utrecht

(D)
Address of registered office    :    Atoomweg 100, 3542AB

Utrecht
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    Not applicable

(G)
Issued share capital    :    EUR 18,200

(H)
Members:     

Full name
Registered address
Number of 
Shares held
Ziggo Services B.V.
Atoomweg 100, 3542AB Utrecht
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Ziggo Services B.V.
Atoomweg 100, 3542AB Utrecht
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG, The Netherlands

(L)
Tax residence    :    The Netherlands

2.24
Ziggo Services Mobile B.V.

(A)
Registered number    :    34204351

(B)
Date of incorporation    :    19 March 2004

(C)
Place of incorporation    :    Utrecht

(D)
Address of registered office    :    Atoomweg 100, 3542AB

Utrecht





--------------------------------------------------------------------------------

147


(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    Not applicable

(G)
Issued share capital    :    EUR 34,280

(H)
Members:     

Full name
Registered address
Number of 
Shares held
Ziggo Services B.V.
Atoomweg 100, 3542AB Utrecht
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Ziggo Services B.V.
Atoomweg 100, 3542AB Utrecht
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG, The Netherlands

(L)
Tax residence    :    The Netherlands

2.25
UPC Nederland Holding I B.V.

(A)
Registered number    :    62352865

(B)
Date of incorporation    :    8 January 2015

(C)
Place of incorporation    :    Amsterdam

(D)
Address of registered office    :    Atoomweg 100, 3542AB Utrecht

(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    Not applicable

(G)
Issued share capital    :    EUR 10,002

(H)
Members:     

Full name
Registered address
Number of 
Shares held
Ziggo Group Holding B.V.
Atoomweg 100, 3542AB Utrecht
Sole Shareholder








--------------------------------------------------------------------------------

148


(I)
Directors:

Full name
Service address
Nationality
Johannes Baptiste Paulus Coopmans
Atoomweg 100, 3542AB Utrecht
Dutch
Ritchy Alain Drost
Atoomweg 100, 3542AB Utrecht
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG, The Netherlands

(L)
Tax residence    :    The Netherlands

2.26
UPC Nederland Holding II B.V.

(A)
Registered number    :    62361929

(B)
Date of incorporation    :    9 January 2015

(C)
Place of incorporation    :    Amsterdam

(D)
Address of registered office    :    Atoomweg 100, 3542AB

Utrecht
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    Not applicable

(G)
Issued share capital    :    EUR 10,002

(H)
Members:     

Full name
Registered address
Number of 
Shares held
UPC Nederland Holding I B.V.
Atoomweg 100, 3542AB Utrecht
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Johannes Baptiste Paulus Coopmans
Atoomweg 100, 3542AB Utrecht
Dutch
Ritchy Alain Drost
Atoomweg 100, 3542AB Utrecht
Dutch

(J)
Accounting reference date    :    31 December






--------------------------------------------------------------------------------

149


(K)
Auditors    :    KPMG, The Netherlands

(L)
Tax residence    :    The Netherlands

2.27
UPC Nederland Holding III B.V.

(A)
Registered number    :    62366289

(B)
Date of incorporation    :    9 January 2015

(C)
Place of incorporation    :    Amsterdam

(D)
Address of registered office    :    Atoomweg 100, 3542AB

Utrecht
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    Not applicable

(G)
Issued share capital    :    EUR 10,002

(H)
Members:     

Full name
Registered address
Number of 
Shares held
UPC Nederland Holding II B.V.
Atoomweg 100, 3542AB Utrecht
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Johannes Baptiste Paulus Coopmans
Atoomweg 100, 3542AB Utrecht
Dutch
Ritchy Alain Drost
Atoomweg 100, 3542AB Utrecht
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG, The Netherlands

(L)
Tax residence    :    The Netherlands

2.28
LGE HoldCo V B.V.

(A)
Registered number    :    57657165

(B)
Date of incorporation    :    5 April 2013

(C)
Place of incorporation    :    Amsterdam






--------------------------------------------------------------------------------

150


(D)
Address of registered office         :         Boeingavenue 53, 1119PE

         Schiphol-Rijk
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    Not Applicable    

(G)
Issued share capital    :    EUR 20,028

(H)
Members:     

Full name
Registered address
Number of 
Shares held
LGE HoldCo VII B.V.
Boeing Avenue 53, 1119PE
Schiphol -Rijk
11,018
LGE HoldCo VIII B.V.
Boeing Avenue 53, 1119PE
Schiphol-Rijk
6,010

(I)
Directors:

Full name
Service address
Nationality
Liberty Global Europe Management B.V.
Boeingavenue 53, 1119PE Schiphol-Rijk
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG

(L)
Tax residence    :    Dutch

2.29
LGE HoldCo VI B.V.

(A)
Registered number    :    59389567

(B)
Date of incorporation    :    6 December 2013

(C)
Place of incorporation    :    Amsterdam

(D)
Address of registered office    :    Boeingavenue 53, 1119PE

Schiphol-Rijk
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    Not Applicable

(G)
Issued share capital    :    EUR 10,004






--------------------------------------------------------------------------------

151


(H)
Members:     

Full name
Registered address
Number of 
Shares held
Ziggo Group Holding B.V.
Atoomweg 100, 3542AB Utrecht
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Liberty Global Europe Management B.V.
Boeingavenue 53, 1119PE Schiphol-Rijk
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG

(L)
Tax residence    :    Dutch

2.30
LGE HoldCo VII B.V.

(A)
Registered number    :    59416580

(B)
Date of incorporation    :    11 December 2013

(C)
Place of incorporation    :    Amsterdam

(D)
Address of registered office    :    Boeingavenue 53, 1119PE

Schiphol-Rijk
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    Not Applicable

(G)
Issued share capital    :    EUR 10,002

(H)
Members:     

Full name
Registered address
Number of 
Shares held
LGE HoldCo VI B.V.
Boeingavenue 53, 1119PE Schiphol-Rijk
Sole Shareholder












--------------------------------------------------------------------------------

152


(I)
Directors:

Full name
Service address
Nationality
Liberty Global Europe Management B.V.
Boeingavenue 53, 1119PE Schiphol-Rijk
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG

(L)
Tax residence    :    Dutch

2.31
LGE HoldCo VIII B.V

(A)
Registered number    :    61755265

(B)
Date of incorporation    :    27 October 2014

(C)
Place of incorporation    :    Amsterdam

(D)
Address of registered office    :    Boeingavenue 53, 1119PE

Schiphol-Rijk
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    Not Applicable

(G)
Issued share capital    :    EUR 10,008

(H)
Members:     

Full name
Registered address
Number of 
Shares held
LGE HoldCo VII B.V
Boeingavenue 53, 1119PE Schiphol-Rijk
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Liberty Global Europe Management B.V.
Boeingavenue 53, 1119PE Schiphol-Rijk
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG

(L)
Tax residence    :    Dutch






--------------------------------------------------------------------------------

153


2.32
FinCo Partner 1 B.V.

(A)
Registered number    :    59735376

(B)
Date of incorporation    :    15 January 2014

(C)
Place of incorporation    :    Amsterdam

(D)
Address of registered office    :    Boeingavenue 53, 1119PE

Schiphol-Rijk
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    Not applicable

(G)
Issued share capital    :    EUR 10,000

(H)
Members:     

Full name
Registered address
Number of 
Shares held
LGE HoldCo VII B.V.
Boeingavenue 53, 1119PE Schiphol-Rijk
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Liberty Global Europe Management B.V.
Boeingavenue 53, 1119PE Schiphol-Rijk
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG, The Netherlands

(L)
Tax residence    :    The Netherlands

2.33
Liberty Global Content Netherlands B.V.

(A)
Registered number    :    34186803

(B)
Date of incorporation    :    13 February 2003

(C)
Place of incorporation    :    Amsterdam

(D)
Address of registered office    :    Koningin Wilhelminaplein

2-4, 1062HK Amsterdam
(E)
Class of company    :    Besloten Vennootschap






--------------------------------------------------------------------------------

154


(F)
Authorised share capital (if any)    :    Not applicable

(G)
Issued share capital    :    EUR 18,200

(H)
Members:     

Full name
Registered address
Number of 
Shares held
Liberty Global Ventures Holding B.V.
Boeingavenue 53, 1119PE Schiphol-Rijk
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Liberty Global Europe Management B.V.
Boeingavenue 53, 1119PE Schiphol-Rijk
The Netherlands

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG, The Netherlands

(L)
Tax residence    :    The Netherlands

2.34
UPC Western Europe Holding B.V.

(A)
Registered number    :    33296156

(B)
Date of incorporation    :    12 December 1994

(C)
Place of incorporation    :    Amsterdam

(D)
Address of registered office         :     Boeingavenue 53, 1119PE

         Schiphol-Rijk
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    EUR 450,000

(G)
Issued share capital    :    EUR 180,900

(H)
Members:     

Full name
Registered address
Number of 
Shares held
UPC Broadband Holding B.V
Boeingavenue 53, 1119PE Schiphol-Rijk
Sole Shareholder








--------------------------------------------------------------------------------

155


(I)
Directors:

Full name
Service address
Nationality
UPC Broadband Holding B.V.
Boeingavenue 53, 1119PE Schiphol-Rijk
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG, The Netherlands

(L)
Tax residence    :    The Netherlands

2.35
UPC Western Europe Holding 2 B.V.

(A)
Registered number    :    33303479

(B)
Date of incorporation    :    25 May 1998

(C)
Place of incorporation    :    Amsterdam

(D)
Address of registered office         :     Kabelweg 51, 1014BA

Amsterdam
(E)
Class of company    :    Besloten Vennootschap 

(F)
Authorised share capital (if any)    :    Not applicable

(G)
Issued share capital    :    EUR 45,381

(H)
Members:     

Full name
Registered address
Number of 
Shares held
UPC Western Europe Holding B.V.
Boeingavenue 53, 1119PE Schiphol-Rijk
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Johannes Baptiste Paulus Coopmans
Atoomweg 100, 3542AB Utrecht
Dutch




Ritchy Alain Drost
Atoomweg 100, 3542AB Utrecht
Dutch

(J)
Accounting reference date    :    31 December






--------------------------------------------------------------------------------

156


(K)
Auditors    :    KPMG, The Netherlands

(L)
Tax residence    :    The Netherlands

2.36
HBO Nederland Coöperatief U.A.

(A)
Registered number    :    53943074

(B)
Date of incorporation    :    14 November 2011

(C)
Place of incorporation    :    Amsterdam

(D)
Address of registered office    :    Barbara Strozzilaan101,

1083HN Amsterdam
(i)
Class of company    :    Coöperatie met beperkte
                    aansprakelijkheid

(E)
Authorised share capital (if any)    :    Not applicable

(F)
Issued share capital    :    Not applicable

(G)
Directors:

Full name
Service address
Nationality
Ritchy Alain Drost
Barbara Strozzilaan 101, 1083HN Amsterdam
Dutch
Simon Peter Sutton
Barbara Strozzilaan 101, 1083HN Amsterdam
British
Stanley Barton Fertig
Barbara Strozzilaan 101, 1083HN Amsterdam
American
Hendrik Jan de Groot
Barbara Strozzilaan 101, 1083HN Amsterdam
Swiss

(H)
Accounting reference date    :    31 December

(I)
Auditors    :    Ernst & Young

(J)
Tax residence    :    Dutch

2.37
Ziggo Toestel Financiering B.V.

(A)
Registered number    :    61665347

(B)
Date of incorporation    :    13 October 2014

(C)
Place of incorporation    :    Utrecht






--------------------------------------------------------------------------------

157


(D)
Address of registered office    :    Atoomweg 100, 3542AB

Utrecht
(E)
Class of company    :    Besloten Vennootschap

(F)
Authorised share capital (if any)    :    Not applicable

(G)
Issued share capital    :    EUR 10,000

(H)
Members:     

Full name
Registered address
Number of 
Shares held
Labesa Holding B.V.
Boeingavenue 53, 1119PE Schiphol-Rijk
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Johannes Baptiste
Paulus Coopmans
Atoomweg 100, 3542AB Utrecht
Dutch
Ritchy Alain Drost
Atoomweg 100, 3542AB Utrecht
Dutch

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG, The Netherlands

(L)
Tax residence    :    The Netherlands

2.38
Ziggo Financing Partnership

(A)
Registered number    :    1081647

(B)
Date of incorporation    :    24 January 2014

(C)
Place of incorporation    :    Wilmington

(D)
Address of registered office    :    2711 Centerville Road

Suite 400, Wilmington
DE 19808
(E)
Class of company    :    Partnership

(F)
Authorised share capital (if any)    :    Not applicable

(G)
Issued share capital    :    Not applicable






--------------------------------------------------------------------------------

158


(H)
Partners:

Full name
Service address
Nationality
Ziggo B.V. (Managing Partner)
Atoomweg 100, 3542 AB Utrecht
Dutch
Ziggo Deelnemingen B.V.
Atoomweg 100, 3542AB Utrecht
      Utrecht


Dutch

(I)
Accounting reference date    :    31 December

(J)
Auditors    :    KPMG, The Netherlands

(K)
Tax residence    :    Transparent

2.39
LG Financing Partnership

(A)
Registered number    :    1087186

(B)
Date of incorporation    :    27 January 2014

(C)
Place of incorporation    :    Wilmington

(D)
Address of registered office    :    2711 Centerville Road

Suite 400, Newcastle
County, Wilmington. DE
19808
(E)
Class of company    :    Partnership

(F)
Authorised share capital (if any)    :    Not applicable

(G)
Issued share capital    :    Not applicable

Partners:
Full name
Service address
Nationality
LGE HoldCo VII B.V. (managing partner)
Boeingavenue 53, 1119PE Schiphol-Rijk
Dutch
Finco Partner I B.V.
Boeingavenue 53, 1119PE Schiphol-Rijk Utrecht


Dutch

(H)
Accounting reference date    :    31 December






--------------------------------------------------------------------------------

159


(I)
Auditors    :    KPMG, The Netherlands

(J)
Tax residence    : Transparent

2.40
Ziggo Real Estate BV

(A)
Registered number    :    66771781

(B)
Date of incorporation    :    05-09-2016

(C)
Place of incorporation    :    Utrecht

(D)
Address of registered office    :    Atoomweg 100, 3542AB

Utrecht
(E)
Class of company    :    private limited liability

company under Dutch law (besloten vennootschap met beperkte aansprakelijkheid)
(F)
Authorised share capital (if any)    :    -

(G)
Issued share capital    :    EUR 100

(H)
Members:     

Full name
Registered address
Number of
Shares held
LGE HoldCo VI B.V.
Boeingavenue 53, 1119PE Schiphol-Rijk
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Ziggo B.V.
Atoomweg 100, 3542AB Utrecht, the Netherlands
 

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG

(L)
Tax residence    : Dutch    

2.41
Ziggo Finance 2 BV

(A)
Registered number    :    65702581






--------------------------------------------------------------------------------

160


(B)
Date of incorporation    :    31-03-2016

(C)
Place of incorporation    :    Utrecht

(D)
Address of registered office    :    Atoomweg 100, 3542AB

Utrecht        
(E)
Class of company    :    private limited liability

Company under Dutch
Law (besloten
vennootschap met
beperkte
aansprakelijkheid)
(F)
Authorised share capital (if any)    :    -

(G)
Issued share capital    :    EUR 100

(H)
Members:     

Full name
Registered address
Number of
Shares held
Ziggo B.V.
Atoomweg 100, 3542AB Utrecht
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Ziggo B.V.
Atoomweg 100, 3542AB Utrecht, the Netherlands
 
 
 
 

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG

(L)
Tax residence    :     Dutch

2.42
Vodafone Nederland Holding I BV

(A)
Registered number    :    67476643

(B)
Date of incorporation    :    14-12-2016

(C)
Place of incorporation    :    Amsterdam

(D)
Address of registered office    :    Atoomweg 100, 3542AB

Utrecht        
(E)
Class of company    :    private limited liability






--------------------------------------------------------------------------------

161


Company under Dutch
Law (besloten
vennootschap met
beperkte
aansprakelijkheid)
(F)
Authorised share capital (if any)    :    -

(G)
Issued share capital    :    EUR 100

(H)
Members:     

Full name
Registered address
Number of
Shares held
Ziggo Group Holding B.V.
Atoomweg 100, 3542AB Utrecht
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Ziggo Group Holding B.V.
Atoomweg 100, 3542AB Utrecht, the Netherlands
 
 
 
 

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG

(L)
Tax residence    : Dutch

2.43
Vodafone Nederland Holding II BV

(A)
Registered number    :    67478824

(B)
Date of incorporation    :    14-12-2016

(C)
Place of incorporation    :    Amsterdam

(D)
Address of registered office    :    Atoomweg 100, 3542AB

Utrecht        
(E)
Class of company    :    private limited liability

Company under Dutch
Law (besloten





--------------------------------------------------------------------------------

162


vennootschap met
beperkte
aansprakelijkheid)
(F)
Authorised share capital (if any)    :    -

(G)
Issued share capital    :    EUR 100

(H)
Members:     

Full name
Registered address
Number of
Shares held
Vodafone Nederland Holding I B.V.
Atoomweg 100, 3542AB Utrecht
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Ziggo Group Holding B.V.
Atoomweg 100, 3542AB Utrecht, the Netherlands
 
 
 
 

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG

(L)
Tax residence    : Dutch

2.44
Vodafone Nederland Holding III BV

(A)
Registered number    :    67485316

(B)
Date of incorporation    :    14-12-2016

(C)
Place of incorporation    :    Amsterdam

(D)
Address of registered office    :    Atoomweg 100, 3542AB

Utrecht        
(E)
Class of company    :    private limited liability

Company under Dutch
Law (besloten
vennootschap met





--------------------------------------------------------------------------------

163


beperkte
aansprakelijkheid)
(F)
Authorised share capital (if any)    :    -

(G)
Issued share capital    :    EUR 100

(H)
Members:     

Full name
Registered address
Number of
Shares held
Vodafone Nederland Holding II B.V.
Atoomweg 100, 3542AB Utrecht
Sole Shareholder

(I)
Directors:

Full name
Service address
Nationality
Ziggo Group Holding B.V.
Atoomweg 100, 3542AB Utrecht, the Netherlands
 
 
 
 

(J)
Accounting reference date    :    31 December

(K)
Auditors    :    KPMG

(L)
Tax residence    : Dutch












--------------------------------------------------------------------------------


164





Attachment 2
(Relevant Properties)
Part 1 – Vodafone Relevant Properties







--------------------------------------------------------------------------------

165




Part 2 – Liberty Global Relevant Properties









--------------------------------------------------------------------------------


166


Attachment 3
(Liberty Global Steps Plan)







--------------------------------------------------------------------------------


167


Attachment 4
(Agreed Shared Integration Costs)







